Exhibit 10.1

Execution Copy

 

 

 

CREDIT AGREEMENT

DATED AS OF

SEPTEMBER 7, 2012

AMONG

PMFG, INC.

AND

PEERLESS MFG. CO.,

EACH AS BORROWER,

CITIBANK, N.A.,

AS ADMINISTRATIVE AGENT, SWINGLINE LENDER

AND ISSUING BANK

AND

THE LENDERS PARTY HERETO

CITIBANK, N.A.,

AS

SOLE LEAD ARRANGER, DOCUMENTATION AGENT, SYNDICATION AGENT AND SOLE BOOKRUNNER

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I

 

Definitions and Accounting Matters

     1   

Section 1.01

 

Terms Defined Above

     1   

Section 1.02

 

Certain Defined Terms

     1   

Section 1.03

 

Types and Class of Loans and Borrowings

     37   

Section 1.04

 

Terms Generally; Rules of Construction

     37   

Section 1.05

 

Accounting Terms and Determinations; GAAP

     38   

Section 1.06

 

Letters of Credit

     39   

Section 1.07

 

Joint Preparation; Construction of Indemnities and Releases

     39   

Section 1.08

 

Determination of Time

     39   

Section 1.09

 

Change of Currency

     39   

Article II

 

The Credits

     39   

Section 2.01

 

Commitments

     39   

Section 2.02

 

Loans, Borrowings and Advances

     40   

Section 2.03

 

Requests for Borrowings

     41   

Section 2.04

 

Swingline Loans

     43   

Section 2.05

 

Interest Elections

     44   

Section 2.06

 

Funding of Borrowings

     45   

Section 2.07

 

Termination and Reduction of the Commitments

     46   

Section 2.08

 

Increase in Commitments

     47   

Section 2.09

 

Letters of Credit

     48   

Section 2.10

 

Term B Loan and Advances

     56   

Section 2.11

 

Collateral

     59   

Section 2.12

 

Defaulting Lenders

     61   

Article III

 

Payments of Principal and Interest; Prepayments; Fees

     64   

Section 3.01

 

Repayment of Loans; Evidence of Debt

     64   

Section 3.02

 

Interest

     66   

Section 3.03

 

Alternate Rate of Interest

     67   

Section 3.04

 

Prepayments

     67   

Section 3.05

 

Fees

     69   

Article IV

 

Payments; Pro Rata Treatment; Sharing of Payments

     71   

Section 4.01

 

Payments Generally; Pro Rata Treatment; Sharing of Payments

     71   

Section 4.02

 

Presumption of Payment by the Borrower

     72   

Section 4.03

 

Certain Deductions by the Administrative Agent

     72   

Article V

 

Increased Costs; Break Funding Payments; Taxes; Illegality

     73   

Section 5.01

 

Increased Costs

     73   

Section 5.02

 

Compensation for Losses; Break Funding Payments

     74   

Section 5.03

 

Taxes

     74   

Section 5.04

 

Mitigation Obligations; Replacement of Lenders

     78   

Section 5.05

 

Illegality

     79   

Article VI

 

Conditions Precedent

     79   

Section 6.01

 

Effective Date

     79   

Section 6.02

 

Conditions to Initial Loan Advance

     82   

Section 6.03

 

Each Credit Event

     82   

Section 6.04

 

Conditions to Advance

     83   

 

i



--------------------------------------------------------------------------------

Article VII

 

Representations and Warranties

     83   

Section 7.01

 

Organization; Powers

     83   

Section 7.02

 

Authority; Enforceability

     83   

Section 7.03

 

Approvals; No Conflicts

     83   

Section 7.04

 

Financial Condition; No Material Adverse Change

     84   

Section 7.05

 

Litigation

     84   

Section 7.06

 

Environmental Matters

     84   

Section 7.07

 

Compliance with the Laws and Agreements; No Defaults

     84   

Section 7.08

 

Investment Company Act

     85   

Section 7.09

 

Taxes

     85   

Section 7.10

 

ERISA

     85   

Section 7.11

 

Disclosure

     85   

Section 7.12

 

Insurance

     85   

Section 7.13

 

Restriction on Liens

     85   

Section 7.14

 

Subsidiaries

     86   

Section 7.15

 

Ownership of Properties

     86   

Section 7.16

 

Collateral Documents

     86   

Section 7.17

 

Use of Loans and Letters of Credit

     86   

Section 7.18

 

Solvency

     86   

Section 7.19

 

Sanctioned Persons

     86   

Section 7.20

 

Construction Representations

     87   

Article VIII

 

Affirmative Covenants

     87   

Section 8.01

 

Financial Statements; Other Information

     87   

Section 8.02

 

Notices of Material Events

     90   

Section 8.03

 

Existence; Conduct of Business

     90   

Section 8.04

 

Payment of Obligations

     91   

Section 8.05

 

Performance of Obligations under Loan Documents

     91   

Section 8.06

 

Maintenance of Properties

     91   

Section 8.07

 

Insurance

     91   

Section 8.08

 

Books and Records; Inspection Rights; Field Audits

     91   

Section 8.09

 

Compliance with Laws

     91   

Section 8.10

 

ERISA Compliance

     91   

Section 8.11

 

Swap Agreements

     92   

Section 8.12

 

Administrative Agent as Principal Depository

     92   

Section 8.13

 

Additional Collateral

     92   

Section 8.14

 

Further Assurances

     93   

Section 8.15

 

Construction Covenants

     94   

Section 8.16

 

Ex-Im Credit Agreement

     94   

Article IX

 

Negative Covenants

     94   

Section 9.01

 

Financial Covenants

     94   

Section 9.02

 

Indebtedness

     95   

Section 9.03

 

Liens

     96   

Section 9.04

 

Restricted Payments

     97   

Section 9.05

 

Investments, Loans and Advances

     97   

Section 9.06

 

Capital Expenditures

     99   

Section 9.07

 

Change in Nature of Business or Organizational Structure

     99   

 

ii



--------------------------------------------------------------------------------

Section 9.08

 

Dispositions

     99   

Section 9.09

 

Proceeds of Notes

     100   

Section 9.10

 

Mergers, Etc

     100   

Section 9.11

 

Environmental Matters

     101   

Section 9.12

 

Transactions with Affiliates

     101   

Section 9.13

 

Subsidiaries

     101   

Section 9.14

 

Fiscal Year and Accounting Methods

     101   

Section 9.15

 

Negative Pledge Agreements; Dividend Restrictions

     101   

Section 9.16

 

Sale-Leaseback Transactions

     101   

Section 9.17

 

Management Fees

     102   

Section 9.18

 

Issuance of Equity

     102   

Section 9.19

 

Construction Negative Covenants

     102   

Article X

 

Events of Default; Remedies

     102   

Section 10.01

 

Events of Default

     102   

Section 10.02

 

Remedies

     104   

Article XI

 

The Agents

     107   

Section 11.01

 

Appointment; Powers

     107   

Section 11.02

 

Rights as a Lender

     107   

Section 11.03

 

Exculpatory Provisions

     107   

Section 11.04

 

Reliance by Administrative Agent

     108   

Section 11.05

 

Delegation of Duties

     109   

Section 11.06

 

Resignation of Administrative Agent and/or Issuing Bank

     109   

Section 11.07

 

Non-Reliance on Administrative Agent and Other Lenders

     110   

Section 11.08

 

No Other Duties, etc

     110   

Section 11.09

 

Administrative Agent May File Proofs of Claim

     111   

Section 11.10

 

Collateral and Guaranty Matters

     111   

Section 11.11

 

Secured Swap Agreements and Secured Treasury Management Agreements

     112   

Section 11.12

 

Intercreditor Agreement

     112   

Section 11.13

 

No Obligation by Administrative Agent or Lenders to Construct

     114   

Section 11.14

 

Administrative Agent Approvals and Requirements

     114   

Article XII

 

Miscellaneous

     115   

Section 12.01

 

Notices

     115   

Section 12.02

 

Waivers; Amendments

     118   

Section 12.03

 

Expenses, Indemnity; Damage Waiver

     120   

Section 12.04

 

Successors and Assigns

     123   

Section 12.05

 

Survival; Revival; Reinstatement

     127   

Section 12.06

 

Counterparts; Integration; Effectiveness; Electronic Signatures

     127   

Section 12.07

 

Severability

     128   

Section 12.08

 

Right of Setoff

     128   

Section 12.09

 

Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury Trial

     129   

Section 12.10

 

Headings

     130   

Section 12.11

 

Confidentiality

     130   

Section 12.12

 

Interest Rate Limitation

     130   

Section 12.13

 

EXCULPATION PROVISIONS

     131   

Section 12.14

 

Collateral Matters; Swap Agreements; Treasury Management Agreements

     132   

Section 12.15

 

No Third Party Beneficiaries

     132   

Section 12.16

 

Time of the Essence

     132   

 

iii



--------------------------------------------------------------------------------

Section 12.17

 

No Advisory or Fiduciary Responsibility

     132   

Section 12.18

 

Joint and Several Obligations

     133   

Section 12.19

 

USA Patriot Act Notice

     133   

Section 12.20

 

ENTIRE AGREEMENT

     133   

Section 12.21

 

Judgment Currency

     134   

Section 12.22

 

Amendment and Restatment

     134   

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I  

Commitments

Annex II  

Term B Loans

Exhibit A  

Form of Revolving Credit Note

Exhibit B  

Form of Swingline Note

Exhibit C  

Form of Term A Loan Note

Exhibit D  

Form of Amended and Restated Term B Loan Note

Exhibit E  

Form of Borrowing Request

Exhibit F  

Form of Draw Request

Exhibit G  

Form of Interest Election Request

Exhibit H  

Form of Compliance Certificate

Exhibit I  

Form of Borrowing Base Certificate

Exhibit J-1   Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit J-2   Form of
U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit J-3   Form of U.S.
Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes) Exhibit J-4   Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Partnerships For U.S. Federal
Income Tax Purposes) Exhibit K  

Form of Assignment and Assumption

Exhibit L  

Form of Lien Waiver and Release

Exhibit M  

Form of Affidavit of Completion

Exhibit N  

Form of Certificate of Substantial Completion

Exhibit O  

Budget

 

Schedule 7.05  

Litigation

Schedule 7.06  

Environmental

Schedule 7.14  

Subsidiaries

Schedule 9.02  

Existing Indebtedness

Schedule 9.03  

Existing Liens

Schedule 9.05  

Existing Investments

 

v



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of September 7, 2012 is among PMFG, INC., a
corporation duly formed and existing under the laws of the State of Delaware
(“PMFG”), and PEERLESS MFG. CO., a corporation duly formed and existing under
the laws of the State of Texas (“Peerless”, and PMFG and Peerless, individually
and collectively shall be referred to herein as, the “Borrower”); each of the
Lenders from time to time party hereto; and CITIBANK, N.A., a national banking
association (in its individual capacity, “Citibank”), as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

R E C I T A L S

A. The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.

B. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.

C. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning set forth in the UCC.

“Account Debtor” means each Person obligated in any way on or in connection with
an Account, Chattel Paper or General Intangible (including a payment
intangible).

“Acquisition” means the acquisition by the Borrower or any other Loan Party of
(a) all of the Equity Interests of any other Person, (b) all or substantially
all of the assets of any other Person or (c) assets constituting one or more
divisions, lines of business or business units of any other Person.

“Act” has the meaning set forth in Section 12.19.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.

“Advance” means a disbursement by the Administrative Agent of any Term B Loan
proceeds or any funds from the Borrower’s Deposit in accordance with the
provisions of this Agreement.

 

CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

“Advance Account” means an account established by the Borrower with the
Administrative Agent into which all Advances being made to the Borrower will be
deposited as provided in Section 2.03(b).

“Affected Loans” has the meaning assigned such term in Section 5.05.

“Affidavit of Completion” has the meaning assigned such term in Section D(f) of
Annex II, in the form attached hereto as Exhibit M.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning set forth in Section 12.01(c)(iii).

“Agents” means, collectively, the Administrative Agent and other agents
subsequently named; and “Agent” shall mean either the Administrative Agent or
such other agent, as the context requires.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Allocations” means the line items set forth in the Budget for which Advances of
Term B Loan proceeds will be made.

“Amended and Restated Term B Loan Note” means a promissory note substantially in
the form of Exhibit D.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%, and (c) the Adjusted LIBO Rate
(based on an Interest Period of thirty (30) days) in effect on such day plus 2%.
Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Approved
Currency (other than Dollars) as determined by the Administrative Agent or the
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate on
any date of determination for the purchase of such Approved Currency (other than
Dollars) with Dollars.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, the applicable rate per annum set forth below under the caption
“ABR Spread” or “Eurodollar Spread,” respectively, based upon the Consolidated
Funded Debt to EBITDA Ratio as of the most recent determination date; provided
that from the Effective Date until the delivery of the Borrower’s consolidated
financial statements for the fiscal quarter ending on or nearest to December 31,
2012, the “Applicable Margin” shall be the applicable rate per annum set forth
below in Level III:

 

Level

  

Consolidated Funded

Debt to EBITDA Ratio

   ABR
Spread     Eurodollar
Spread     Unused Fee
Rate  

I

   Greater than 4.00:1.00      0.75 %      2.75 %      0.50 % 

II

   Greater than 3.50:1.00 but less than or equal to 4.00:1.00      0.50 %     
2.50 %      0.50 % 

III

   Greater than or equal to 3.00:1.00 but less than or equal to 3.50:1.00     
0.25 %      2.25 %      0.25 % 

IV

   Less than 3.00:1.00      0.00 %      2.00 %      0.25 % 

 

CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) the Consolidated Funded Debt to EBITDA Ratio
shall be determined as of the end of each fiscal quarter of the Borrower based
upon the Borrower’s consolidated financial statements delivered pursuant to
Section 8.01(a) or (b) (and the related Compliance Certificate delivered
pursuant to Section 8.01(c)), and (ii) each change in the Applicable Margin
resulting from a change in the Consolidated Funded Debt to EBITDA Ratio shall be
effective during the period commencing on and including the date three
(3) Business Days after delivery to the Administrative Agent of such
consolidated financial statements and Compliance Certificate indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Consolidated Funded Debt to EBITDA Ratio
shall be deemed to be in Level I (A) at any time that an Event of Default shall
have occurred and be continuing or (B) if the Borrower fails to deliver the
consolidated financial statements (and related Compliance Certificate) required
to be delivered by it pursuant to Section 8.01(a), (b) and/or (c), during the
period from the expiration of the time for delivery thereof specified in such
sections until such financial statements and Compliance Certificate are
delivered.

In the event that the Administrative Agent and the Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin actually applied for such Applicable Period,
then (i) the Borrower shall as soon as practicable deliver to the Administrative
Agent the corrected financial statements for such Applicable Period, (ii) the
Applicable Margin shall be determined as if the applicable level for such higher
Applicable Margin were applicable for such Applicable Period, and (iii) the
Borrower shall within three (3) Business Days of demand thereof by the
Administrative Agent pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement. This paragraph shall not limit the rights of the
Administrative Agent and Lenders with respect to Section 3.02(c) and Article X.
The Borrower’s obligations under this paragraph shall survive the termination of
the Commitments and the repayment in cash in full of all other Obligations
hereunder for the limited period ending on the date that is two (2) months
following the date upon which the Borrower’s annual audited financial
statements, which include the period during which such termination and repayment
occurred, become publicly available.

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Section 2.04 or Section 2.09 or in respect of any indemnity
claim under Section 12.03(b) arising out of an action or omission of the
Swingline Lender or the Issuing Bank under this Agreement, the percentage of the
total Revolving Credit Commitments represented by such Revolving Credit Lender’s
Revolving Credit Commitment, and (b) with respect to any Lender in respect of
(i) any indemnity claim under Section 12.03(b) arising out of an action or
omission of the Administrative Agent under this Agreement or (ii) any
participation in a Protective Advance under Section 2.10(g), the percentage of
the total Commitments or Loans of all Classes hereunder represented by the
aggregate amount of such Lender’s Commitments or Loans of all Classes hereunder.
With respect to the Revolving Credit Lenders, if the Revolving Credit
Commitments have terminated or expired, the Applicable Percentages shall be
determined on the basis of the percentage of the total Revolving Credit
Exposures represented by such Revolving Credit Lender’s Revolving Credit
Exposure.

 

CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

“Applicable Period” has the meaning assigned to such term in the definition of
“Applicable Margin”.

“Approved Currency” means Dollars, Canadian Dollars, Sterling and Euros.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Citibank, in its capacities as the sole lead arranger and sole
bookrunner hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.04(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit K or any other form approved by the
Administrative Agent.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereinafter in effect, or any successor statute.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.
or any successor Governmental Authority.

“Borrower Agreement” shall mean that certain Export-Import Bank of the United
States Working Capital Guarantee Program Borrower Agreement to be signed by the
Borrower in connection with the execution of the Ex-Im Credit Agreement
substantially in the form published by the Ex-Im Bank at
http://www.exim.gov/pub/pdf/ebd-w-16d.pdf, as such form shall be updated and
revised by the Ex-Im Bank from time to time until execution by the Borrower.

“Borrower’s Deposit” means the cash amounts deposited by the Borrower with the
Administrative Agent, from time to time, in accordance with the terms and
provisions hereof.

“Borrowing” means Loans of the same Type and Class, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Base” means, as of any date, an amount equal to (a) the sum of
(i) eighty percent (80%) of the aggregate amount of Eligible Accounts on such
date plus (ii) fifty percent (50%) of the aggregate amount of Eligible Inventory
on such date plus (iii) one hundred percent (100%) of the cash held in the LC
Cash Account as of such date of determination, minus (b) the Foreign Currency
Letter of Credit Contingency Amount.

“Borrowing Base Certificate” means a certificate, substantially in the form of
Exhibit I or in such other form as may be acceptable to the Administrative
Agent, which has been completed and duly executed by a Responsible Officer of
the Borrower.

“Borrowing Base Deficiency” occurs if at any time the total Risk Adjusted
Revolving Credit Exposures exceeds the Borrowing Base then in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

“Budget” means the budget that is set forth on Exhibit O attached hereto and
incorporated herein by reference of all costs needed or anticipated for the
design and construction of the Improvements in accordance with the Loan
Documents and all applicable Governmental Requirements and Requirements of Law,
and for soft costs and other related development costs, as such budget may be
amended with the approval of the Administrative Agent from time to time as
provided in this Agreement or otherwise in the Administrative Agent’s good faith
reasonable discretion, as same may be revised from time to time by mutual
agreement of the Borrower and the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Dallas, Texas are authorized or
required by Law to remain closed, and

(a) if such day relates to any fundings, disbursements, settlements and payments
in Dollars, or any related interest rate settings, or any other dealings in
Dollars (or notices by the Borrower with respect thereto) to be made or carried
out pursuant to this Agreement, any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;

(b) if such day relates to any fundings, disbursements, settlements and payments
in Euro, or any related interest rate settings, or any other dealings in Euro to
be carried out pursuant to this Agreement, a TARGET Day; and

(c) if such day relates to any fundings, disbursements, settlements and payments
in an Approved Currency other than Dollars or Euro, or any related interest rate
settings, or any other dealings in any Approved Currency other than Dollars or
Euro to be carried out pursuant to this Agreement, any such day on which banks
are open for foreign exchange business in the principal financial center of the
country of such Approved Currency.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Expenditure” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a Capital Lease) of fixed or capital assets
that are required to be capitalized under GAAP on a consolidated balance sheet
of such Person and its Subsidiaries, excluding, without duplication, any such
expenditures to the extent constituting (a) expenditures of insurance proceeds
to acquire or repair any asset, or (b) leasehold improvement expenditures for
which the Borrower or a Subsidiary is reimbursed by the lessor, sublessor or
sublessee.

“Capital Expenditure Threshold” has the same meaning assigned thereto in
Section 9.06.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the

 

CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

Person providing such collateral shall request, such other credit support
approved by the Administrative Agent and the Issuing Bank (and the Borrower if
such Cash Collateral is being provided by a Defaulting Lender) in their sole
discretion, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Bank (and the Borrower,
if applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Certificate of Substantial Completion” means a Certificate of Substantial
Completion in the form of the American Institute of Architects contract document
form G704-2000, attached hereto as Exhibit N, or such other form as may be
approved by the Borrower and the Administrative Agent, in their reasonable
discretion.

“Change in Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holder, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of thirty percent (30%) or more of
the equity securities of PMFG entitled to vote for members of the board of
directors or equivalent governing body of PMFG on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of PMFG
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) PMFG no longer holds 100% of the Equity Interests of Peerless, free and
clear of all Liens (other than (i) the Liens securing the Obligations and
(ii) during the Ex-Im Period, to the extent required by the Ex-Im Bank, Liens
securing the obligations under the Ex-Im Credit Agreement);

(d) PMFG no longer is a public company; or

(e) any “Change in Control” as such term or similar concept is defined in any
Subordinated Debt Document.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule,

 

CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” introduced or adopted
after the date hereof, regardless of the date enacted, adopted or issued.

“Chattel Paper” has the meaning specified in the UCC and including, without
limitation, electronic chattel paper.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, Term A
Loans, Term B Loans, Incremental Revolving Loans, or Swingline Loans and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Credit Commitment, Term A Loan Commitment, or Term B Loan Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means all of the “Collateral” and Mortgaged Property referred to in
the Collateral Documents, and all of the other Property and other Equity
Interests of the Loan Parties and other Persons that is or is intended under the
terms of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means the Security Agreements, the Mortgages, the
Guaranty Agreement, and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than Secured Swap Agreements, Secured Treasury Management
Agreements and participation or similar agreements between any Lender and any
other lender or creditor with respect to any Obligations pursuant to this
Agreement) in connection with, or as security for or to guarantee the payment or
performance of the Obligations, the Notes, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
modified, supplemented or restated from time to time.

“Commitment” means, a Revolving Credit Commitment, a Term A Loan Commitment, a
Term B Commitment or a LC Commitment, or any combination thereof (as the context
requires).

“Communications” has the meaning set forth in Section 12.01(c)(i).

“Completion” means when all of the following, in form and substance reasonably
acceptable to the Administrative Agent, have been delivered to and approved by
Administrative Agent: (i) a certificate of occupancy (or its equivalent) from
the appropriate Governmental Authority with respect to the Improvements;
(ii) the Certificate of Substantial Completion from the Design Professional and
Contractor (and as verified by the Inspector); (iii) endorsement from the Title
Company deleting any exception in the Title Insurance relating to completion of
the Improvements and other exceptions specified by the Administrative Agent that
may be deleted pursuant to applicable regulations; (iv) a final release and
waiver of Liens, in form and substance reasonably acceptable to the
Administrative Agent, from the Contractor and, upon request of the
Administrative Agent, any other contractor or subcontractor (including any
laborer, materialman, or other) involved with the construction of the
Improvements; and (v) the Affidavit of Completion, duly recorded in the real
property records of the county in which the Land is located.

 

CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------

“Completion Date” means the date is eighteen (18) calendar months after the
Effective Date subject to any extension due to Force Majeure.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit H or in such other form as may be acceptable to the Administrative
Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period plus, without duplication and only to the extent reflected as a charge or
reduction in the statement of such Consolidated Net Income for such period and
not excluded from Consolidated Net Income pursuant to the definition thereof,
the sum of (a) income tax expense, (b) Consolidated Interest Expense,
(c) depreciation, depletion and amortization expense, (d) out-of-pocket expenses
incurred in connection with the closure and sale of the Abilene facility,
(e) transaction fees and expenses incurred in connection with the negotiation,
execution and closing of this Agreement and the Ex-Im Credit Agreement, and
(f) any non-cash expenses, losses or other charges (including whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash losses on sales of assets (other than
Inventory) outside of the ordinary course of business and any Inventory write up
due to purchase accounting, but excluding losses or charges resulting from
write-downs or write-offs with respect to Accounts or Inventory, and including
non-cash Restricted Payments and unrealized gains earned and losses incurred
under Swap Agreements), in each case, determined on a consolidated basis in
accordance with GAAP, provided however that, for the avoidance of doubt, to the
extent any such non-cash expenses or losses require cash payments in subsequent
periods, such cash payments shall be deducted from the calculation of
Consolidated EBITDA in the periods in which such cash payments are made.

Consolidated EBITDA for a consecutive four quarter period shall be calculated
after giving effect, on a Pro Forma Basis, to Acquisitions and Dispositions made
by the Borrower or a Consolidated Subsidiary during such period. Such pro forma
adjustments shall be calculated in a manner reasonably satisfactory to the
Administrative Agent.

“Consolidated Fixed Charges” means, as of any date of determination, the sum,
without duplication, of (a) all Consolidated Interest Expense paid or payable in
cash by any of the Borrower or its Consolidated Subsidiaries in respect of such
period plus (b) all installments of principal due and payable by any of the
Borrower or its Consolidated Subsidiaries with respect to long-term Indebtedness
and Indebtedness set forth in clauses (a) and (b) of the definition of “Funded
Debt” during the period of determination (including principal payment in respect
of the Term Loans, but excluding voluntary prepayments of the Term Loans) plus
(c) all earn-out payments paid or payable in cash during such period of
determination, in each case determined on a consolidated basis.

“Consolidated Funded Debt” means at any date the aggregate amount of all Funded
Debt of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis.

“Consolidated Funded Debt to EBITDA Ratio” means as of any date of
determination, the ratio of (a) Consolidated Funded Debt as of such date to
(b) Consolidated EBITDA for the four consecutive fiscal quarters ending on the
applicable date of determination.

 

CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means for any period the total cash interest
expense (including that attributable to Capital Leases) of the Borrower and its
Consolidated Subsidiaries determined on a consolidated basis in accordance with
GAAP.

“Consolidated Leverage Ratio” means, at any date, the ratio of (a) the aggregate
of the total liabilities of Borrower and its Consolidated Subsidiaries as of
such date as determined on a consolidated basis in accordance with GAAP to
(b) Consolidated Tangible Net Worth as of such date.

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Consolidated Subsidiaries, determined in
accordance with GAAP, including the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
any of the Borrower or its Subsidiaries if the Administrative Agent has received
financial information relating to such Person in form and substance reasonably
satisfactory to the Administrative Agent; provided that there shall be excluded
(a) the income (or deficit) of any Person in which any Person has a joint
interest, except to the extent that any such income is actually received by the
Borrower or any of its Subsidiaries from such Person in the form of dividends or
similar distributions (except in the case of the income and earnings of Peerless
Manufacturing (Zhenjiang) Co. Ltd. which shall not be excluded by clause (a) of
this proviso), and (b) the undistributed earnings of any Subsidiary of the
Borrower, to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Consolidated Tangible Net Worth” means the sum of the excess of total assets of
the Borrower and its Consolidated Subsidiaries over total liabilities of the
Borrower and its Consolidated Subsidiaries, total assets and total liabilities
each being determined on a consolidated basis in accordance with GAAP consistent
with those applied in the preparation of the financial statements previously
furnished to the Administrative Agent in connection herewith, excluding however,
from the determination of total assets all assets which would be classified as
intangible assets under GAAP, including without limitation, good will, patents,
trademarks, trade names, copyrights, and franchises and excluding any
obligations due from Affiliates.

“Construction Contract” means, collectively or severally, as the context thereof
shall suggest or require, all contracts and agreements entered into between the
Borrower and each Contractor pertaining to the construction of the Improvements
or any part thereof, and all amendments and supplements thereto.

“Construction Plans” means the plans and specifications for the construction of
the Improvements, prepared by the Design Professional, and approved as required
herein, all amendments thereof and supplements thereto, approved if and as
required herein, and all other design, engineering or architectural work, tests,
reports, surveys, shop drawings and similar items related thereto. The
Construction Plans shall, and shall include a statement signed by the Design
Professional that the Construction Plans, conform to the recommendations of the
soils report obtained pursuant to this Agreement.

“Construction Schedule” means a construction schedule which shall include the
anticipated commencement and completion dates of each phase or aspect of
construction of the Improvements, and such other information and detail
regarding the construction of the Improvements as the Administrative Agent may
reasonably request.

 

CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------

“Contingency Account” means a restricted account with Administrative Agent
funded with an amount equal to $490,000.00, which funds shall be used to for any
cost overruns in connection with the Term B Loan.

“Contractor” means collectively or severally, as the context thereof shall
suggest or require, the General Contractor and any other Person with whom the
Borrower contracts (whether for labor, materials, or otherwise) for the
construction of the Improvements or any portion thereof, and who is reasonably
acceptable to the Administrative Agent.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly ten percent (10%) or more
of the Equity Interests having ordinary voting power for the election of the
managers or other governing body of a Person (other than as a limited partner of
such other Person) will be deemed to “control” such other Person. “Controlling”
and “Controlled” have meanings correlative thereto.

“Debt Service Coverage Ratio” means, as of the last day of each fiscal quarter,
the ratio of (a) the sum of (i) the Consolidated EBITDA for the four fiscal
quarter period ended on such determination date less (ii) cash Restricted
Payments constituting of dividends and distributions made by the Borrower and
its Consolidated Subsidiaries to any Person other than to PMFG or a Subsidiary
of PMFG during the four fiscal quarter period ended on such determination date
less (iii) Maintenance Capex made during the four fiscal quarter period ended on
such determination date, less (iv) cash Taxes for the four fiscal quarter period
ended on such determination date, to (b) Consolidated Fixed Charges.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or any Advance within two
(2) Business Days of the date such Loans or such Advance, as applicable, were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Swingline Lender, the Issuing Bank or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent,
the Swingline Lender or the Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that

 

CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------

such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) has defaulted on its funding obligations under other loan or
credit agreements or similar financing agreements generally, or (e) has, or has
a direct or indirect parent company that has, (i) become insolvent, or generally
unable to pay its debts as they become due, or admitted in writing its inability
to pay its debts as they become due, (ii) become the subject of a proceeding
under any Debtor Relief Law (or has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding), or (iii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity (or has taken any action in furtherance of or
indicating its consent to or acquiescence in any such appointment); provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.12(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.

“Denton Property” means, collectively, the Land, the Improvements, and the
following, as such terms are defined in the applicable Mortgage: Minerals,
Fixtures, Personalty, Contracts, Leases and Rents.

“Denton Property Contracts” means any Contract (as such term is defined in the
applicable Mortgage) related to or which affects all or any portion of the
operation or use of any portion of the Denton Property, including all service
contracts and all utility, maintenance and security contracts.

“Design Professional” means, collectively or severally, as the context thereof
shall suggest or require, each architect, engineer, and other professional
consultant and planner with whom the Borrower contracts, or with whom any other
Design Professional subcontracts, to provide planning, design, architectural,
engineering, construction supervision (other than the Inspector), or other
similar services relating to the Improvements, or any part thereof.

“Design Services Contract” means collectively or severally, as the context
thereof shall suggest or require, all contracts and agreements, and all
amendments thereto, entered into between the Borrower and each Design
Professional, or each Design Professional and its subcontracted Design
Professional, relating to the design and/or construction of the Improvements.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Approved Currency other than Dollars, the equivalent amount
thereof in Dollars as determined by the Administrative Agent or the Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate on any date
of determination for the purchase of Dollars with such other Approved Currency.

 

CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the U.S.

“Domestic First-Priority Collateral” means, during the Ex-Im Period, Accounts
(other than Export-Related Accounts), Inventory (other than Export-Related
Inventory), General Intangibles (other than Export-Related General Intangibles),
Pledged Equity Interests and Mortgaged Properties pledged to secure the
Obligations and proceeds of the foregoing.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“Domestic Wholly-Owned Subsidiary” means any Domestic Subsidiary that is also a
Wholly-Owned Subsidiary.

“Draw Period” means a calendar month.

“Draw Request” means a request submitted by the Borrower to the Administrative
Agent as a condition precedent to an Advance, in the form of Exhibit F attached
hereto, together with a completed Draw Spread Sheet in the form of Exhibit F-1
attached hereto and such invoices, documents and certifications as the
Administrative Agent may reasonably require.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Eligible Accounts” means Accounts of the Borrower and its Domestic Subsidiaries
which the Administrative Agent, in its reasonable discretion, determines to be
Eligible Accounts. Without limiting the reasonable discretion of the
Administrative Agent to establish other criteria of eligibility, Eligible
Accounts shall exclude any Account:

(a) that is not subject to a valid, perfected first priority Lien in favor of
the Administrative Agent or that is subject to any Lien in favor of any Person
other than (i) the Administrative Agent for the benefit of the Secured Parties
and (ii) during the Ex-Im Period, the second priority Liens in favor of the
Ex-Im Lender for the benefit of the Ex-Im Lender and the Ex-Im Bank;

(b) that is not owned by the Borrower or its Domestic Subsidiaries or is subject
to any right, claim or interest of another Person other than (i) the Liens in
favor of the Administrative Agent for the benefit of the Secured Parties and
(ii) during the Ex-Im Period, the second priority Liens in favor of the Ex-Im
Lender for the benefit of the Ex Im Lender and the Ex-Im Bank;

(c) as to which any covenant, representation or warranty contained in the Loan
Documents with respect to such Account has both (i) been breached, and (ii) such
breach is still existing at the relevant date of determination;

(d) with respect to which an invoice has not been sent;

(e) which is not due and payable within sixty (60) days after its invoice date;

(f) that arises from a sale of goods to or performance of services for an
employee of the Borrower or its Domestic Subsidiaries;

(g) that is backed by a letter of credit unless the Inventory covered by the
subject letter of credit has been shipped;

 

CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------

(h) that is due and payable from an Account Debtor who (i) applies for, suffers,
or consents to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) admits in writing its inability, or is generally unable, to
pay its debts as they become due, (iii) makes a general assignment for the
benefit of creditors, (iv) commences a voluntary case under any Debtor Relief
Laws (as now or hereafter in effect), (v) is adjudicated as bankrupt or
insolvent, (vi) files a petition seeking to take advantage of any other Law
providing for the relief of debtors, (vii) acquiesces to, or fails to have
dismissed, any petition which is filed against it in any involuntary case under
such Debtor Relief Laws;

(i) with respect to which the obligation of payment of the Account Debtor is or
may be conditional for any reason whatsoever, including, without limitation,
Accounts that are billed in advance (other than progress billings or similar
billings in advance or on delivery against deliverables or standards specified
in the applicable contract, provided that such deliverables have been received
or standards attained) or arise from a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis;

(j) that is evidenced by chattel paper;

(k) that is subject to any defense or counterclaim that has been asserted by the
applicable Account Debtor, or any setoff, contra account, credit, allowance or
adjustment by the Account Debtor because of returned, inferior or damaged
Inventory or services, or for any other reason, except (i) for customary
discounts allowed by the applicable Loan Party in the ordinary course of
business for prompt payment, and (ii) to the extent there is any agreement
between the applicable Loan Party and the relevant Account Debtor, for any
rebate, discount, concession or release of liability in respect of such Account,
in whole or in part, all of which discounts or allowances are reflected in the
calculation of the face value of each respective invoice related thereto; or for
which the Account Debtor is also a creditor or supplier of the Borrower;

(l) to the extent it includes any finance charges, service charges, taxes,
discounts, credits, allowances and retainages;

(m) owing by an Account Debtor if twenty-five percent (25%) or more of the
aggregate balance of Accounts owing by such Account Debtor is ineligible, unless
specifically approved by the Administrative Agent in its sole discretion;

(n) with respect to which the Account Debtor is the U.S. or any other federal
government body unless such accounts are duly assigned to the Administrative
Agent for the benefit of the Secured Parties pursuant to documentation
reasonably satisfactory to the Administrative Agent in compliance with all
applicable governmental requirements (including, without limitation, the Federal
Assignment of Claims Act of 1940, as amended);

(o) which is for that portion of an account balance owed by a single Account
Debtor that would exceed thirty percent (30%) (or such greater percentage as
permitted by the Administrative Agent in its sole discretion) of the aggregate
amount of all Accounts;

(p) that is due and payable from an Account Debtor that is not a resident or
citizen of the United States or a province in or territory of Canada which has
adopted the Personal Property Security Act which is substantially similar to the
Personal Property Security Act in the Province of Ontario as of the Effective
Date, unless such Account is secured by a letter of credit issued by a bank
acceptable to the Administrative Agent which letter of credit shall be in form
and substance acceptable to the Administrative Agent and/or is adequately
covered by foreign credit insurance provided by a solvent insurer acceptable to
the Administrative Agent;

 

CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------

(q) that are otherwise deemed ineligible for any reason by the Administrative
Agent in its reasonable discretion;

(r) for which any of the Inventory giving rise to such Account have been
returned, rejected or repossessed;

(s) for which the Inventory giving rise to such Account have not been delivered
to and accepted by the Account Debtor, the services giving rise to such Account
have not been performed by the Borrower or its Domestic Subsidiaries or the
Account otherwise does not represent a final sale, other than, in each case, any
Accounts that arise from progress billings or similar billings in advance or on
delivery against deliverables or standards specified in the applicable contract,
provided that such deliverables have been received or standards attained;

(t) except for the U.S. Navy, that is due and payable from a military Account
Debtor;

(u) that is due and payable in a currency other than Dollars, Canadian Dollars
or Euros;

(v) that the Administrative Agent, in its reasonable judgment, deems
uncollectible for any reason;

(w) which remains unpaid more than ninety (90) days past its invoice date;

(x) during the Ex-Im Period, that are Export-Related Accounts, except to the
extent such Export-Related Accounts are fully insured and not part of the
borrowing base under the Ex-Im Credit Agreement; or

(y) that does not arise from the sale of Inventory in the ordinary course of the
Borrower’s or any of its Domestic Subsidiaries’ business.

If any Account (or portion thereof) at any time ceases to be an Eligible
Account, then such Account (or the applicable portion thereof) shall promptly be
excluded from the calculation of the Borrowing Base.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.04(b)(iii)). Notwithstanding the
foregoing or anything to the contrary herein or in any other Loan Document,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or any Loan Party or any Loan Party’s Affiliates or
Subsidiaries.

“Eligible Inventory” means Inventory of the Borrower and its Domestic
Subsidiaries, valued at the lower of cost or market, as determined in accordance
with GAAP, which the Administrative Agent, in its reasonable discretion,
determines to be Eligible Inventory. Without limiting the reasonable discretion
of the Administrative Agent to establish other criteria of eligibility, Eligible
Inventory shall exclude any such Inventory:

(a) that is not subject to a valid, perfected first priority Lien in favor of
the Administrative Agent or that is subject to any Lien in favor of any Person
other than (i) the Administrative Agent for the benefit of the Secured Parties
and (ii) during the Ex-Im Period, the second priority Liens in favor of the
Ex-Im Lender for the benefit of the Ex-Im Lender and the Ex-Im Bank;

 

CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------

(b) that is not owned by the Borrower or its Domestic Subsidiaries or is subject
to any right, claim or interest of another Person other than (i) the Liens in
favor of the Administrative Agent for the benefit of the Secured Parties and
(ii) during the Ex-Im Period, the second priority Liens in favor of the Ex-Im
Lender for the benefit of the Ex Im Lender and the Ex-Im Bank;

(c) that is located at an address that has not been approved in writing by the
Administrative Agent (which approval the Administrative Agent shall not
unreasonably withhold, condition or delay), unless such location (i) is owned in
fee by the Borrower or any Domestic Subsidiary, or (ii) satisfies clause (e) or
(f) of this definition;

(d) that is placed by the Borrower or any of its Domestic Subsidiaries on
consignment or held by the Borrower or any of its Domestic Subsidiaries on
consignment from another Person;

(e) that is in transit to the U.S. unless (A) the Administrative Agent is in
possession of all documents of title such as, but not limited to, bills of
lading necessary to perfect a first priority security interest in such
Inventory, and (B) the Borrower or any of its Domestic Subsidiaries has
delivered to the Administrative Agent satisfactory evidence that such Inventory
is insured against such risks and in such amounts as the Administrative Agent,
in the exercise of its reasonable determination, determines to be reasonable;

(f) that is in the possession of a processor or bailee, or located on premises
leased or subleased to the Borrower or any of its Domestic Subsidiaries, or on
premises subject to a mortgage in favor of a Person other than the
Administrative Agent, unless, in each case, such processor or bailee or
mortgagee or the lessor or sublessor of such premises, as the case may be, has
executed and delivered all documentation which the Administrative Agent shall
reasonably require to evidence the subordination or other limitation or
extinguishment of such Person’s rights with respect to such Inventory and the
Administrative Agent’s right to gain access thereto, provided, however, that
Inventory with an aggregate value of not more than $1,000,000 at any time shall
not be excluded pursuant to this clause (f) if it is located at a site of a
contractor, subcontractor or customer of the Borrower or any Domestic Subsidiary
or any customer of any such contractor or subcontractor;

(g) that is produced in violation of the Fair Labor Standards Act or subject to
the “hot goods” provisions contained in 29 U.S.C. § 215 or any successor statute
or section;

(h) as to which any covenant, representation or warranty with respect to such
Inventory contained in the Loan Documents has both (i) been breached, and
(ii) such breach is still existing at the relevant date of determination;

(i) that is not located in the U.S. or in any territory or possession of the
U.S. that has adopted Article 9 of the UCC or in any province in Canada which
has adopted the Personal Property Security Act which is substantially similar to
the Personal Property Security Act in effect in the Province of Ontario on the
Effective Date, unless permitted pursuant to clause (e) above or expressly
permitted by Administrative Agent on terms acceptable to Administrative Agent;

(j) that is sample or demonstration Inventory;

(k) that consists of proprietary software (i.e. software designed solely for the
Borrower’s internal use and not intended for resale);

 

CREDIT AGREEMENT – Page 15



--------------------------------------------------------------------------------

(l) that is damaged, slow moving, obsolete, returned (unless such returned
Inventory is saleable in the normal course of the Borrower’s operations),
defective, recalled or unfit for further processing or not currently saleable in
the normal course of the Borrower’s operations;

(m) that has been previously exported from the U.S.;

(n) that is perishable or live;

(o) that the Borrower has returned, has attempted to return, is in the process
of returning or intends to return to the vendor thereof;

(p) that is work-in-progress Inventory;

(q) that is Inventory otherwise deemed ineligible by the Administrative Agent in
its reasonable discretion;

(r) that is to be incorporated into Inventory whose sale would result in an
Account which would not be an Eligible Account; or

(s) during the Ex-Im Period, that is Export-Related Inventory.

“Eligible Person” means a sole proprietorship, partnership, limited liability
partnership, corporation or limited liability company which (a) is domiciled,
organized or formed, as the case may be, in the U.S., whether or not such entity
is owned by a foreign national or foreign entity; (b) is in good standing in the
state of its formation or otherwise authorized to conduct business in the U.S.;
(c) is not currently suspended or debarred from doing business with the U.S.
government or any instrumentality, division, agency or department thereof;
(d) exports or plans to export Items; (e) operates and has operated as a going
concern for at least one (1) year; (f) has a positive tangible net worth
determined in accordance with GAAP; and (g) has revenue generating operations
relating to its core business activities for at least one (1) year.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Governmental Requirements relating to the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment including ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

CREDIT AGREEMENT – Page 16



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of Section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in Section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established and maintained in accordance with GAAP; (b) Liens (other than any
Lien imposed by ERISA) in connection with workers’ compensation, unemployment
insurance or other social security, old age pension or public liability
obligations which are not delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been established and
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business each of which are not overdue for a
period of more than thirty (30) days, or which are being contested in good faith
by appropriate action and for which adequate reserves have been established and
maintained in accordance with GAAP; (d) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
the Borrower or any of its Subsidiaries to provide collateral to the depository
institution; (e) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any
Subsidiary, which do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or any Subsidiary or materially
impair the value of such Property subject thereto; (f) minor defects and
irregularities in title to any Property which do not secure any monetary
obligations and which in the aggregate do not materially impair use of such
Property for the purposes for which such

 

CREDIT AGREEMENT – Page 17



--------------------------------------------------------------------------------

Property is held by the Borrower and any Subsidiary or materially impair the
value of such Property subject thereto; (g) Liens on cash or securities pledged
to secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business and (h) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; provided, further that Liens described in clauses (a)
through (d) shall remain “Excepted Liens” only for so long as no action to
enforce such Lien has been commenced and no intention to subordinate the first
priority Lien granted in favor of the Administrative Agent and the Secured
Parties is to be hereby implied or expressed by the permitted existence of such
Excepted Liens.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a Law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 5.04(b)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 5.03, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 5.03(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Ex-Im Credit Agreement” means an Ex-Im Credit Agreement to be entered into
between Borrower and Ex-Im Lender pursuant to which Ex-Im Lender makes loans to
Borrower and such loans are partially guaranteed by Ex-Im Bank.

“Ex-Im Bank” means the Export-Import Bank of the United States.

“Ex-Im Effective Date” means the date upon which each of the conditions to
effectiveness set forth in the Ex-Im Credit Agreement have been satisfied or
waived in accordance with the terms of the Ex-Im Credit Agreement.

“Ex-Im Export-Related Collateral” means the collateral securing the Ex-Im Credit
Agreement comprised of Export-Related Accounts, Export-Related Inventory and
Export-Related General Intangibles and proceeds of the foregoing.

“Ex-Im Lender” means Citibank.

“Ex-Im Other Collateral” means the collateral securing the Ex-Im Credit
Agreement other than the Ex-Im Export-Related Collateral; provided that to the
extent permitted by the Ex-Im Bank in writing, the Mortgaged Properties and the
Pledged Equity Interests shall not be included as Ex-Im Other Collateral.

“Ex-Im Period” means the period from and after the Ex-Im Effective Date through
and including the Ex-Im Termination Date.

 

CREDIT AGREEMENT – Page 18



--------------------------------------------------------------------------------

“Ex-Im Termination Date” means the date upon which the commitments to lend under
the Ex-Im Credit Agreement have expired and all obligations under the Ex-Im
Credit Agreement have been paid in full.

“Existing Credit Agreement” means that certain Revolving Credit and Term Loan
Agreement originally dated April 30, 2008, as amended, by and among Peerless,
the financial instructions from time to time signatory thereto and Comerica
Bank, as agent for such lenders.

“Export-Related Accounts” means “Export-Related Accounts Receivable” as defined
in the Borrower Agreement.

“Export-Related General Intangibles” has the meaning set forth in the Borrower
Agreement.

“Export-Related Inventory” has the meaning set forth in the Borrower Agreement.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds
(other than the tax refund anticipated by the Borrower to be received in the
Borrower’s 2013 fiscal year in the amount of approximately $2,500,000), pension
plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof) and indemnity
payments.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter agreement, dated July 12, 2012 and executed on
July 13, 2012, by PMFG and Citibank.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Force Majeure” means, with respect to the Improvements, any event, act or
condition which causes a delay in the completion of the Improvements and is
outside the Borrower’s control, but only to the extent that:

(a) such event does not arise out of (i) the gross negligence, willful
misconduct of the Borrower, (ii) unexcused late performance by the General
Contractor, any Contractor, any subcontractor or the Architect for reasons other
than those described in subparagraph (b) below, (iii) any cause or circumstance
resulting in delays, stoppage or any other interference with the completion of
the Improvements caused by the insolvency, bankruptcy or any lack of funds by
the Borrower or any Affiliate thereof, or (iv) a default by the Borrower under
the Loan Documents or the failure by the Borrower to comply with any of the
terms or conditions of the Loan Documents; and

 

CREDIT AGREEMENT – Page 19



--------------------------------------------------------------------------------

(b) such event consists of an act of God (such as tornado, flood, hurricane,
etc.), fires and other casualties; strikes, lockouts or other labor
disturbances; war, terrorist acts, riots, insurrections or civil commotions;
embargos, shortages or unavailability of materials, supplies, labor, equipment
and systems that first arise after the date hereof, but only to the extent
caused by another act, event or condition covered by this subparagraph (b);
sabotage (excluding sabotage by the Borrower or any Loan Party or any of their
Affiliates; vandalism (excluding vandalism by the Borrower or any Loan Party, or
any of their Affiliates); Requirements of Law or Governmental Requirements
enacted by any Governmental Authority after the date hereof (unless the Borrower
should, in the exercise of due diligence and prudent judgment, have anticipated
such enactment); judicial or governmental orders or final judgments entered by
courts of competent jurisdiction; or any similar types of events;

provided, however, that (i) the Borrower has sought to mitigate the impact of
the delay, (ii) the period during which Force Majeure exists shall commence on
the date that the Borrower has given Administrative Agent written notice
describing in reasonable detail the event which constitutes the Force Majeure,
and (iii) any delay resulting from the foregoing shall terminate on the earlier
of the date which is one hundred eighty (180) days after the commencement of
such Force Majeure as provided herein, or the date that such Force Majeure no
longer exists, whether or not notice of such termination is given to the
Administrative Agent, as determined by the Administrative Agent in its
reasonable discretion, but in no event beyond the Term B Loan Maturity Date.

“Foreign Currency Letter of Credit Contingency Amount” means, at any time, an
amount equal to 10% of the aggregate undrawn amount of all Letters of Credit
denominated in an Approved Currency other than Dollars outstanding at such time.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to any
Swingline Lender, such defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (including earn-out obligations
but excluding operating leases and trade liabilities incurred in the ordinary
course of business and payable in accordance with customary practices) or which
is evidenced by a note, bond, debenture or similar instrument, (b) the principal
component of all obligations of such Person under

 

CREDIT AGREEMENT – Page 20



--------------------------------------------------------------------------------

Capital Leases, (c) all reimbursement obligations (actual, contingent or
otherwise) of such Person in respect of letters of credit, bankers acceptances
or similar obligations issued or created for the account of such Person, (d) all
liabilities of the type described in (a), (b) and (c) above that are secured by
any Liens on any property owned by such Person as of such date even though such
Person has not assumed or otherwise become liable for the payment thereof, the
amount of which is determined in accordance with GAAP; provided however that so
long as such Person is not personally liable for any such liability, the amount
of such liability shall be deemed to be the lesser of the fair market value at
such date of the property subject to the Lien securing such liability and the
amount of the liability secured, and (e) all guarantee obligations of such
Person in respect of any liability which constitutes Funded Debt; provided
however that Funded Debt shall not include any indebtedness under any Swap
Agreement prior to the occurrence of a termination event with respect thereto.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“General Contractor” means a general contractor, licensed in the State of Texas,
acceptable to the Administrative Agent, which acceptance shall not be
unreasonably withheld, conditioned or delayed.

“General Intangible” has the meaning set forth in the UCC.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
with jurisdiction exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

“Governmental Requirement” means any Law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement of
any Governmental Authority, whether now or hereinafter in effect.

“Guarantors” means (a) all Domestic Subsidiaries of the Borrower (except
Propulsys), (b) each other Domestic Subsidiary that guarantees the Obligations
pursuant to Section 8.13, and (c) each other Person that guarantees the
Obligations.

“Guaranty Agreement” means an agreement executed by one or more of the
Guarantors in form and substance satisfactory to the Administrative Agent,
unconditionally guarantying on a joint and several basis, payment of the
Obligations, as the same may be amended, modified or supplemented from time to
time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated by any Environmental Law.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under Laws applicable to such Lender which are presently in effect
or, to the extent allowed by Law, under such applicable Laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable Laws allow as of the date hereof.

 

CREDIT AGREEMENT – Page 21



--------------------------------------------------------------------------------

“Improvements” means the improvements to be constructed on the Land pursuant to
the Construction Contract in accordance with the Construction Plans, and which
is generally described as follows: an 80,000-square-foot manufacturing facility
located on approximately 33 gross acres in Denton County, Texas and will support
PMFG’s and its Subsidiaries’ global supply chain needs.

“Increase Effective Date” has the meaning set forth in Section 2.08(a).

“Increase Joinder” has the meaning set forth in Section 2.08(c).

“Incremental Revolving Loan” has the meaning set forth in Section 2.08(c).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (including earn-out obligations but excluding
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) the liquidation value of all mandatorily redeemable preferred Equity
Interests of such Person and (k) all obligations of Swap Agreements to the
extent required to be reflected on a balance sheet of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means(a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 12.03(b).

“Information” has the meaning set forth in Section 12.11.

“Inspector” means, collectively, such Person or Persons designated by the
Administrative Agent from time to time to assist the Administrative Agent with
matters related to the costing, plan review, and inspection of, and other
matters related to, construction of the Improvements.

“Intercreditor Agreement” means that certain Intercreditor Agreement to be
entered into between the Administrative Agent, on behalf of the Secured Parties,
the Ex-Im Lender and the Borrower on or prior to the Ex-Im Effective Date.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the

 

CREDIT AGREEMENT – Page 22



--------------------------------------------------------------------------------

last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three (3) months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three (3) months’ duration after the
first day of such Interest Period and (c) with respect to any Swingline Loan,
the date that such Loan is required to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three(3) or
six (6) months thereafter, as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Inventory” has the meaning set forth in the UCC.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale) or any
capital contribution to any other Persons; (b) the making of any deposit with,
or advance, loan or capital contribution to, assumption of Indebtedness of,
purchase or other acquisition of any other Indebtedness or equity participation
or interest in, or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person, but
excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days representing the purchase price of inventory or
supplies sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person that constitutes a business unit or (d) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Citibank and any other Lender that has, at the request of
Borrower, agreed to issue Letters of Credit hereunder and that is reasonably
acceptable to the Administrative Agent, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.09(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank. As used
herein, the term “Issuing Bank” shall mean “each Issuing Bank” or “the
applicable Issuing Bank,” as the context may require, and shall include any
Affiliate of an Issuing Bank with respect to Letters of Credit issued by such
Affiliate.

“Items” has the meaning set forth in the Borrower Agreement.

 

CREDIT AGREEMENT – Page 23



--------------------------------------------------------------------------------

“Land” means the real Property described in the applicable Mortgage relating to
the Denton Property.

“Law” means (i) a statute, permit, ordinance, treaty, rule or regulation of any
Governmental Authority, (ii) a court decision, judgment, order, decree,
injunction or rule, and (iii) a regulatory bulletin or guidance, or examination
order or recommendation of a Governmental Authority.

“LC Cash Account” means a deposit account that the Borrower establishes with the
Administrative Agent, which account shall be subject to a control agreement
reasonably acceptable to the Administrative Agent, and the cash in such account
shall serve as additional Collateral for the Obligations.

“LC Collection Account” has the meaning assigned such term in Section 2.09(j).

“LC Commitment” at any time means the amount equal to the Revolving Credit
Commitment.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the Dollar Equivalent of
the aggregate amount of all LC Disbursements that have not yet been reimbursed
by or on behalf of the Borrower at such time or discharged and replaced by an
ABR Revolving Credit Loan or a Swingline Loan pursuant to Section 2.09(e). The
LC Exposure of any Revolving Credit Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“Lenders” means the Persons listed on Annex I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including, without limitation, all Warranty Letters of Credit.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower (whether for itself
or any Subsidiary as the account party), with the Issuing Bank relating to any
Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which Dollar deposits of

 

CREDIT AGREEMENT – Page 24



--------------------------------------------------------------------------------

$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries, as applicable,
shall be deemed to be the owner of any Property which they have acquired or hold
subject to a conditional sale agreement, or leases under a financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, each Compliance Certificate, each Borrowing
Base Certificate, the Guaranty Agreement, the Fee Letter, the Collateral
Documents and, during the Ex-Im Period, the Intercreditor Agreement, together
with any and all renewals, extensions and restatements of, and amendments and
modifications to, any such agreements, documents and instruments, but excluding
any Secured Swap Agreements and Secured Treasury Management Agreements.

“Loan Party” means as applicable, any of the Borrower and each Guarantor, and
“Loan Parties” means all of the foregoing.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement. A “Loan” may also be an Advance of Term B Loan proceeds, if
applicable.

“Maintenance Capex” means the lesser of (a) the actual amount paid by the
Borrower and its Consolidated Subsidiaries in cash on account of Capital
Expenditures (other than Capital Expenditures made in connection with the Denton
Property and Capital Expenditures made by Peerless Manufacturing (Zhenjiang) Co.
Ltd. for the building of a manufacturing plant in Zhenjiang, China to the extent
permitted pursuant to Section 9.06) determined on a consolidated basis or
(b) the depreciation expense of Borrower and its Consolidated Subsidiaries as
determined on a consolidated basis in accordance with GAAP with respect to such
Capital Expenditures.

“Major Subcontractor” means any subcontractor of the General Contractor or the
Borrower, which has a contract for providing materials, services or specifically
fabricated materials for the construction of the Improvements in an amount of
$250,000 or more.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, condition (financial
or otherwise) or prospects of the Borrower and the Subsidiaries taken as a
whole, (b) the ability of the Borrower, any Subsidiary or any other Loan Party
to perform any of its obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document, (d) the value of the Denton Property or
(e) the rights and remedies available to the Administrative Agent, any other
Agent, the Issuing Bank, the Swingline Lender or any Lender under any Loan
Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit, but including obligations in respect of one or more Swap Agreements and
Treasury Management

 

CREDIT AGREEMENT – Page 25



--------------------------------------------------------------------------------

Agreements) of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $2,500,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the Swap
Termination Value.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
one hundred percent (100%) of the Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time and (ii) with
respect to other types of Cash Collateral approved by the Administrative Agent
and the Issuing Bank (and the Borrower to the extent that such Cash Collateral
is being provided by a Defaulting Lender), an amount determined by the
Administrative Agent and the Issuing Bank in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” and “Mortgaged Properties” means any Property owned by the
Borrower or any Guarantor which is subject to the Liens existing and to exist
under the terms of the Collateral Documents.

“Mortgages” means the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, assignments of proceeds of production, security
documents and the like (including all amendments, modifications and supplements
thereto) delivered pursuant to this Agreement for the ratable benefit of the
Secured Parties.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or 4001 (a)(3) of ERISA.

“Net Cash Proceeds” means, with respect to a Disposition or issuance of any
Indebtedness by any Person, the cash proceeds received by such Person in
connection with such transaction (including any cash received in respect of
non-cash proceeds, but only and as when received) after deducting therefrom the
aggregate, without duplication, of the following amounts to the extent properly
attributable to such transaction or to any asset that may be the subject
thereof: (a) all reasonable and customary legal, investment banking, brokerage,
accounting and other transaction fees and expenses incurred in connection with
such Disposition or issuance, (b) all taxes paid or payable by such Person to be
payable in cash in connection with such Disposition or issuance, (c) payments
made by such Person to retire Indebtedness (other than the Borrowings and
Advances) where payment of such Indebtedness is required in connection with such
Disposition or issuance, (d) any amounts required to be deposited into escrow in
connection with the closing of such Disposition or issuance (until any such
amounts are released therefrom to such Person) and (e) the amount of any reserve
for adjustments in respect of the sale price of such asset or assets established
in accordance with GAAP (until any such reserve is reversed).

“Net Equity Proceeds” means, with respect to the sale or issuance after the
Effective Date by PMFG of any of its Equity Interests, the excess of: (a) the
gross cash proceeds received PMFG from such sale or issuance over (b) all
reasonable and customary underwriting commissions and legal, investment banking,
brokerage and accounting and other professional fees, sales commissions and
disbursements and other transaction expenses (including taxes) actually incurred
and paid or payable in connection with such sale or issuance.

“Net Recovery Proceeds” means, with respect to any Recovery Event or
Extraordinary Receipts, the gross cash proceeds (net of reasonable fees, costs
and taxes actually incurred and paid in connection with such Recovery Event or
Extraordinary Receipt, any required permanent payment of Indebtedness

 

CREDIT AGREEMENT – Page 26



--------------------------------------------------------------------------------

(other than Indebtedness secured pursuant to the Collateral Documents) which is
secured by the Property that is the subject of such Recovery Event, and any
proceeds received in connection with a Recovery Event which are required to paid
to third parties due to indemnity claims (or used to reimburse a Loan Party
which advanced such payments) received by the respective Person in connection
with such Recovery Event or Extraordinary Receipt.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 12.02 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note, the Term A Loan Notes, and the Amended and Restated Term B Loan
Notes.

“Obligations” means any and all amounts owing or to be owing by the Borrower,
any Subsidiary or any Guarantor or other Loan Party (including without
limitation, all debts, liabilities, obligations, covenants and duties of each
such Person, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising), and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate of any Loan Party of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding: (a) to the Administrative Agent, the Issuing Bank, the
Swingline Lender, any Lender or any other Secured Party under any Loan Document;
(b) to any Swap Lender under any Secured Swap Agreement (which shall be deemed
to be the Swap Termination Value as of the date the amount of Obligations is
being determined), (c) to any Treasury Management Party under any Secured
Treasury Management Agreement, and (d) all renewals, extensions and/or
rearrangements of any of the above.

“OFAC” has the meaning set forth in Section 7.19.

“Ordinary Business Purpose Letter of Credit” means a Letter of Credit which is
issued (i) pursuant to this Agreement for the account of a Subsidiary that is
not a Loan Party, (ii) to a beneficiary that is not an Affiliate of such
Subsidiary, and (iii) for business purposes of such Subsidiary which are in the
ordinary course of business of such Subsidiary consistent with past practices.
For the avoidance of doubt, the “back to back” Letter of Credit issued on the
Effective Date to collateralize that certain letter of credit existing on the
Effective Date issued in Euros to Barclays for the account of Peerless Europe
Ltd. shall be deemed an “Ordinary Business Purpose Letter of Credit” for all
purposes herein.

“Organizational Documents” mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than

 

CREDIT AGREEMENT – Page 27



--------------------------------------------------------------------------------

connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04(b)).

“Participant” has the meaning set forth in Section 12.04(d).

“Participant Register” has the meaning set forth in Section 12.04(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Peerless” has the meaning set forth in the introductory paragraph hereto.

“Permitted Acquisition” means any Acquisition provided that each of the
following conditions shall be met: (a) before and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing; (b) the
Borrower would be in compliance (on a Pro Forma Basis after giving effect to
such Acquisition and any other Acquisition, Disposition, debt incurrence, debt
retirement) with the covenants contained in Section 9.01 recomputed as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available; (c) if such Acquisition involves the
acquisition of Equity Interests of a Person, such Acquisition shall result in
the issuer of such Equity Interests becoming a Guarantor to the extent required
by Section 8.13; (d) such Acquisition shall result in the Administrative Agent,
for the benefit of the Secured Parties, being granted a security interest in any
Equity Interests or any assets so acquired to the extent required by
Section 8.13 and (e) during the Ex-Im Period, such Acquisition is not prohibited
by the Borrower Agreement or is otherwise approved by the Ex-Im Bank in writing.

“Permitted Acquisition Consideration” means, in connection with any Permitted
Acquisition, the aggregate amount (as valued at the fair market value of such
Permitted Acquisition at the time such Permitted Acquisition is made) of,
without duplication: (a) the purchase consideration paid or payable in cash for
such Permitted Acquisition, whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and including any and all payments representing the purchase price and any
assumptions of Indebtedness and/or guaranteed obligations, “earn outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness incurred or assumed in connection with such
Permitted Acquisition.

“Permitted Holder” means all or any one or more of William F. Nicklin, NSB
Advisors LLC, Family Members and/or Family Trusts and their respective
successors. For purposes of this definition, “Family Member” means any
individual having a relationship by blood (to the second degree of
consanguinity), marriage, or adoption to William F. Nicklin and “Family Trusts”
means any trusts or other estate planning vehicles established for the benefit
of William F. Nicklin or Family Members and in respect of which William F.
Nicklin or Family Members serves as trustee or in a similar capacity.

 

CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) cash;

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one year from the date of acquisition thereof;

(c) investments in commercial paper maturing within two hundred seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market or other deposit accounts issued
or offered by, the Administrative Agent, any Lender or any Affiliate thereof, or
any domestic office of any commercial bank organized under the laws of the U.S.
or any State thereof that has a combined capital and surplus and undivided
profits of not less than $500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (b) above and entered into
with a financial institution satisfying the criteria of clause (d) above;

(f) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(e) above; and

(g) other short-term investments or deposit accounts utilized by Foreign
Subsidiaries in accordance with normal investment practices for cash management
in investments of a type analogous to the foregoing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“Platform” has the meaning set forth in Section 12.01(c).

“Pledged Equity interests” has the meaning set forth in the Security Agreement.

“PMFG” has the meaning set forth in the introductory paragraph hereto.

“Prime Rate” means a fluctuating rate of interest equal to the highest quoted
annual rate of interest which is published from time to time in the “Money
Rates” Section of The Wall Street Journal as

 

CREDIT AGREEMENT – Page 29



--------------------------------------------------------------------------------

the prime rate (or, if such source is not available, such alternate source as
determined by the Administrative Agent), as adjusted from time to time in the
Administrative Agent’s sole discretion for reserve requirements, deposit
insurance assessment rates and other regulatory costs. Any change in the rate
will take effect on the effective date as indicated in The Wall Street Journal.
Interest will accrue on any non-Business Day at the rate in effect on the
immediately preceding Business Day.

“Principal Payment Date” means (a) with respect to the Term A Loans, (i) the
last Business Day of March, June, September and December in each calendar year,
commencing with such quarterly date following immediately after the Term A
Commitment Termination Date and (ii) the Term A Loan Maturity Date; and (b) with
respect to the Term B Loans, (i) the last Business Day of March, June,
September and December in each calendar year, commencing with such quarterly
date following immediately after the Term B Commitment Termination Date and
(ii) the Term B Loan Maturity Date.

“Pro Forma Basis” and “Pro Forma Effect” means, for purposes of calculating
Consolidated EBITDA, Consolidated Funded Debt and Consolidated Interest Expense
for any period of four consecutive fiscal quarters during which one or more
Permitted Acquisition or Disposition occurs or which is the period of four
consecutive fiscal quarters ending immediately prior to the date of
determination with respect to a Permitted Acquisition or Disposition occurring
on or prior to or simultaneously with the date of determination, that such
Permitted Acquisition or Disposition (and all other Permitted Acquisition or
Disposition that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of four
consecutive fiscal quarters and all income statement items (whether positive or
negative) attributable to the assets or Person disposed of in a Disposition
shall be excluded and all Indebtedness repaid or discharged in connection with
such Disposition shall be excluded and all income statement items (whether
positive or negative) attributable to the assets or Person acquired in a
Permitted Acquisition and all Indebtedness incurred or assumed in connection
with such Permitted Acquisition shall be included.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Propulsys” means Peerless Propulsys China Holdings, LLC, a Delaware limited
liability company.

“Protective Advance” means any advances made by the Administrative Agent in
accordance with the provisions of Section 2.10(g) to protect the Denton Property
and other collateral securing the Obligations.

“Public Lender” has the meaning assigned to such term in Section 8.02.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Recovery Event” means any settlement of or payment in respect of any property
insurance or casualty insurance claim or any condemnation proceeding in or deed
in lieu thereof relating to any Collateral.

“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Indebtedness.

“Redeem” has the correlative meaning thereto.

 

CREDIT AGREEMENT – Page 30



--------------------------------------------------------------------------------

“Register” has the meaning assigned such term in Section 12.04(c).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, managers, officers,
employees, agents, trustees, administrators, representatives and advisors
(including attorneys, accountants and experts) of such Person and of such
Person’s Affiliates.

“Release Date” means the date on which (a) all of the Obligations are fully,
indefeasibly, absolutely and unconditionally paid and performed (other than
(i) contingent indemnification obligations and (ii) any other obligations or
liabilities, which by their terms expressly survive the termination of the Loan
Documents), (b) the Commitment of each Lender is terminated, (c) all Letters of
Credit have expired, been terminated or secured on terms that are satisfactory
to Issuing Bank, and (d) all Secured Swap Agreements and Secured Treasury
Management Agreements have expired, been terminated or secured on terms that are
satisfactory to the applicable Swap Lender or Treasury Management Party.

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans and unused Commitments representing more than
sixty-seven percent (67%) of the sum of the total Revolving Credit Exposures,
outstanding Term Loans and unused Commitments at such time (without regard to
any sale by a Lender of a participation in any Loan under Section 12.04(d));
provided that the Revolving Credit Exposures, outstanding Term Loans and
Commitments of any Defaulting Lender shall be disregarded for purposes of making
a determination of Required Lenders. The “Required Lenders” of a particular
Class of Loans means Lenders having Revolving Credit Exposures, outstanding
Term A Loans, outstanding Term B Loans and/or unused Commitments of such Class,
as applicable, representing more than sixty-seven percent (67%) of the total
Revolving Credit Exposures, outstanding Term A Loans, outstanding Term B Loans
and/or unused Commitments of such Class, as applicable, at such time.

“Requirement of Law” means, as to any Person, the Organizational Documents of
such Person, and any Law, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its property is
subject.

“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, Redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

“Retainage Percentage” means an amount equal to ten percent (10%).

 

CREDIT AGREEMENT – Page 31



--------------------------------------------------------------------------------

“Revaluation Date” means, with respect to any Letter of Credit issued in an
Approved Currency other than Dollars, each of the following: (i) each date of
issuance, extension and renewal of any such Letter of Credit, (ii) each date of
an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any Revolving Credit Loans or Swing Line Loans, (iv) each date of any payment by
an Issuing Bank under any such Letter of Credit, and (v) such additional dates
as the Administrative Agent or the Issuing Bank shall determine or the Required
Banks shall require.

“Revolving Credit” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01(a).

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the Revolving Credit Maturity Date.

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to the Agreement and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04. The initial amount of each Lender’s Revolving Credit Commitment
is set forth on Annex I under the caption “Revolving Credit Commitment,” or in
the Assignment and Assumption or other instrument pursuant to which such Lender
shall have assumed its Revolving Credit Commitment, as applicable. The initial
aggregate amount of the Revolving Credit Commitment is $30,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (a) the outstanding principal amount of such Lender’s
Revolving Credit Loans, (b) the LC Exposure of such Lender, and (c) the
Swingline Exposure of such Lender at such time.

“Revolving Credit Facility” means the Revolving Credit Commitments created on
the Effective Date.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment, or
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

“Revolving Credit Loans” means the Loans made by the Revolving Credit Lenders to
the Borrower pursuant to this Agreement.

“Revolving Credit Maturity Date” means with respect to Revolving Credit Loans
the earlier of (a) September 30, 2015, and (b) the date of termination of the
Revolving Credit Commitments.

“Revolving Credit Note” means a promissory note substantially in the form of
Exhibit A.

“Risk Adjusted LC Exposure” means, at any time, the sum of (a) thirty percent
(30%) of the aggregate undrawn amount of all outstanding Warranty Letters of
Credit at such time (provided however, that such thirty percent (30%) threshold
may be adjusted upward by the Administrative Agent once per fiscal year if,
based on the audited annual financial statements delivered pursuant to
Section 8.01(a), the aggregate warranty expense of the Borrower and its
Consolidated Subsidiaries is greater than three percent (3%) of the total
revenue of such Persons as reflected in such financial statements), plus (b) one
hundred percent (100%) of the aggregate undrawn amount of all outstanding
Letters of Credit that are not Warranty Letters of Credit at such time, plus
(c) one hundred percent (100%) of the Dollar Equivalent of

 

CREDIT AGREEMENT – Page 32



--------------------------------------------------------------------------------

the aggregate amount of all LC Disbursements that have not yet been reimbursed
by or on behalf of the Borrower at such time or discharged and replaced by an
ABR Revolving Credit Loan or a Swingline Loan pursuant to Section 2.09(e). For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Risk Adjusted Revolving Credit Exposure” means the sum of (a) the total
aggregate outstanding principal amount of Revolving Credit Loans, (b) the total
Risk Adjusted LC Exposure, and (c) the total Swingline Exposure of all Lenders
at such time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Parties” means the Administrative Agent, each Lender, each Swap Lender
and each Treasury Management Party.

“Secured Swap Agreement” means any Swap Agreement between the Borrower or any
Subsidiary and any Swap Lender.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
that is entered into by and between the Borrower or any Subsidiary and any
Treasury Management Party.

“Security Agreements” means one or more security agreements in form and
substance satisfactory to the Administrative Agent pursuant to which a security
interest in assets of the Borrower or a Subsidiary, including a pledge of Equity
Interests by the Borrower or such Subsidiary, is granted to the Administrative
Agent for the ratable benefit of the Secured Parties to secure the payment of
the Obligations, including the reimbursement of obligations under the Letters of
Credit, as such agreements may be amended, modified or supplemented from time to
time.

“Special Account” means, collectively and individually, one or more deposit
accounts (other than the Advance Account) that the Borrower establishes with the
Administrative Agent pursuant to the terms of the Loan Documents, each of which
shall be used solely for the purpose or purposes stated in the Loan Documents
for the respective account.

“Spot Rate” for a currency means the rate determined by the Issuing Bank or the
Administrative Agent, as appropriate, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with Dollars through its principal foreign exchange trading office at
approximately 11:00 a.m. two (2) Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Issuing Bank or the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Issuing Bank or Administrative Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided further that the Issuing Bank
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Approved Currency other than Dollars.

 

CREDIT AGREEMENT – Page 33



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” means the lawful currency of the United Kingdom.

“Subordinated Debt” means unsecured Funded Debt of any Loan Party and the other
obligations under the applicable Subordinated Debt Documents which have been
subordinated in right of payment and priority to the Obligations, all on terms
and conditions satisfactory to the Administrative Agent.

“Subordinated Debt Documents” means any document evidencing any Subordinated
Debt acceptable to the Administrative Agent, as the same may be amended,
modified, supplemented or otherwise modified from time.

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, board of managers or other
governing body of such Person (irrespective of whether or not at the time Equity
Interests of any other class or classes of such Person shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, forward sale of production,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Lender” means any Person that is a counterparty to a Swap Agreement with
the Borrower or any Subsidiary, that is a Lender or an Affiliate of a Lender or
was a Lender or an Affiliate of a Lender at the time such Swap Agreement was
entered into.

 

CREDIT AGREEMENT – Page 34



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Swingline” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.04.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Citibank or any other Revolving Credit Lender that
becomes the Administrative Agent or agrees, with the approval of the
Administrative Agent and the Borrower, to act as the Swingline Lender hereunder,
in each case in its capacity as the Swingline Lender hereunder.

“Swingline Loan” means a Loan made pursuant Section 2.04.

“Swingline Note” means the promissory note substantially in the form of
Exhibit B.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01(b) or (c).

“Term A” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01(b).

“Term A Commitment Termination Date” means the date that is the earliest of
(a) eighteen (18) calendar months after the Effective Date, (b) if the Term A
Loans have been funded in the full amount of the Term A Loan Commitment, the
date the Term A Loans are prepaid in full, and (c) the date the Term A Loan
Commitments are terminated.

“Term A Loan Commitment” means, with respect to each Term A Loan Lender, the
commitment, if any, of such Lender to make a Term A Loan hereunder in the amount
of such Lender’s Term A Loan Commitment as set forth on Annex I under the
caption “Term A Loan Commitment.” The aggregate amount of the Lenders’ Term A
Loan Commitments is $2,000,000 as of the Effective Date.

“Term A Loan Lender” means a Lender with a Term A Loan Commitment or, following
the Term A Commitment Termination Date, an outstanding Term A Loan.

“Term A Loan Maturity Date” means with respect to Term A Loans, September 30,
2019.

 

CREDIT AGREEMENT – Page 35



--------------------------------------------------------------------------------

“Term A Loan Note” means a promissory note substantially in the form of
Exhibit C.

“Term B” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01(c).

“Term B Commitment Termination Date” means the date that is the earliest of
(a) eighteen (18) calendar months after the Effective Date, (b) if the Term B
Loans have been funded in the full amount of the Term B Loan Commitment, the
date the Term B Loans are prepaid in full, and (c) the date the Term B Loan
Commitments are terminated.

“Term B Loan Commitment” means, with respect to each Term B Loan Lender, the
commitment, if any, of such Lender to make a Term B Loan hereunder in the amount
of such Lender’s Term B Loan Commitment as set forth on Annex I under the
caption “Term B Loan Commitment.” The aggregate amount of the Lenders’ Term B
Loan Commitments is $10,000,000 as of the Effective Date.

“Term B Loan Lender” means a Lender with a Term B Loan Commitment or, following
the Term B Commitment Termination Date, an outstanding Term B Loan.

“Term B Loan Maturity Date” means with respect to Term B Loans, September 30,
2022.

“Term Loan Maturity Date” means the Term A Loan Maturity Date or the Term B Loan
Maturity Date, as applicable.

“Title Company” means First American Title Insurance Company and/or Republic
Title of Texas, Inc. as the context requires.

“Title Insurance” means one or more Mortgagee or Loan Policies of Title
Insurance, as the Administrative Agent may require, issued by the Title Company,
not issued on a coinsurance basis unless approved by the Administrative Agent in
the Administrative Agent’s good faith reasonable discretion, in the amount of
the Term A and Term B Loans plus any other insurable amount secured by the
applicable Mortgage, insuring that the applicable Mortgage constitutes a valid,
first priority lien covering the Land, the Improvements, and any other
improvements on the Land, subject only to those exceptions which the
Administrative Agent may approve, and containing such affirmative coverages and
endorsements as the Administrative Agent may reasonably require.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Collateral
Documents and (b) each other Loan Party, the execution, delivery and performance
by such Loan Party of each Loan Document to which it is a party, the
guaranteeing of the Obligations and the other obligations under the Guaranty
Agreement by such Guarantor and such Loan Party’s grant of the security
interests and provision of collateral under the Collateral Documents, and the
grant of Liens by such Loan Party on Mortgaged Properties and other Properties
pursuant to the Collateral Documents.

“Treasury Management Agreement” means any agreement to provide cash management
services, including treasury, depositing, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

CREDIT AGREEMENT – Page 36



--------------------------------------------------------------------------------

“Treasury Management Party” means any Person that is a Lender or an Affiliate of
a Lender, in its capacity as a party to such Treasury Management Agreement or
was a Lender or an Affiliate of a Lender at the time such Treasury Management
Agreement was entered into.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

“Unused Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

“U.S.” means the United States of America, including any division or agency
thereof and any United States Territory.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g).

“Warranty Letter of Credit” means a Letter of Credit that may only be drawn upon
to satisfy contractual warranty claims of beneficiaries against the Borrower and
its Subsidiaries.

“Wholly-Owned Subsidiary” means (a) any Subsidiary of which all of the
outstanding Equity Interests, on a fully-diluted basis, are owned by the
Borrower and/or one or more of its Wholly-Owned Subsidiaries or (b) if permitted
by this Agreement, any Subsidiary that is organized in a foreign jurisdiction
and is required by the applicable Laws and regulations of such foreign
jurisdiction to be partially owned by the government of such foreign
jurisdiction or individual or corporate citizens of such foreign jurisdiction,
provided that the Borrower, directly or indirectly, owns the remaining Equity
Interests in such Subsidiary and, by contract or otherwise, controls the
management and business of such Subsidiary and derives economic benefits of
ownership of such Subsidiary to substantially the same extent as if such
Subsidiary were a Wholly-Owned Subsidiary.

“Withholding Agent” means any Loan Party and the Administrative Agent, as
applicable.

Section 1.03 Types and Class of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”) and by Class
(e.g., a “Term A Loan” or a “Term A Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any Law or

 

CREDIT AGREEMENT – Page 37



--------------------------------------------------------------------------------

regulation shall be construed as referring to such Law or regulation as amended,
modified, codified, supplemented or reenacted, in whole or in part, and in
effect from time to time, (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to the
restrictions contained in the Loan Documents), (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”, (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement, and (g) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including,
cash, securities, accounts and contract rights. References in this Agreement and
the other Loan Documents to “reasonable”, “reasonably” and words of similar
import when applied to any request or demand which the Lender is permitted to
make hereunder or under any other Loan Document or as applied to a determination
of the reasonableness of the amount or the incurrence of any expense shall be
interpreted and construed from the perspective of a lender in a senior credit
facility where such lender is regulated by various governmental agencies, seeks
a high level of assurance regarding the operations, collateral position,
condition (financial or otherwise) and Properties of the Borrower and other
Persons guaranteeing or otherwise connected to such facility and seeks a high
level of assurance and advice regarding its rights and duties under the Loan
Documents, and the Borrower and any other Person guaranteeing or otherwise
connected to such facility shall comply with such request or demand or accept
such determination unless the Borrower or such other Person proves that such
request, demand or determination is or was unreasonable.

For purposes of Section 10.01, a breach of a financial covenant contained in
Section 9.01 shall be deemed to have occurred as of any date of determination
thereof by the Administrative Agent or as of the last date of any specified
measuring period, regardless of when the financial statements or the Compliance
Certificate reflecting such breach are delivered to the Administrative Agent and
the Lenders.

Section 1.05 Accounting Terms and Determinations; GAAP.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements, except as
otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

CREDIT AGREEMENT – Page 38



--------------------------------------------------------------------------------

(c) Rounding. Any financial ratios required to be maintained by the Borrower and
its Subsidiaries pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.06 Letters of Credit.

(a) Amounts. Unless otherwise specified herein, the amount of a Letter of Credit
at any time shall be deemed to be the Dollar Equivalent of the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
Dollar Equivalent of the maximum stated amount of such Letter of Credit, as
applicable, after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

(b) Draws. The amount of any draw on a Letter of Credit shall be deemed to be
calculated on a Dollar Equivalent basis.

Section 1.07 Joint Preparation; Construction of Indemnities and Releases. This
Agreement and the other Loan Documents have been reviewed and negotiated by
sophisticated parties with access to legal counsel, and no rule of construction
shall apply hereto or thereto which would require or allow any Loan Document to
be construed against any party because of its role in drafting such Loan
Document. All indemnification and release of liability provisions of this
Agreement shall be construed broadly (and not narrowly) in favor of the Persons
receiving indemnification or releases of liability.

Section 1.08 Determination of Time. Unless otherwise specified, all references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).

Section 1.09 Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect a change in currency
of any other country and any relevant market conventions or practices relating
to the change in currency.

ARTICLE II

The Credits

Section 2.01 Commitments.

(a) Revolving Credit Loans. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Revolving Credit
Lender severally agrees to make Revolving Credit Loans to the Borrower from time
to time during the Revolving Credit Availability Period in an aggregate
principal amount that will not exceed at any time outstanding the amount of such
Revolving Credit Lender’s Revolving Credit Commitment; provided however that
after giving effect to any Revolving Credit Borrowing: (i) such Revolving Credit
Lender’s Revolving Credit Exposure shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment; (ii) the total Revolving Credit Exposure
shall not exceed the total Revolving Credit Commitments; and (iii) the total
Risk Adjusted Revolving Credit Exposure shall not exceed the Borrowing Base.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow the Revolving Credit Loans.

 

CREDIT AGREEMENT – Page 39



--------------------------------------------------------------------------------

(b) Term A Loans. Subject to the terms and conditions set forth herein and
relying upon the representations and warranties herein set forth, each Term A
Loan Lender agrees, severally and not jointly, to make Term A Loans to the
Borrower in an aggregate principal amount equal to its Term A Loan Commitment.
Notwithstanding anything in the Loan Documents to the contrary, the aggregate
amount of Term A Loan proceeds which the Term A Loan Lenders shall be obligated
to disburse, and for which the Borrower shall be entitled to request, shall not
exceed the Term A Loan Commitment. Amounts prepaid or repaid in respect of
Term A Loans may not be reborrowed. The Term A Loan Lenders’ commitment to lend
shall terminate automatically upon the Term A Commitment Termination Date. Upon
and after the Term A Commitment Termination Date, the Term A Loan Lenders shall
not be obligated to make any Term A Loans, and the Borrower shall not be
entitled to request any Term A Borrowings. Subject to Section 2.03(a), a Term A
Loan shall be in the amount of seventy-five percent (75%) of the sum of (i) the
invoiced amount of any new equipment purchased by the Borrower to be used at the
Denton Property and (ii) the appraised value of existing equipment to be used at
the Denton Property and financed hereunder. To the extent that Term A Loan
proceeds are insufficient to pay all costs required for such equipment, the
Borrower shall pay such excess costs with funds derived from sources other than
the Loans.

(c) Term B Loans. Subject to the terms and conditions set forth herein and
relying upon the representations and warranties herein set forth, each Term B
Loan Lender agrees, severally and not jointly, to make Term B Loans to the
Borrower in an aggregate principal amount equal to its Term B Loan Commitment.
Notwithstanding anything in the Loan Documents to the contrary, the aggregate
amount of Term B Loan proceeds which the Term B Loan Lenders shall be obligated
to disburse, and for which the Borrower shall be entitled to request, shall not
exceed the Term B Loan Commitment. Amounts prepaid or repaid in respect of
Term B Loans may not be reborrowed. The Term B Loan Lenders’ commitment to lend
shall terminate automatically upon the Term B Commitment Termination Date. Upon
and after the Term B Commitment Termination Date, the Term B Loan Lenders shall
not be obligated to make, and the Borrower shall not be entitled to request, any
further Advances. To the extent that Term B Loan proceeds are insufficient to
pay all costs required for the development, construction and completion of the
Denton Property, and all other costs associated with the Denton Property, the
Borrower shall pay such excess costs with funds derived from sources other than
the Loans.

Section 2.02 Loans, Borrowings and Advances.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

CREDIT AGREEMENT – Page 40



--------------------------------------------------------------------------------

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowng, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$500,000. At the time that each ABR Borrowing is made, such Borrowing (other
than an ABR Borrowing for a Term Loan) shall be in an aggregate amount that is
an integral multiple of $50,000 and not less than $250,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Credit Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.09(e). Each
Swingline Loan shall be in an amount that is a multiple of $25,000 and not less
than $100,000. Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of five
(5) Eurodollar Borrowings outstanding, and provided further that Borrower shall
not submit more than one (1) Borrowing Request for Term A Loans per month.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurodollar Borrowing) (i) any Revolving Credit Eurodollar
Borrowing if the Interest Period requested therefore would end after the
Revolving Credit Maturity Date; (ii) any Term Eurodollar Borrowing if the
Interest Period requested therefore would end after the applicable Term Loan
Maturity Date; or (iii) any Term Eurodollar Borrowing if the Interest Period
requested therefor would commence before and end after any Principal Payment
Date unless, after giving effect thereto, the aggregate principal amount of the
Term Loans having Interest Periods that end after such Principal Payment Date
shall be equal to or less than the aggregate principal amount of the Term Loans
permitted to be outstanding after giving effect to the payments of principal
required to be made on such Principal Payment Date.

(e) Notes. Any Lender may request that Loans made by it be evidenced by a
promissory note of the Borrower (provided, however, that Term B Loans shall be
evidenced by a promissory note regardless of request). In such event, the
Borrower, at its own expense, shall prepare, execute and deliver to such Lender
a promissory note(s) payable to such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and substantially in the form of
Exhibits A, B, C or D, as appropriate, and such note(s) shall be evidence of
such Loans (and all amounts payable in respect thereof). Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 12.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or if
requested by such payees, to such payee and its registered assigns).

Section 2.03 Requests for Borrowings.

(a) Revolving Credit Borrowings and Term A Borrowings. To request a Revolving
Credit Borrowing (other than a Swingline Borrowing) or a Term A Borrowing, the
Borrower shall notify the Administrative Agent of such request (i) in the case
of a Eurodollar Borrowing, not later than 11:00 a.m., three (3) Business Days
before the date of the proposed Borrowing or (ii) in the case of an ABR
Borrowing, not later than 11:00 a.m., on the date of the proposed Borrowing;
provided that no such notice shall be required for any deemed request of an ABR
Borrowing to finance the reimbursement of an LC Disbursement as provided in
Section 2.09(e). Each Borrowing Request shall be irrevocable, shall be
substantially in the form of Exhibit E and signed by the Borrower, and shall be
effective only if delivered in writing by hand delivery or sent by facsimile to
the Administrative Agent. Each such written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) Whether the requested Borrowing is to be Revolving Credit Borrowing or
Term A Borrowing;

 

CREDIT AGREEMENT – Page 41



--------------------------------------------------------------------------------

(ii) the aggregate amount of the requested Borrowing, which in the case of a
Term A Borrowing shall be in accordance with Section 2.02(b);

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period” and permitted under Section 2.02;

(vi) in the case of a Revolving Credit Borrowing, the amount of the then
effective Borrowing Base, the current total Revolving Credit Exposures (without
regard to the requested Borrowing), the current total Risk Adjusted Revolving
Credit Exposures (without regard to the requested Borrowing), the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing), and
the pro forma total Risk Adjusted Revolving Credit Exposures (giving effect to
the requested Borrowing); and

(vii) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

Each Term A Borrowing shall be accompanied by the applicable invoice for the new
equipment purchased by the Borrower or an appraisal of the existing equipment to
be financed.

(b) Term B Borrowing. To request a Term B Borrowing, the Borrower shall notify
the Administrative Agent of such request in writing not later than 11:00 a.m.
five (5) Business Days before the date of the proposed Borrowing and submit a
Draw Request. Each Draw Request must include the information and documentation
required in this Agreement, along with the lien waivers and releases,
information, certifications, approvals, instruments, and documents required
hereby as a condition to the requested Advance (except the down date endorsement
to the Title Insurance must be received by the Administrative Agent prior to the
date that the requested Advance is actually made); provided, that if such
information and documentation is not delivered prior to or concurrently with
such Draw Request, such Draw Request shall be deemed invalid and not made. In
each Draw Request, the Borrower must (i) specify the amount of such Draw Request
that applies to each Allocation, and (ii) identify all funds being used to pay
any portion of the costs reflected in the Draw Request other than the funds
being requested to be advanced, and identify the sources and respective amounts
from each source of such other funds. A Draw Request must state the date the
Advance is requested, which shall be at least five (5) Business Days after
Administrative Agent receives the Draw Request. All Draw Requests shall account
for the retainage and other withholdings required pursuant to Section 2.10(f).
Without limiting any of the other provisions in this Agreement, the
Administrative Agent shall not be required to approve any Draw Request or make
an Advance if (A) any cost requested in the Draw Request is not set forth in the
Budget, (B) the requested amount, when added to all prior Advances and any
applicable retention requirements for such line item, would exceed the lesser of
(x) the actual cost incurred by the Borrower for such item, or (y) the sum
allocated in the Budget for such line item, or (C) an amount is requested
directly from a contingency line item. Except as otherwise set forth in this
Agreement, all Advances will be made by direct deposit into the Advance Account.

 

CREDIT AGREEMENT – Page 42



--------------------------------------------------------------------------------

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request or a Draw Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

(d) Failure to Elect. If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Each Borrowing Request shall constitute a representation that the amount of the
requested Borrowing shall not cause an Event of Default.

Section 2.04 Swingline Loans.

(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein and relying upon the representations and warranties herein set
forth, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Revolving Credit Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $3,000,000
or (ii) the total Revolving Credit Exposures exceeding the total Revolving
Credit Commitments; provided that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

(b) Notice of Swingline Loans by Borrower. To request a Swingline Loan, the
Borrower shall notify the Administrative Agent of such request in writing, not
later than 11:00 a.m. on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to an account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.09(e), by
remittance to the Issuing Bank) by 3:00 p.m. on the requested date of such
Swingline Loan.

(c) Participations by Lenders in Swingline Loans. The Swingline Lender may by
written notice given to the Administrative Agent not later than 10:00 a.m. on
any Business Day require the Revolving Credit Lenders to acquire participations
on such Business Day in all or a portion of the Swingline Loans outstanding.
Such notice shall specify the aggregate amount of Swingline Loans in which
Revolving Credit Lenders will participate. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Revolving Credit
Lender, specifying in such notice such Revolving Credit Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph in
compliance with the terms and conditions of this Agreement is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender shall comply with its obligation under
this Section 2.04(c) by wire

 

CREDIT AGREEMENT – Page 43



--------------------------------------------------------------------------------

transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Credit Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Credit Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this Section 2.04(c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Credit Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this Section 2.04(c) shall not
relieve the Borrower of any default in the payment thereof.

(d) Repayment. If the maturity date shall have occurred in respect of any
Revolving Credit Facility at a time when another Revolving Credit Facility is in
effect with a longer maturity date, then on the earliest occurring maturity date
all then outstanding Swingline Loans shall be repaid in full on such date (and
there shall be no adjustment to the participations in such Swingline Loans as a
result of the occurrence of such maturity date); provided, however, that if on
the occurrence of such earliest maturity date (after giving effect to any
repayments of Revolving Credit Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.09(d)), there shall exist sufficient
unutilized Revolving Credit Commitments so that the respective outstanding
Swingline Loans could be incurred pursuant the Revolving Credit Commitments that
will remain in effect after the occurrence of such maturity date, then there
shall be an automatic adjustment on such date of the participations in such
Swingline Loans and same shall be deemed to have been incurred solely pursuant
to the relevant Revolving Credit Commitments that will remain in effect, and
such Swingline Loans shall not be so required to be repaid in full on such
earliest maturity date.

Section 2.05 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request or Draw Request and, in the case
of a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or Draw Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.05. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans of the
respective Class comprising such Borrowing, and the Loans of such Class
comprising each such portion shall be considered a separate Borrowing. This
Section 2.05 shall not apply to Swingline Borrowings, which may not be converted
or continued and which shall accrue interest based only at the Alternate Base
Rate.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.05, the Borrower shall notify the Administrative Agent of such
election in writing by the time that a Borrowing Request or Draw Request would
be required under Section 2.03 if the Borrower were

 

CREDIT AGREEMENT – Page 44



--------------------------------------------------------------------------------

requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such Interest Election Request shall
be irrevocable, shall be in substantially the form of Exhibit G and signed by
the Borrower, and shall be delivered by hand delivery or sent by facsimile to
the Administrative Agent.

(c) Information in Interest Election Requests. Each written Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.05(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If such Interest Election
Request does not specify a Type, then the Borrower shall be deemed to have
selected a Type of ABR Borrowing.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default or a Borrowing Base
Deficiency, has occurred and is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.06 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in

 

CREDIT AGREEMENT – Page 45



--------------------------------------------------------------------------------

Section 2.04 and participation in Protective Advances shall be made as provided
in Section 2.10(g). The Administrative Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to
(i) an account of the Borrower maintained with the Administrative Agent and
designated by the Borrower in the applicable Borrowing Request or (ii) with
respect to Term B Loans, the Advance Account or otherwise pursuant to
Section 2.10; provided that ABR Revolving Credit Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.09(e) shall be
remitted by the Administrative Agent) to the Issuing Bank, and provided that
Term B Loans shall be remitted pursuant to Section 2.03(b). Nothing herein shall
be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender (x) in the case of ABR Loans, prior to 12:00
noon on the date of the proposed Borrowing and (y) otherwise, prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.07 Termination and Reduction of the Commitments.

(a) Scheduled Termination. Unless previously terminated, (i) the Term A Loan
Commitments shall terminate at 5:00 p.m. on the Term A Commitment Termination
Date, (ii) the Term B Loan Commitment shall terminate at 5:00 p.m. on the Term B
Commitment Termination Date and (iii) the Revolving Credit Commitments shall
terminate on the Revolving Credit Maturity Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate
in its entirety the Revolving Credit Commitments, the Term A Loan Commitments
and/or the Term B Loan Commitments, or from time to time reduce any portion of
the Revolving Credit Commitments; provided that (i) each reduction of the
Revolving Credit Commitment pursuant to this Section 2.07(b) shall be in an
amount that is $1,000,000 or a larger multiple of $1,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Credit Commitments to the
extent that after giving effect to any concurrent prepayment of the Loans in
accordance with Section 3.04, the total Revolving Credit Exposures would exceed
the total Revolving Credit

 

CREDIT AGREEMENT – Page 46



--------------------------------------------------------------------------------

Commitments or the total Risk Adjusted Revolving Credit Exposures would exceed
the Borrowing Base. The Borrower shall notify the Administrative Agent of any
election to terminate or reduce any Commitments pursuant to this Section 2.07(b)
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.07(b) shall be irrevocable; provided that a notice of such
termination may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of any Commitments pursuant to this Section 2.07(b) shall be permanent.

Section 2.08 Increase in Commitments.

(a) Borrower Request. The Borrower may by written notice to the Administrative
Agent elect to request prior to the Revolving Credit Maturity Date, one or more
increases to the existing Revolving Credit Commitments (each, an “Incremental
Revolving Commitment”) by an amount not in excess of the aggregate sum of
$10,000,000. Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which the Borrower proposes that the Incremental Revolving
Commitment shall be effective, which shall be a Business Day not less than ten
(10) Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each assignee permitted by
Section 12.04(b) to whom the Borrower proposes any portion of such Incremental
Revolving Commitments be allocated and the amounts of such allocations; provided
that any existing Lender approached to provide all or a portion of the
Incremental Revolving Commitments may elect or decline, in its sole discretion,
to provide such Incremental Revolving Commitment.

(b) Conditions. The Incremental Revolving Commitments shall become effective as
of such Increase Effective Date; provided that:

(i) no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings (assuming that such Incremental Revolving
Commitments are fully drawn) to be made on the Increase Effective Date and the
use of proceeds thereof;

(ii) the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction; and

(iii) the conditions set forth in Section 6.03(c) shall be satisfied.

(c) Terms of Incremental Revolving Commitments. The terms and provisions of the
Incremental Revolving Commitments and Loans made pursuant thereto shall be as
follows:

(i) the Revolving Credit Loans made pursuant to Incremental Revolving
Commitments (“Incremental Revolving Loans”) will rank pari passu in right of
payment and security with the Loans; and

(ii) the terms and provisions of Revolving Credit Loans made pursuant to
Incremental Revolving Commitments shall be identical to the Revolving Credit
Loans.

 

CREDIT AGREEMENT – Page 47



--------------------------------------------------------------------------------

The Incremental Revolving Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Borrower, the Administrative Agent and
each Lender making such Incremental Revolving Commitment, in form and substance
reasonably satisfactory to each of them. The Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.08. In
addition, unless otherwise specifically provided herein, all references in the
Loan Documents to Revolving Credit Loans shall be deemed, unless the context
otherwise requires, to include references to Revolving Credit Loans made
pursuant to new Commitments made pursuant to this Agreement.

(d) Adjustment of Revolving Credit Loans. On the Increase Effective Date, each
Revolving Credit Lender that is acquiring a new or additional Revolving Credit
Commitment shall make a Revolving Credit Loan, the proceeds of which will be
used to prepay the Revolving Credit Loans of the other Revolving Credit Lenders
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the Revolving Credit Loans outstanding are held by the Revolving Credit
Lenders pro rata based on their Revolving Credit Commitments after giving effect
to such Increase Effective Date. If there is a new borrowing of Revolving Credit
Loans on such Increase Effective Date, the Revolving Credit Lenders after giving
effect to such Increase Effective Date shall make such Revolving Credit Loans in
accordance with Section 2.01(a).

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this Section 2.08 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty Agreement and security interests created by the
Collateral Documents. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such new Commitments.

Section 2.09 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in an Approved
Currency for its own account or for the account of any of its Subsidiaries as
permitted pursuant to Section 9.05(e)(iii), in a form acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Credit Availability Period; provided that (i) the Borrower
may not request the issuance, amendment, renewal or extension of Letters of
Credit hereunder if after giving effect thereto (A) a Borrowing Base Deficiency
would exist, (B) any Revolving Credit Lender’s Revolving Credit Exposure would
exceed such Revolving Credit Lender’s Revolving Credit Commitment, (C) the total
Revolving Credit Exposure would exceed the total Revolving Credit Commitments,
(D) the total Risk Adjusted Revolving Credit Exposure would exceed the Borrowing
Base, or (E) the LC Exposure would exceed the LC Commitment, and (ii) the
minimum face amount of any such Letter of Credit shall be the Dollar Equivalent
of $10,000. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or send by facsimile (or transmit by

 

CREDIT AGREEMENT – Page 48



--------------------------------------------------------------------------------

electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (not less than
three (3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying whether such requested Letter of Credit is a Warranty Letter of
Credit or a non-Warranty Letter of Credit;

(iii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iv) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.09(c));

(v) specifying the amount of such Letter of Credit, and which Approved Currency
shall be the denomination of such Letter of Credit (it being understood that if
no denomination is specified, the Letter of Credit shall be Dollar-denominated);

(vi) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vii) specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit),
the current total Risk Adjusted Revolving Credit Exposure (without regard to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit), the pro forma total Revolving Credit Exposures
(giving effect to the requested Letter of Credit or the requested amendment,
renewal or extension of an outstanding Letter of Credit), and the pro forma
total Risk Adjusted Revolving Credit Exposures (giving effect to the requested
Letter of Credit or the requested amendment, renewal or extension of an
outstanding Letter of Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment, (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments, and (iii) the total Risk
Adjusted Revolving Credit Exposures shall not exceed the Borrowing Base. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.

Notwithstanding anything to the contrary contained herein, no Issuing Bank shall
be obligated to issue a Letter of Credit in the event that, as of the requested
issuance date, (A) such Issuing Bank does not issue letters of credit in the
requested currency, (B) the issuance of such Letter of Credit in such requested
currency would violate one or more policies of such Issuing Bank applicable to
letters of credit generally, (C) any requirement of law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall (1) prohibit, or request that such Issuing Bank

 

CREDIT AGREEMENT – Page 49



--------------------------------------------------------------------------------

refrain from, the issuance of letters of credit in the requested currency,
(2) impose upon such Issuing Bank with respect to letters of credit issued in
the requested currency any restriction or reserve or capital requirement (for
which such Issuing Bank is not otherwise compensated) not in effect on the date
of this Agreement, or (3) shall result in any unreimbursed loss, cost or expense
that was not applicable, in effect, or known to such Issuing Bank as of the date
of this Agreement and that such Issuing Bank in good faith deems material to it,
or (D) any Lender is at that time a Defaulting Lender, unless the Issuing Bank
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Bank, with the Borrower or such Defaulting Lender to
eliminate the Issuing Bank’s Fronting Exposure (after giving effect to
Section 2.12(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Exposure as to which the Issuing Bank has Fronting Exposure. No Issuing
Bank shall be obligated to amend any Letter of Credit if the Issuing Bank would
have no obligation at such time to issue such Letter of Credit in its amended
form under the terms hereof.

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. Upon the Effective Date, provided that all conditions set forth in
Section 6.01 have been satisfied (or will be satisfied upon the issuance of the
“back to back” Letter of Credit) or waived, the Issuing Bank shall issue a
Letter of Credit as a “back to back” Letter of Credit to fully collateralize any
existing letters of credit issued under the Existing Credit Agreement and
outstanding as of the Effective Date.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Revolving Credit Maturity Date; provided,
however, that a Letter of Credit may, upon the request of the Borrower, include
a provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of twelve (12) months or less (but not beyond the
date that is five Business Days prior to the Revolving Credit Maturity Date)
unless the Issuing Bank notifies the beneficiary thereof at least thirty
(30) days (or such longer period as may be specified in such Letter of Credit)
prior to the then-applicable expiration date that such Letter of Credit will not
be renewed.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.09(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.09(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or an Event of Default, the existence of a Borrowing
Base Deficiency or reduction or termination of the Revolving Credit Commitments,

 

CREDIT AGREEMENT – Page 50



--------------------------------------------------------------------------------

and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. For the avoidance of doubt, the obligation
of each Lender to acquire participations and reimburse LC Disbursements pursuant
to this Section 2.09(d) shall be absolute regardless of whether such Lender’s
participation or Applicable Percentage of any LC Disbursement exceeds, by reason
of fluctuations of foreign currency exchange rate or otherwise, such Lender’s
Revolving Credit Commitment.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit denominated in an Approved Currency, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in such
Approved Currency (except as specified below) an amount equal to such LC
Disbursement not later than 12:00 noon, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 12:00 noon, on
(i) the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if such LC Disbursement is not less than $1,000,000, the Borrower shall, subject
to the conditions to Borrowing set forth herein, be deemed to have requested,
and the Borrower does hereby request under such circumstances, that such payment
be financed with an ABR Revolving Credit Borrowing or a Swingline Loan in an
amount equal to the Dollar Equivalent of the amount of the LC Disbursement, as
determined by the Issuing Bank promptly following determination thereof and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Credit Borrowing or
Swingline Loan. Notwithstanding the foregoing, the Issuing Bank may, at its
option, specify in the applicable notice of LC Disbursement that the Issuing
Bank will require reimbursements in Dollars; provided that the Issuing Bank
shall notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Credit
Lender of the applicable LC Disbursement (expressed in Dollars in the amount of
the Dollar Equivalent of such LC Disbursement), the payment then due from the
Borrower in respect thereof and such Revolving Credit Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Credit Lender shall pay to the Administrative Agent in Dollars its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Revolving Credit Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank in Dollars the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this Section 2.09(e), the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this Section 2.09(e) to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this Section 2.09(e) to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Credit Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.09(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision

 

CREDIT AGREEMENT – Page 51



--------------------------------------------------------------------------------

therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit or any Letter of
Credit Agreement, (iv) any adverse change in the relevant exchange rates or in
the availability of the relevant Approved Currency to the Borrower or in the
relevant currency markets generally, or (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.09(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable Law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised all
requisite care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower in writing by facsimile of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.09(e)),
the Dollar Equivalent of the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans. Interest accrued pursuant to this
Section 2.09(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.09(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

CREDIT AGREEMENT – Page 52



--------------------------------------------------------------------------------

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(j) Cash Collateral – Default. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
Section 2.09(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(b), then the Borrower shall deposit, in an
account with the Administrative Agent (the “LC Collection Account”), in the name
of the Administrative Agent and for the benefit of the Secured Parties, an
amount in cash equal to, in the case of an Event of Default, the LC Exposure,
and in the case of a payment required by Section 3.04(b), the amount of such
excess as provided in Section 3.04(b), as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower or any
Subsidiary described in Section 10.01(h) or Section 10.01(i). The Borrower
hereby grants to the Administrative Agent, for the benefit of the Issuing Bank
and the other Secured Parties, an exclusive first priority and continuing
perfected security interest in and Lien on the LC Collection Account and all
cash, checks, drafts, certificates and instruments, if any, from time to time
deposited or held in the LC Collection Account, all deposits or wire transfers
made thereto, any and all investments purchased with funds deposited in such
account, all interest, dividends, cash, instruments, financial assets and other
Property from time to time received, receivable or otherwise payable in respect
of, or in exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.09(j) shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit, and, to
the fullest extent permitted by applicable Law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
the Borrower or any of its Subsidiaries may now or hereafter have against any
such beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of the Borrower’s and the other Loan
Parties’ obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collection Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the LC Collection
Account. Moneys in the LC Collection Account shall be applied

 

CREDIT AGREEMENT – Page 53



--------------------------------------------------------------------------------

by the Administrative Agent to reimburse the Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Revolving Credit Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the other Loan Parties under this Agreement or the other Loan Documents. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(b),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three (3) Business Days after all Events of Default have
been cured or waived. If the Borrower is required to provide an amount in cash
collateral hereunder as a result of any prepayment pursuant to Section 3.04(b)
and the Borrower is not otherwise required to pay to the Administrative Agent an
amount equal to the LC Exposure as a result of the occurrence of an Event of
Default, then if the total Risk Adjusted Revolving Credit Exposure is reduced
(whether pursuant to Section 3.04(a), the expiration of Letters of Credit or
otherwise) and a Borrowing Base Deficiency no longer exists and so long as no
Default has occurred and is continuing, the Administrative Agent shall return to
the Borrower such amount but only to the extent that the then effective
Borrowing Base exceeds the total Revolving Credit Exposures by not less than
$1,000,000.

(k) Cash Collateral – Defaulting Lender. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.12(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

(i) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of LC Exposure,
to be applied pursuant to Section 2.09(k)(ii). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent and the Issuing Bank as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.09(k) or Section 2.11
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC Exposure
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.09(k)
following (A) the

 

CREDIT AGREEMENT – Page 54



--------------------------------------------------------------------------------

elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (B) the determination by
the Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.12, the Person providing Cash
Collateral and the Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such cash collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

(l) Exchange Rates; Currency Equivalents. The Issuing Bank or the Administrative
Agent shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts with respect to the issuance, amendment,
extension or increase of any Letter of Credit and the LC Exposure denominated in
Approved Currencies other than Dollars. Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur. The applicable amount of any currency for purposes of any calculation
involving the Letters of Credit shall be such Dollar Equivalent amount as so
determined by the Issuing Bank or the Administrative Agent, as appropriate.
Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Approved Currency other than Dollars, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Bank, as the case may be.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Issuing Bank hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(n) Letter of Credit Reports.

(i) Each Issuing Bank shall furnish to the Administrative Agent on the fifth
Business Day of each calendar quarter a written report (A) summarizing issuance
and expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding calendar quarter and drawings during such calendar quarter under all
Letters of Credit issued by such Issuing Bank and (B) setting forth the average
daily aggregate undrawn amount during the preceding calendar quarter of all
Letters of Credit issued by such Issuing Bank. The Administrative Agent shall
promptly deliver such report to the Lenders and the Borrower by the means
provided for delivery of Communications pursuant to Section 12.01.

(ii) Each Issuing Bank with one or more outstanding Letters of Credit issued in
an Alternative Currency shall furnish to the Administrative Agent on the fifth
Business Day of each calendar month a written report setting forth the undrawn
amount of each such Letter of Credit outstanding as of such date (calculated
using the Spot Rates determined as of such date).

 

CREDIT AGREEMENT – Page 55



--------------------------------------------------------------------------------

Section 2.10 Term B Loan and Advances.

(a) Advances. All Advances are subject to the conditions and requirements
contained in this Agreement. Advances shall be made only once each Draw Period.
Advances will be made only for actual costs incurred in accordance with the
Budget and other provisions hereof. Except as otherwise provided in this
Agreement, all Advances will be deposited in the Advance Account; provided that
if not all of the conditions to an Advance have been satisfied, or if an Event
of Default exists, but the Administrative Agent elects to make such Advance,
then the Administrative Agent shall have the unconditional right, exercisable in
the Administrative Agent’s sole discretion, to make such Advance, in whole or in
part, to one or more of (i) directly to the Borrower by depositing same in the
Advance Account, (ii) directly to the Contractor, Design Professional, or other
third party owed, and/or (iii) jointly to the Borrower and any one or more of
the Contractor, Design Professional, or other third party owed. The Borrower
will hold the Advances in the Advance Account (until payment to the proper
payee) as a trust fund for the purpose of paying the cost of construction of the
Improvements and related nonconstruction costs contained in the Draw Request
pursuant to which such Advance was made. The Borrower will apply the same
promptly to the payment of the costs and expenses for which each Advance is made
and will not use any part thereof for any other purpose.

(b) Allocations. The purposes for which the Term B Loan proceeds are allocated
and the respective amounts of such Allocations are set forth in the Budget.
Term B Loan proceeds shall be disbursed only for the purposes set forth in the
Budget and only until the Term B Commitment Termination Date. The Administrative
Agent shall not be obligated to make an Advance from an Allocation set forth in
the Budget to the extent that the amount of the Advance for such Allocation
would, when added to all prior Advances for such Allocation, exceed the total of
such Allocation as set forth in the Budget. The Administrative Agent shall not
be obligated to make an Advance from an allocation for “Contingency” as set
forth in the Budget; all Term B Loan proceeds provided in a “Contingency”
Allocation in the Budget must be reallocated pursuant to Section 2.10(c) as a
condition to the Advance of such proceeds.

(c) Reallocations. Any cost overruns for any Allocation shall be satisfied out
of funds contained within the Contingency Account. Except as herein provided,
the Borrower shall not be entitled to require that the Administrative Agent
reallocate Term B Loan proceeds from any Allocation to any other Allocations.
The Borrower may request the Administrative Agent to make a reallocation of the
Term B Loan proceeds among one or more currently existing or the Administrative
Agent approved new Allocations (including any “Contingency” Allocation) in the
Budget; provided, however, any such reallocation of the “Contingency” Allocation
shall be in the Administrative Agent’s reasonable discretion and reallocation of
any other Budget line items shall be in Administrative Agent’s sole and absolute
discretion. The Administrative Agent shall not unreasonably withhold its consent
for a requested Reallocation from a “Contingency” to another Allocation. To the
extent the amount of the Term B Loan proceeds actually needed and disbursed for
any Allocation is less than the amount of the Allocation, and the use of those
Term B Loan proceeds are not otherwise reallocated as herein provided, then such
unused Term B Loan proceeds shall not be available for Advances. If any Term B
Loan proceeds are reallocated at the request of the Borrower and in accordance
with this Section 2.10(c), then the Budget shall be deemed amended in accordance
with such reallocation. The Administrative Agent reserves the right, at its
option, to disburse, while an Event of Default exists, Term B Loan proceeds
allocated to any of the Allocations for such other purposes or in such different
proportions as the Administrative Agent may, in its sole discretion, deem
necessary or advisable.

 

CREDIT AGREEMENT – Page 56



--------------------------------------------------------------------------------

(d) Limitation on Advances. The Administrative Agent may withhold from an
Advance or, on account of subsequently discovered evidence, withhold from a
later Advance or require the Borrower to repay to the Administrative Agent the
whole or any part of any earlier Advance, to the extent necessary to protect the
Administrative Agent or the Lenders from loss on account of (i) obligations of
Borrower to be performed pursuant to the Loan Documents on or before the subject
date that have not been performed; (ii) defective work not remedied, (iii) Liens
filed or reasonable evidence indicating probable filing of Liens, (iv) the
failure of the Borrower to make payments to the Contractor or subcontractors for
material or labor, or (v) after fifteen (15) days notice thereof from the
Administrative Agent, a reasonable doubt by the Administrative Agent that the
construction of the Improvements can be completed for the sum of (A) the balance
of the Term B Loan Commitments then undisbursed, (B) the balance of any
undisbursed Borrower’s Deposits, and (C) the balance of any other deposits made
by the Borrower into a Special Account with the Administrative Agent for any of
the foregoing purposes. When all such grounds are cured, the Borrower may
request the Advance of any amount so withheld because of the foregoing.

(e) Borrower’s Deposit. If at any time and from time to time the Administrative
Agent shall in its reasonable discretion deem that the undisbursed proceeds of
the Term B Loan Commitments, plus the then balance of the Advance Account and
any Special Account to be applied to construction costs of the Improvements, are
insufficient to meet the costs of completing construction of the Improvements
(including all unpaid nonconstruction costs, costs for work and materials
completed or provided but not paid for, and all costs of work and materials not
completed or provided), plus the costs of insurance, ad valorem taxes, and other
normal costs related to the Denton Property, plus any other unpaid costs
contained in the Budget, the Administrative Agent may, after fifteen (15) days
written notice to the Borrower, refuse to make any additional Advances to the
Borrower hereunder until the Borrower shall have deposited with the
Administrative Agent in the Advance Account or a Special Account, as the
Administrative Agent may require, sufficient additional funds as a Borrower’s
Deposit to cover the deficiency which the Administrative Agent deems to exist.
Such Borrower’s Deposit will be disbursed by the Administrative Agent to the
Borrower pursuant to the terms and conditions hereof as if they constituted a
portion of the Term B Loan proceeds, prior to the Advance of any Term B Loan
proceeds. The Borrower agrees to establish such Special Account (if applicable)
and make the Borrower’s Deposit into the Advance Account or Special Account, as
applicable, within fifteen (15) days after written demand by the Administrative
Agent. Unless required by Governmental Requirements, the Administrative Agent
shall not be required to pay interest on the Borrower’s Deposit.

 

CREDIT AGREEMENT – Page 57



--------------------------------------------------------------------------------

(f) Retainage. An amount equal to the Retainage Percentage of all hard costs of
construction under the Construction Contract and any and all subcontracts
entered into by a Contractor for which an Advance has been made, plus the amount
of any claims asserted by any laborers or materialmen against any portion of the
Denton Property pursuant to stop notices, Lien claims or similar demands or
notices received by the Administrative Agent (which have not been bonded against
or otherwise secured in accordance with the applicable provisions of the
applicable Mortgage), shall not be disbursed by the Administrative Agent on
behalf of the Lenders. Such retainage shall be disbursed by the Administrative
Agent on behalf of the Lenders to the Borrower, excluding the amount of any such
unbonded or unsecured Lien claims, plus potential costs and interest related
thereto (which funds will be disbursed only as such claims are resolved
satisfactorily bonded around in addition to the satisfaction of the following
conditions), when all of the following have occurred to the satisfaction of the
Administrative Agent:

(i) The Administrative Agent has received the Certificate of Substantial
Completion executed by the Borrower and the appropriate Design Professional, and
approved by the Inspector, stating that the Improvements have been completed in
accordance with the Construction Plans.

(ii) The Administrative Agent shall have received such other evidence as the
Administrative Agent may require that no mechanics’ or materialmen’s Liens or
other encumbrances have been filed and remain in effect against the Denton
Property, and the time periods for the filing of any stop notice or Lien claim
with respect to the construction of the Improvements shall have elapsed without
the filing or providing of any such stop notice or Lien claim. The Design
Professional, Contractor, and all subcontractors and material suppliers who
performed or provided work or materials related to the Improvements have been
paid in full, subject to the release of the retainage as provided in the last
paragraph of this Section 2.10(f).

(iii) Each applicable Governmental Authority shall have duly inspected and
approved the Improvements and the occupancy of same and issued the appropriate
permit, license or certificate of occupancy, to evidence such approval.

(iv) All conditions to an Advance contained in Article VI are satisfied.

(v) Thirty (30) days shall have elapsed from the later of (i) the date of the
completion of the Improvements, as specified in Texas Property Code §53.106, if
such Affidavit of Completion is filed within ten (10) days after such date of
completion, or (ii) the date of filing of such Affidavit of Completion if such
Affidavit of Completion is filed ten (10) days or more after the date of the
completion of the Improvements as specified in Texas Property Code §53.106.

Notwithstanding the previous provisions of this Section 2.10(f) to the contrary,
the Administrative Agent on behalf of the Lenders hereby agree to release
separately the amount of retainage not disbursed with respect to each
subcontractor providing services or materials for the construction of the
Improvements, but only after (A) all other conditions to an Advance are
satisfied, (B) the Inspector approves the separate release of such amount, and
(C) such subcontractor and the General Contractor execute an affidavit, Lien
waiver, and release in form and substance reasonably acceptable to the
Administrative Agent, for the benefit of the Borrower, Administrative Agent and
the Lenders stating (x) that the subcontractor has completed all of its services
relating to the construction of the Improvements and has been paid in full for
such services, and (y) that the subcontractor waives and releases any mechanic’s
and materialmen’s or other Liens it may have against the Improvements and the
Denton Property.

 

CREDIT AGREEMENT – Page 58



--------------------------------------------------------------------------------

(g) Protective Advances. The Administrative Agent may make, and shall be
reimbursed by the Lenders (in accordance with their Applicable Percentage) to
the extent not reimbursed by the Borrower for, Protective Advances during any
one calendar year with respect to the Denton Property or any other related
Collateral for the Obligations up to the sum of (i) amounts expended to pay real
estate taxes, assessments and governmental charges or levies imposed upon the
Denton Property or other related Collateral; (ii) amounts expended to pay
insurance premiums for policies of insurance related to the Denton Property or
other related Collateral; and (iii) $500,000 per annum. Protective Advances in
excess of said sum during any calendar year for the Denton Property or any other
related Collateral for the Obligations shall require the consent of the Required
Lenders. The Borrower agrees to pay on demand all Protective Advances. Upon the
making of a Protective Advance by the Administrative Agent (whether before or
after the occurrence of a Default or an Event of Default), each Lender shall be
deemed, without further action by any party hereto, unconditionally and
irrevocably to have purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance. Each Lender shall comply with its obligation
under this Section 2.10(g) by wire transfer of immediately available funds, in
the same manner as provided in Section 2.06 with respect to Loans made by
Revolving Credit Lenders (and Section 2.06(b) shall apply, mutatis mutandis, to
the payment obligation of such Lenders).

(h) Advance not an Approval. The making of any Advance shall not be deemed an
approval or acceptance by the Administrative Agent or any Lender of any work,
materials, or other matters related to the construction of the Improvements, the
Denton Property, or any actions taken in connection therewith.

(i) Advance not a Waiver. The Administrative Agent may make an Advance of all or
any portion of a Draw Request notwithstanding the fact that one or more of the
conditions required by Section 6.02 and Section 6.04 hereof have not been
satisfied, have not occurred, or do not exist, but such action by the
Administrative Agent shall not be deemed to be a waiver of the requirement that
any such condition be satisfied, have occurred, and/or exist as a condition
precedent to any future Advance by the Administrative Agent pursuant to this
Agreement or any of the other Loan Documents. If the Administrative Agent makes
an Advance before fulfillment of one or more conditions to such Advance, the
Administrative Agent may require fulfillment of such conditions before making
any subsequent Advance. No Advance shall constitute a waiver of any breach of
any provision of this Agreement or of any Event of Default, nor of any default
or event of default under any of the other Loan Documents, nor shall any Advance
have the effect of precluding the Administrative Agent from pursuing the
Administrative Agent’s rights or remedies with respect to any such breach, Event
of Default, or other Default.

Section 2.11 Collateral.

(a) Mortgaged Property. The payment and performance of the Notes and all of the
other Obligations hereunder and under the Loan Documents and under the Secured
Swap Agreements and under Treasury Management Agreements with Treasury
Management Parties,

 

CREDIT AGREEMENT – Page 59



--------------------------------------------------------------------------------

and the reimbursement obligations under the Letters of Credit, shall be secured
by a first and superior Lien against the entire interest of the Borrower and
each other Loan Party in substantially all of their real Properties, including
the Denton Property, pursuant to the terms of one or more Mortgages in favor of
the Administrative Agent for the ratable benefit of the Secured Parties, which
Mortgages shall be reasonably satisfactory in form and substance to the
Administrative Agent.

(b) Guarantees and Pledges of Equity Interests. The payment and performance of
the Notes and all of the other Obligations hereunder and under the Loan
Documents, and under the Secured Swap Agreements, Secured Treasury Management
Agreements and the reimbursement obligations under the Letters of Credit,
(i) shall be unconditionally guaranteed by each Domestic Subsidiary (except for
Propulsys for so long as Propulsys is not a Wholly-Owned Subsidiary) pursuant to
one or more Guaranty Agreements, and (ii) shall be secured by a first priority
Lien (A) against all of the Equity Interests of each Domestic Wholly-Owned
Subsidiary, (B) against all of the Equity Interests of each non-Wholly-Owned
Domestic Subsidiary that are directly owned by a Loan Party, and (C) against all
of the Equity Interests of each Foreign Subsidiary that are directly owned by a
Loan Party, each pursuant to a Security Agreement; provided, however, that,
notwithstanding the foregoing, Liens shall not be required on Equity Interests
of any Foreign Subsidiary (or any Domestic Subsidiary that is a disregarded
entity for U.S. federal income tax purposes and owns Equity Interests of a
Foreign Subsidiary) in excess of approximately (but in no event greater than)
sixty-five percent (65%) of the issued and outstanding Equity Interests of such
Foreign Subsidiary (or such disregarded Domestic Subsidiary) entitled to vote.
Reference is made to Section 8.13 of this Agreement for further provisions with
respect to additional Guarantors and additional collateral.

(c) Personal Property of Borrowers and Subsidiaries. The payment and performance
of the Notes and all of the other Obligations hereunder and under the Loan
Documents and under Swap Agreements with Swap Lenders and under Treasury
Management Agreements with Treasury Management Parties, and the reimbursement
obligations under the Letters of Credit, shall also be secured by a first
priority Lien (subject during the Ex-Im Period to the first priority Liens of
the Ex-Im Lender as described in the Intercreditor Agreement) against all
personal Property (including the Advance Account and any Special Account, but
subject to the limitations on the pledge of Equity Interests set forth in
clause (b) of this Section) of the Borrower and each other Loan Party pursuant
to the terms of one or more Security Agreements in favor of the Administrative
Agent for the ratable benefit of the Secured Parties which shall be in form and
substance reasonably satisfactory to the Administrative Agent.

(d) Collateral Assignment of Construction Contract, Design Services Contract,
and Construction Plans. The payment and performance of the Notes and all of the
other Obligations hereunder and under the Loan Documents and under Swap
Agreements with Swap Lenders and under Treasury Management Agreements with
Treasury Management Parties, and the reimbursement obligations under the Letters
of Credit, shall also be secured by a collateral assignment to the
Administrative Agent for the ratable benefit of the Secured Parties of all of
the Borrower’s rights and interests, but not its obligations, in, under, and to
each Construction Contract, each construction contract with a Major
Subcontractor, Design Services Contract, and the Construction Plans upon the
following terms and conditions:

(i) the Administrative Agent may use each Construction Contract, each
construction contract with a Major Subcontractor, Design Services Contract, and
the Construction Plans for any purpose relating to the Improvements, including
inspections, construction, and the completion of the Improvements;

 

CREDIT AGREEMENT – Page 60



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall have no liability or obligation in
connection with, and neither the assignment nor any action taken by the
Administrative Agent shall constitute an approval or an assumption by the
Administrative Agent of any liability or obligation under, any Construction
Contract, any Major Subcontractor contract, Design Services Contract, or the
Construction Plans; provided that the Administrative Agent has no responsibility
for the adequacy of the Construction Plans or for the construction of the
Improvements, and the Borrower shall continue to be liable for all obligations
of the Borrower under the Construction Contract, any Major Subcontractor
contract, the Design Services Contract, and the Construction Plans;

(iii) the Borrower shall not cancel or amend any Construction Contract, any
Major Subcontractor contract, or Design Services Contract or do or suffer to be
done any act which would impair the security constituted by the collateral
assignment without the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, conditioned or delayed; and

(iv) such other terms and conditions reasonably acceptable to the Administrative
Agent.

Section 2.12 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts (including any amounts with respect to Protective
Advances) owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or Swingline Lender hereunder; third, to
Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.09(k); fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan or any
Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and Advances under this Agreement and (y) Cash Collateralize
the Issuing Bank’s future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.09(k); sixth, to the payment of any amounts owing to
the Lenders, the Issuing Bank or Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
Swingline Lender against such Defaulting Lender as a result

 

CREDIT AGREEMENT – Page 61



--------------------------------------------------------------------------------

of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in or required by Section 6.03 and Section 6.04 (to the extent applicable)
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Exposure and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable facility without
giving effect to Section 2.12(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.12(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any unused fee under
Section 3.05(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive fees under
Section 3.05(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Applicable Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.09(b).

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Exposure or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to Section 2.12(a)(iv), (y) pay to the Issuing Bank and
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 6.03 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise

 

CREDIT AGREEMENT – Page 62



--------------------------------------------------------------------------------

notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment as in effect at the time of such reallocation. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in Section 2.12(a)(iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.09(k).

(vi) Reallocation of Participations of Protective Advances. All or any part of
such Defaulting Lender’s participation in Protective Advances shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment). No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and
Advances and funded and unfunded participations in Letters of Credit, Swingline
Loans and Protective Advances to be held pro rata by the Lenders in accordance
with the Commitments (without giving effect to Section 2.12(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Bank shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

CREDIT AGREEMENT – Page 63



--------------------------------------------------------------------------------

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans; Evidence of Debt.

(a) Repayment.

(i) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of each Revolving Credit Lender the full outstanding principal
amount of such Revolving Credit Lender’s Revolving Credit Loans, and each such
Revolving Credit Loan shall mature, on the Revolving Credit Maturity Date.

(ii) The Borrower hereby unconditionally promises to pay to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Credit Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least five
(5) Business Days after such Swingline Loan is made; provided that on each date
that a Revolving Credit Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

(iii) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of each Term A Loan Lender on the Principal Payment Dates the
aggregate principal amount to be paid on each Principal Payment Date in respect
of all Term A Loans held by the Term A Loan Lenders in the amount specified
below:

 

Principal Payment Dates:

   Amount of Payment on Each
Principal Payment Date  

Each Principal Payment Date commencing on June 2014 and ending on June 2019

   $ 90,900   

The Principal Payment Date occurring on September 2019

   $ 91,100   

The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of the Term A Loan Lenders the full outstanding principal amount
of the Term A Loans on the Term A Loan Maturity Date.

(iv) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for account of each Term B Loan Lender the principal amount of the Term B
Loan held by such Term B Loan Lender on the Principal Payment Dates the
aggregate principal amount to be paid on each Principal Payment Date in respect
of all Term B Loans held by the Term B Loan Lenders to be in the amount
specified below (with the final such installment being in the aggregate
principal amount of the Term B Loans then outstanding):

 

CREDIT AGREEMENT – Page 64



--------------------------------------------------------------------------------

Principal Payment Dates:

   Amount of Payment on Each
Principal Payment Date  

Each Principal Payment Date commencing on June 2014 and ending on September 2015

   $ 109,100   

Each Principal Payment Date commencing on December 2015 and ending on
September 2017

   $ 159,100   

Each Principal Payment Date commencing on December 2017 and ending on June 2019

   $ 309,100   

The Principal Payment Date occurring on September 2019

   $ 308,900   

Each Principal Payment Date commencing on December 2019 and ending on March 2020

   $ 400,000   

Each Principal Payment Date commencing on June 2020 and ending on March 2021

   $ 450,000   

Each Principal Payment Date commencing on June 2021 and ending on September 2022

   $ 500,000   

The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of the Term B Loan Lenders the full outstanding principal amount
of the Term B Loans on the Term B Loan Maturity Date.

(b) Adjustment of Term A Loan Amortization Schedule. Any prepayment of Term A
Loans under Section 3.04(a) shall be applied ratably to reduce the then
remaining principal installments of the Term A Loans.

(c) Adjustment of Term B Loan Amortization Schedule. Any prepayment of Term B
Loans under Section 3.04(a) shall be applied ratably to reduce the then
remaining principal installments of the Term B Loans.

(d) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(e) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder, the Class and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for account of
the Lenders and each Lender’s share thereof.

(f) Effect of Entries. The entries made in the accounts maintained pursuant to
Section 3.01(d) and Section 3.01(e) (including the Register maintained pursuant
to Section 12.04(c)) shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

CREDIT AGREEMENT – Page 65



--------------------------------------------------------------------------------

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Margin,
but in no event to exceed the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing, or if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower or any other Loan Party
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, and including any payments in
respect of a Borrowing Base Deficiency under Section 3.04(b), then, at the
option of the Required Lenders, all or any portion of the Loans outstanding, in
the case of an Event of Default, and such overdue amount, in the case of a
failure to pay amounts when due, shall bear interest, after as well as before
judgment, at a rate per annum equal to two percent (2%) plus the rate applicable
to ABR Loans as provided in Section 3.02(a), but in no event to exceed the
Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Revolving Credit
Maturity Date or Term Loan Maturity Date, as applicable; provided that
(i) interest accrued pursuant to Section 3.02(c) shall be payable on demand of
the Required Lenders, (ii) in the event of any repayment or prepayment of any
Loan (other than an optional prepayment of an ABR Loan prior to the Revolving
Credit Maturity Date or Term Loan Maturity Date, as applicable), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
Interest on the principal of the Term B Loans shall be limited to and calculated
with respect to such Term B Loan proceeds actually disbursed to the Borrower
pursuant to the terms of this Agreement and the Term B Notes and which are
outstanding from time to time.

(f) No Fees Paid to Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if a Lender becomes a Defaulting Lender, then all
fees shall cease to accrue on the unfunded portion of the applicable Commitment
of such Defaulting Lender.

 

CREDIT AGREEMENT – Page 66



--------------------------------------------------------------------------------

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders promptly as practicable in writing and, until the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective (and shall be deemed to be a request
for an ABR Borrowing), and (ii) if any Borrowing Request or Draw Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to voluntarily prepay any Borrowing in whole or in part, subject to
prior notice in accordance with Section 3.04(c). Any partial prepayment of a
Eurodollar Borrowing shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. Any partial prepayment of an ABR
Borrowing shall be in a principal amount of $100,000 or a whole multiple of
$50,000 in excess thereof. Optional prepayments of either the Term A Loans or
the Term B Loans shall reduce the applicable scheduled principal payments of
such Class of Loans ratably.

(b) Mandatory Prepayments.

(i) If the total Revolving Credit Exposures exceeds the total Revolving Credit
Commitments, including without limitation due to a currency fluctuation and/or
after giving effect to any termination or reduction of the total Revolving
Credit Commitments pursuant to Section 2.07, if applicable, then in any such
case the Borrower shall (A) prepay the Revolving Borrowings on the date of such
termination or reduction in an aggregate principal amount equal to such excess,
and (B) if any excess remains after prepaying all of the Revolving Borrowings as
a result of an LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount equal to such excess to be held as cash collateral as provided
in Section 2.09(j).

(ii) If a Borrowing Base Deficiency exists, then the Borrower shall prepay the
Revolving Credit Loans and Swingline Loans in an aggregate principal amount
equal to such Borrowing Base Deficiency, and if any Borrowing Base Deficiency
remains after prepaying all of the Revolving Credit Loans and Swingline Loans as
a result of any LC Exposure, the Borrower shall pay to the Administrative Agent
on behalf of the Lenders an amount equal to such Borrowing Base Deficiency to be
held as cash collateral as provided in Section 2.09(j).

 

CREDIT AGREEMENT – Page 67



--------------------------------------------------------------------------------

(iii) The Borrower shall make mandatory prepayments of the Term B Loans
(regardless of whether or not an Event of Default has occurred and is
continuing) in an amount equal to one hundred percent (100%) of (i) the Net Cash
Proceeds of any Disposition of real Property by the Borrower or any other Loan
Party, (ii) Extraordinary Receipts received by the Borrower or other Loan Party
in connection with the real Property of the Borrower or any other Loan Party,
and (iii) the Net Recovery Proceeds of any Recovery Event relating to any real
Property of the Borrower or any other Loan Party. Each prepayment of Borrowings
pursuant to this clause (iii) shall be applied, first, ratably to the Term B
Loans outstanding and reduce in inverse order of maturity the scheduled
principal payments of such Term B Loans, until repaid in full.

(iv) At any time during the continuation of an Event of Default, concurrently
with the receipt of Net Cash Proceeds from any Disposition by the Borrower or
other Loan Party (other than a Disposition of real Property), the Borrower shall
prepay the Loans in an aggregate principal amount equal to one hundred percent
(100%) of such Net Cash Proceeds. Each such mandatory prepayment shall be made
and applied as provided in Section 3.04(b)(viii), subject during the Ex-Im
Period to the Intercreditor Agreement.

(v) At any time during the continuation of an Event of Default, the Borrower
shall make mandatory prepayments of the Loans in an amount equal to one hundred
percent (100%) of the Net Recovery Proceeds of any Recovery Event by the
Borrower or any other Loan Party and any Extraordinary Receipt (other than a
Recovery Event or Extraordinary Receipt relating to real Property of the
Borrower or any other Loan Party). Each such mandatory prepayment shall be made
and applied as provided in Section 3.04(b)(viii), and subject during the Ex-Im
Period to the terms of the Intercreditor Agreement.

(vi) At any time during the continuation of an Event of Default, concurrently
with the receipt of Net Equity Proceeds from the sale or issuance by PMFG of any
of its Equity Interests (other than the issuance or sale of Equity Interests
permitted under Section 9.04(b)), the Borrower shall prepay the Loans in an
aggregate principal amount equal to fifty percent (50%) of such Net Equity
Proceeds received. Each such mandatory prepayment shall be made and applied as
provided in Section 3.04(b)(viii), and subject during the Ex-Im Period to the
terms of the Intercreditor Agreement.

(vii) At any time during the continuation of an Event of Default, concurrently
with the receipt of Net Cash Proceeds from any issuance of Indebtedness by the
Borrower or any other Loan Party other than Indebtedness permitted under
Section 9.02, the Borrower shall prepay the Loans in an aggregate principal
amount equal to one hundred percent (100%) of such Net Cash Proceeds. Each such
mandatory prepayment shall be made and applied as provided in
Section 3.04(b)(viii), and subject during the Ex-Im Period to the terms of the
Intercreditor Agreement.

(viii) Each prepayment of Borrowings pursuant to Section 3.04(b)(iv), (v),
(vi) or (vii) shall be applied, first, ratably to the Term B Loans outstanding
and reduce in inverse order of maturity the scheduled principal payments of such
Term B Loans, until repaid in full, second, ratably to the Term A Loans
outstanding and reduce in inverse order of maturity the scheduled principal
payments of such Term A Loans, until repaid in full, third, to any outstanding
Swingline Loans, fourth, to any outstanding Revolving Credit Loans, and fifth,
to Cash Collateralize any LC Exposure. Each prepayment of Borrowings pursuant to
this Section 3.04(b) within any Class shall be ratably applied first

 

CREDIT AGREEMENT – Page 68



--------------------------------------------------------------------------------

to any ABR Borrowings then outstanding, and, second, to any Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing in order of priority beginning
with the Eurodollar Borrowing with the least number of days remaining in the
Interest Period applicable thereto and ending with the Eurodollar Borrowing with
the most number of days remaining in the Interest Period applicable thereto.

(c) Notices and Terms. The Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) in writing
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., one (1) Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 11:00 a.m., on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the Class of each Borrowing being prepaid, the principal amount
of each Borrowing or a portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that if a notice of prepayment is given in connection with
a conditional notice of termination of all or any of the Commitments as
contemplated by Section 2.07(b), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.07(b).
Promptly following receipt of any such notice relating to a Borrowing of any
Class, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing of any Class shall be
applied ratably to the Loans of such Class included in such Borrowing and
(unless the Borrower shall otherwise direct) shall be made, first, to ABR Loans
and, second, to Eurodollar Loans. Prepayments shall be accompanied by accrued
interest to the extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

(e) No Effect on Swap Agreements. Prepayments permitted or required under this
Section 3.04 shall not affect the Borrower’s obligation to continue making
payments under any Swap Agreement, which shall remain in full force and effect
notwithstanding such prepayment, subject to the terms of such Swap Agreement.

Section 3.05 Fees.

(a) Unused Fees. The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Credit Lender an unused fee, which shall accrue at the
applicable Unused Fee Rate on the average daily amount of the unused amount of
the Revolving Credit Commitment of such Lender (whether or not then available)
during the Revolving Credit Availability Period. Accrued unused fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the Revolving Credit Maturity Date, commencing on the first
such date to occur after the date hereof. All unused fees shall be computed on
the basis of a year of three hundred sixty (360) days, unless such computation
would exceed the Highest Lawful Rate, in which case interest shall be computed
on the basis of a year of three hundred sixty-five (365)) days (or three hundred
sixty-six (366) days in a leap year), and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day). For
purposes of computing unused fees, the Revolving Credit Commitment of a

 

CREDIT AGREEMENT – Page 69



--------------------------------------------------------------------------------

Revolving Credit Lender shall be deemed to be used to the extent of the
outstanding Revolving Credit Loans and LC Exposure of such Revolving Credit
Lender (and the Swingline Exposure of such Revolving Credit Lender shall be
disregarded for such purpose).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Credit Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
Applicable Margin on the Dollar Equivalent of the average daily amount of such
Revolving Credit Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Revolving Credit Lender’s Commitment terminates and the date on which such
Revolving Credit Lender ceases to have any LC Exposure, (ii) from and including
the Effective Date to but excluding the later of the date of termination of the
Revolving Credit Commitments and the date on which there ceases to be any LC
Exposure and payable on the dates specified below, to the Issuing Bank a
fronting fee in the amount of the greater of (A) $500 and (B) on such date of
determination the amount equal to a fronting fee accruing at the rate of one
eighth of one percent (0.125%) per annum on the average daily amount of the
Dollar Equivalent of the LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during such determination period, and (iii) to
the Issuing Bank, for its own account, its standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the Revolving Credit Maturity Date and any such fees
accruing after the Revolving Credit Maturity Date shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this Section 3.05 shall
be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of three hundred sixty
(360) days, unless such computation would exceed the Highest Lawful Rate, in
which case interest shall be computed on the basis of a year of three hundred
sixty-five (365) days (or three hundred sixty-six (366) days in a leap year),
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(c) Audit Fees. The Borrower hereby agrees to pay the Administrative Agent, on
demand, reasonable audit fees in connection with any audits or inspections
conducted by the Administrative Agent or any collateral agent of any Collateral
or the Borrower’s operations or business at such Agent’s standard rates together
with all actual out-of-pocket costs and expenses incurred in conducting any such
audit or inspection; provided that, unless a Default or an Event of Default has
occurred and is continuing, (i) the Borrower shall not be required to pay for
more than one (1) field audit in any calendar year, and (ii) the auditor
performing any such audits or inspections shall be chosen in consultation with
the Borrower.

(d) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(e) Intralinks Fee. The Borrower agrees to pay any fees associated with the
Administrative Agent’s use of Intralinks with respect to the Transactions.

(f) Other Fees. The Borrower agrees to pay all fees payable in the amounts and
at the times set forth in the Fee Letter.

 

CREDIT AGREEMENT – Page 70



--------------------------------------------------------------------------------

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Payments

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Payments.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 11:00 a.m., on the date when due, in
immediately available funds, without defense, deduction, recoupment, set-off or
counterclaim. Fees, once paid, shall be fully earned and shall not be refundable
under any circumstances. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices specified in Section 12.01, except payments to be made directly to the
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing and Advance of a particular Class shall be made from the applicable
Lenders, pro rata according to the amounts of the respective Commitments of such
Class and shall be allocated pro rata among the applicable Lenders according to
the amounts of their respective Commitments of such Class (in the case of the
making of Loans) or their respective Loans of such Class that are to be included
in such Borrowing and Advance (in the case of conversions and continuations of
Loans), (ii) each payment of unused fees under Section 3.05 shall be made for
account of the Revolving Credit Lenders, and each termination or reduction of
the amount of the Revolving Credit Commitments under Section 2.07 shall be
applied to the Revolving Credit Commitments, pro rata according to the
respective Revolving Credit Commitments of the Revolving Credit Lenders;
(iii) each payment or prepayment of principal of Loans of any Class by the
Borrower shall be made for account of the applicable Lenders pro rata according
to the respective unpaid principal amounts of the Loans of such Class held by
such Lenders; and (iv) each payment of interest on Loans of any Class by the
Borrower shall be made for account of the applicable Lenders pro rata according
to the amounts of interest on such Loans of such Class then due and payable to
such Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on

 

CREDIT AGREEMENT – Page 71



--------------------------------------------------------------------------------

any of its Loans or participations in LC Disbursements, Swingline Loans or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans, as applicable, and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact and (b) purchase (for cash at face value) participations in
the Loans and participations in LC Disbursements and Swingline Loans, as
applicable, and such other obligations of the other applicable Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans, as applicable, and other
amounts owing them; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 4.01(c) shall not be construed to apply to (x) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or Participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply). The Borrower, each Subsidiary, each Guarantor and
each other Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower, each Subsidiary, each Guarantor and each other Loan Party rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower, each Subsidiary, each Guarantor
and each other Loan Party in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.06(a),
Section 2.09(d), Section 2.09(e), Section 2.09(g) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

CREDIT AGREEMENT – Page 72



--------------------------------------------------------------------------------

ARTICLE V

Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01 Increased Costs.

(a) Increased Costs, Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender, the Issuing Bank or other Recipient, the
Borrower will pay to such Lender, the Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
the Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or

 

CREDIT AGREEMENT – Page 73



--------------------------------------------------------------------------------

its holding company, as the case may be, as specified in Section 5.01(a) or
(b) and be delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 5.01 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 5.01 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).

(e) Protection Absolute. The protection of this Section 5.01 shall be available
to each Lender and the Issuing Bank regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.

Section 5.02 Compensation for Losses; Break Funding Payments. In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto, (d) the failure by Borrower to
reimburse any drawing under any Letter of Credit (or interest due thereon)
denominated in an Approved Currency (other than Dollars) on its scheduled due
date or any payment thereof in a different currency, (e) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 5.04(b), or
(f) the replacement of a Non-Consenting Lender in accordance with the terms of
Section 5.04(b), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 5.03 Taxes.

(a) Issuing Bank. For purposes of this Section 5.03, the term “Lender” includes
the Issuing Bank.

 

CREDIT AGREEMENT – Page 74



--------------------------------------------------------------------------------

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
Law. If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 5.03) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5.03, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

CREDIT AGREEMENT – Page 75



--------------------------------------------------------------------------------

(g) Status of Lenders.

(i) Any Lender (which for purposes of this subsection (g) shall include the
Administrative Agent) that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement, including by way of joinder, assignment or
otherwise (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement, including by way of
joinder, assignment or otherwise (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the

 

CREDIT AGREEMENT – Page 76



--------------------------------------------------------------------------------

Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-4, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-3 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement, including by way of
joinder, assignment or otherwise (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

CREDIT AGREEMENT – Page 77



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 5.03(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 5.03(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 5.03(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section 5.03(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 5.04 Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or gives a notice pursuant to Section 5.05, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.03, and in each case of (i) or (ii) above,
such Lender has declined or is unable to designate a different lending office in
accordance with paragraph (a) preceding, (iii) any Lender is a Defaulting
Lender, or (iv) any Lender is a Non-Consenting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.04(b)), all of its interests, rights (other than its
existing rights to payments pursuant to Section 5.01 or Section 5.03) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that

 

CREDIT AGREEMENT – Page 78



--------------------------------------------------------------------------------

(i) the Borrower shall have received the prior written consent of the
Administrative Agent (unless a Loan is being assigned to an existing Lender or
an Affiliate or Approved Fund thereof) and (if a Revolving Credit Commitment is
being assigned) the Issuing Bank and the Swingline Lender to such assignee, in
each case, such consents not to be unreasonably withheld, conditioned or delayed
and paid to the Administrative Agent the assignment fee specified in
Section 12.04,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 5.02), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.01 or payments required to be made pursuant to Section 5.03,
such assignment will result in a reduction in such compensation or payments
thereafter,

(iv) such assignment does not conflict with the applicable Law and,

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. The obligations of the Lenders to make the initial
Loans (other than the Term B Loans) and of the Issuing Bank to issue Letters of
Credit hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

 

CREDIT AGREEMENT – Page 79



--------------------------------------------------------------------------------

(a) Fees and Expenses. The Administrative Agent, the Arranger and the Lenders
shall have received all commitment, facility and agency fees and all other fees
and amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced to Borrower at least two (2) Business Days prior to the
Effective Date, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder (including,
without limitation, the reasonable fees and expenses of Winstead PC, counsel to
the Administrative Agent).

(b) Officer Certificates. The Administrative Agent shall have received a
certificate of the Secretary, an Assistant Secretary or other duly authorized
officer satisfactory to the Administrative Agent of the Borrower and each other
Loan Party setting forth (i) resolutions of its board of directors or board of
managers (or equivalent body) or its managing member authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(ii) the officers of the Borrower or such other Loan Party (A) who are
authorized to sign the Loan Documents to which the Borrower or such other Loan
Party is a party and (B) who will, until replaced by another officer or officers
duly authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the articles or certificate of
incorporation and bylaws or certificate of formation and partnership agreement
or certificate of formation and limited liability company agreement (as the case
may be) of the Borrower and each other Loan Party, certified as being true and
complete. The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.

(c) Good Standings. The Administrative Agent shall have received certificates of
the appropriate State agencies from their respective jurisdictions of
organization with respect to the existence, qualification and good standing of
the Borrower and each other Loan Party.

(d) Compliance Certificate. The Administrative Agent shall have received a
compliance certificate which shall be substantially in the form of Exhibit H,
duly and properly executed by a Responsible Officer and dated as of the date of
Effective Date.

(e) Borrowing Base Certificate. The Administrative Agent shall have received a
borrowing base certificate which shall be substantially in the form of
Exhibit I, duly and properly executed by a Responsible Officer and dated as of
the Effective Date.

(f) Executed Agreement. The Administrative Agent shall have received from each
party hereto counterparts (in such number as may be requested by the
Administrative Agent) of this Agreement signed on behalf of such party.

(g) Notes. The Administrative Agent shall have received duly executed Notes
payable to the order of each Lender in a principal amount equal to its
applicable Commitment dated as of the date hereof.

 

CREDIT AGREEMENT – Page 80



--------------------------------------------------------------------------------

(h) Executed Collateral Documents. The Administrative Agent shall have received
from each party thereto duly executed counterparts (in such number as may be
requested by the Administrative Agent) of the Security Agreement, the Mortgages,
the Guaranty Agreement and such other Collateral Documents reasonably requested
by the Administrative Agent. In connection with the execution and delivery of
the Collateral Documents, the Administrative Agent shall:

(i) be satisfied that the Collateral Documents create first priority, perfected
Liens (subject only to Excepted Liens and during the Ex-Im Period, the Liens
securing the obligations under the Ex-Im Credit Agreement); and

(ii) have received certificates, together with undated, blank stock powers (if
applicable) for each such certificate, representing all of the issued and
outstanding Equity Interest of each Person the Equity Interest of which are
required to be pledged pursuant to the Loan Documents, in each case, to the
extent such Equity Interests are certificated.

(i) Opinion. The Administrative Agent shall have received an opinion of Jones
Day, counsel to the Loan Parties, in form and substance reasonably satisfactory
to the Administrative Agent.

(j) Evidence of Insurance. The Administrative Agent shall have received a
certificate of insurance coverage of the Borrower evidencing that the Borrower
is carrying insurance in accordance with this Agreement.

(k) UCC Searches. The Administrative Agent shall have received the results of a
search of the UCC filings (or equivalent filings) made with respect to the
Borrower and the other Loan Parties in the states (or other jurisdictions) of
formation of such Persons, in which the chief executive office of each such
Person is located and in the other jurisdictions in which such Persons maintain
Property, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 9.03
or have been or will be contemporaneously released or terminated.

(l) Payoff of Existing Credit Agreement. The Administrative Agent shall have
received evidence of the payment in full of all amounts due under the Existing
Credit Agreement, the termination of all commitments to lend thereunder and the
release of all Liens securing such obligations and any other obligations secured
thereby, which payoff shall include the issuance of a “back to back” Letter of
Credit pursuant to Section 2.09(b) to fully collateralize any existing letters
of credit issued under the Existing Credit Agreement and outstanding as of the
Effective Date.

(m) Prior Effectiveness of Assignment of Note and Deed of Trust. The Assignment
of Note and Deed of Trust is executed, delivered and effective prior to the
execution, delivery and effectiveness of each of the other Loan Documents.

(n) Further Assurances. The Administrative Agent shall have received such other
documents as the Administrative Agent or special counsel to the Administrative
Agent may reasonably request.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or

 

CREDIT AGREEMENT – Page 81



--------------------------------------------------------------------------------

other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed closing date specifying its
objection thereto.

Section 6.02 Conditions to Initial Loan Advance. The obligation of Term B Loan
Lenders to make the Term B Loans is subject to the prior or simultaneous
occurrence or satisfaction of each of the conditions set forth in Section A of
Annex II (or waiver of such conditions in accordance with Section 12.02).

Section 6.03 Each Credit Event. The obligation of each Lender to make a Loan or
Advance on the occasion of any Borrowing (including the initial funding), and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

(a) No Default or Event of Default. At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

(b) No Material Adverse Effect. At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no event, development or circumstance has
occurred or shall then exist that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.

(c) Representations and Warranties Correct. The representations and warranties
of the Borrower and the other Loan Parties set forth in this Agreement and in
the other Loan Documents shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct as of such specified earlier
date.

(d) No Conflict. The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or
cause any Lender or the Issuing Bank to violate or exceed, any applicable
Governmental Requirement, and no Change in Law shall have occurred, and no
litigation shall be pending or threatened, which does or, with respect to any
threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal, extension or repayment
of any Letter of Credit or any participations therein or the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

(e) Borrowing and Draw Requests. The receipt by the Administrative Agent of a
Borrowing Request or Draw Request in accordance with Section 2.03 or a request
for a Letter of Credit in accordance with Section 2.09(b), as applicable.

(f) Exchange Rates; Exchange Controls. In the case of the issuance, amendment,
extension or increase of a Letter of Credit to be denominated in an Approved
Currency other than Dollars, there shall not have occurred any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls that in the reasonable opinion of
the Administrative Agent or the Issuing Bank would make it impracticable for
such issuance, amendment, extension or increase to be denominated in the
relevant Approved Currency.

 

CREDIT AGREEMENT – Page 82



--------------------------------------------------------------------------------

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.03(a) through (f).

Section 6.04 Conditions to Advance. In addition to the requirements and
conditions set forth in Section 6.03, the obligation of the Term B Loan Lenders
to make each Advance hereunder, including the initial Advance (unless otherwise
specifically stated below), shall be subject to the prior or simultaneous
occurrence or satisfaction of each (as applicable) of the conditions set forth
in Section B of Annex II.

ARTICLE VII

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Swingline
Lender, the Issuing Bank and the Lenders that:

Section 7.01 Organization; Powers. Each of the Loan Parties and their
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each other Loan Party’s powers under its Organizational Documents
and have been duly authorized by all necessary action (including, without
limitation, any action required to be taken by any class of managers, directors,
partners or owners of Equity Interests of the Borrower or any other Person,
whether interested or disinterested, in order to ensure the due authorization of
the Transactions). Each Loan Document to which each Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, as applicable, enforceable in
accordance with its terms, subject to Debtor Relief Laws or other Laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at Law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including members,
shareholders, partners or any class of managers, directors, or partners, whether
interested or disinterested, of the Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Collateral Documents as required by this Agreement, and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents,
(b) will not violate any applicable Law or Organizational Documents of any Loan
Party or any Subsidiary of any Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any Subsidiary of
any Loan Party or its Properties, or give rise to a right thereunder to require
any payment to be made by any Loan Party or such Subsidiary of any Loan Party
and (d) will not result in the creation or imposition of any Lien on any
Property of any Loan Party or any Subsidiary of any Loan Party (other than the
Liens created by the Loan Documents).

 

CREDIT AGREEMENT – Page 83



--------------------------------------------------------------------------------

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The financial statements of Borrower heretofore furnished to the Lenders
present fairly, in all material respects, the financial condition and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the unaudited
quarterly financial statements. Such balance sheets and the notes thereto
disclose all material liabilities, direct or contingent, of the Borrower and its
Consolidated Subsidiaries as of the dates thereof.

(b) Since July 2, 2011, there has been no event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiaries (i) not fully covered by
insurance (except for normal deductibles) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that involve any Loan Document or the
Transactions.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06 Environmental Matters.

(a) Except as set forth in Schedule 7.06 and as could not be reasonably expected
to have a Material Adverse Effect, the Borrower, the other Loan Parties or any
of their Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any facts that could reasonably be
expected to result in any Environmental Liability.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.06 that, individually as in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower, the other Loan Parties and each Subsidiary of the Loan
Parties is in compliance with all Governmental Requirements and Requirements of
Law applicable to it or its Property and all agreements and other instruments
binding upon it or its Property, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

CREDIT AGREEMENT – Page 84



--------------------------------------------------------------------------------

(b) No Default or Event of Default has occurred and is continuing.

Section 7.08 Investment Company Act. None of the Borrower, the other Loan
Parties or any of their Subsidiaries is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 7.09 Taxes. Each of the Borrower, the other Loan Parties and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower, such Loan Party or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Borrower, the other Loan Parties and
their Subsidiaries in respect of Taxes and other governmental charges are
adequate. To the knowledge of the Borrower, there is no proposed tax assessment
against the Borrower or any of their respective Subsidiaries that would, if
made, have a Material Adverse Effect.

Section 7.10 ERISA. Except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (a) no ERISA Event has occurred or is reasonably expected to occur and
(b) each Plan has complied with the applicable provisions of ERISA and the Code.
The present value of all accumulated benefit obligations under each Plan (based
on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) does not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan by an amount that could reasonably be expected to result in a
Material Adverse Effect.

Section 7.11 Disclosure. None of the written reports, financial statements,
certificates or other written information (other than projections and other
forward looking information) furnished by or on behalf of the Borrower or any
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement and the other Loan Documents or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) taken as a whole contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading: provided
that with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time of preparation thereof.

Section 7.12 Insurance. The Borrower has, and has caused all of its Subsidiaries
to have, (a) all insurance policies sufficient for the compliance by each of
them with all material Governmental Requirements and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are commercially reasonable and
usually insured against by companies similarly situated and engaged in the same
or a similar business for the assets and operations of the Borrower and its
Subsidiaries. The Administrative Agent has been named as an additional insured
in respect of such liability insurance policies covering the Loan Parties, and
the Administrative Agent in its capacity as such has been named as loss payee
with respect to Property loss insurance for Properties of the Loan Parties.

Section 7.13 Restriction on Liens. The Property of the Loan Parties is subject
to no Liens other than those permitted in the Loan Documents.

 

CREDIT AGREEMENT – Page 85



--------------------------------------------------------------------------------

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Borrower has no
Subsidiaries.

Section 7.15 Ownership of Properties. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real Property necessary or used in the ordinary conduct of its
business, except for Excepted Liens or such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 9.03.

Section 7.16 Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien on all
right, title and interest of the respective Loan Parties in the Collateral
described therein, subject to (a) Excepted Liens and (b) during the Ex-Im
Period, the first priority Liens of the Ex-Im Lender as described in the
Intercreditor Agreement. Except for filings completed prior to the Effective
Date and as contemplated hereby and by the Collateral Documents, no filing or
other action will be necessary to perfect or protest such Liens.

Section 7.17 Use of Loans and Letters of Credit. The proceeds of the Revolving
Credit Loans and the Letters of Credit shall only be used to provide working
capital for operations, to refinance Indebtedness under the Existing Credit
Agreement, to provide funding of Capital Expenditures and Permitted Acquisitions
and for general corporate purposes. The proceeds of the Term A Loans shall be
used only to provide funding for equipment acquisitions and financings. The
proceeds of the Term B Loans shall be used to finance the construction and
development of the Improvements on the Denton Property and finance related costs
and expenses set forth in the approved Budget in accordance herewith. No Loan
Party nor any of its Subsidiaries is engaged principally, or as one of its or
their important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board. If the Borrower
does not use all of the Term B Loan proceeds for each Allocation for the
specific purpose thereof, those unused Term B Loan proceeds for such Allocation
cannot be used for a different purpose or otherwise funded to or for the benefit
of the Borrower except if reallocated as provided in Section 2.10(c).

Section 7.18 Solvency. After giving effect to the Transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the other Loan Parties,
taken as a whole, will exceed the aggregate Indebtedness of the Borrower and the
other Loan Parties on a consolidated basis, as the Indebtedness becomes absolute
and matures, (b) each of the Borrower and the other Loan Parties will not have
incurred or intended to incur, and will not believe that it will incur,
Indebtedness beyond its ability to pay such Indebtedness (after taking into
account the timing and amounts of cash to be received by the Borrower and the
other Loan Parties and the amounts to be payable on or in respect of its
liabilities, and giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement) as such
Indebtedness becomes absolute and matures and (c) each of the Borrower and the
other Loan Parties will not have (and will have no reason to believe that it
will have thereafter) unreasonably small capital for the conduct of its
business.

Section 7.19 Sanctioned Persons. None of the Borrower, any other Loan Party or
any Subsidiary of any Loan Party nor, to the knowledge of the Borrower, any
director, officer, agent, employee or Affiliate of the Borrower, any other Loan
Party or any Subsidiary of any Loan Party is

 

CREDIT AGREEMENT – Page 86



--------------------------------------------------------------------------------

currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Borrower will
not directly or indirectly use the proceeds of the Loans or the Letters of
Credit or otherwise make available such proceeds to any Person, for the purpose
of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.

Section 7.20 Construction Representations. Each of the representations and
warranties contained in Section C of Annex II are true and correct.

ARTICLE VIII

Affirmative Covenants

Until the Release Date, the Borrower covenants and agrees with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable Law and not later than ninety (90) days after
the end of each fiscal year of the Borrower, its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year of the Borrower, all reported on
by independent public accountants of recognized national standing acceptable to
the Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable Law and not later than 45 days after the end of
each fiscal quarter of the Borrower (unless such quarter end is also the end of
a fiscal year) (beginning with the fiscal quarter of Borrower ending on or about
September 30, 2012), its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
Compliance Certificate (i) certifying as to whether a Default has occurred and
is continuing and, if a Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 9.01 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 7.04 (or, if later, the most recently
delivered audited financial statements pursuant to Section 8.01(a)) and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

 

CREDIT AGREEMENT – Page 87



--------------------------------------------------------------------------------

(d) Certificate of Financial Officer — Consolidating Information. If, at any
time, any of the Subsidiaries of the Borrower are not Consolidated Subsidiaries,
then concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer setting
forth consolidating spreadsheets that show all Consolidated Subsidiaries and the
eliminating entries, in such form as would be presentable to the auditors of the
Borrower.

(e) Borrowing Base Certificate; Inventory and Accounts Reports, Etc. As soon as
available, and in any event within thirty (30) days after the end of each
calendar month of the Borrower, a Borrowing Base Certificate prepared as of the
end of such calendar month, together with an accounts receivable aging report,
an inventory report and such other monthly financial information regarding the
Borrower and its Subsidiaries that the Administrative Agent shall reasonably
request, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

(f) Projections. As soon as available, but in any event at least 15 days before
the end of each fiscal year of Borrower, projections (prepared by management of
the Borrower on a consolidated basis (provided that income statements included
in such projections shall be prepared on a consolidated and consolidating
basis)) for the Borrower and its Subsidiaries for the next succeeding fiscal
year, on a quarterly basis, including a balance sheet, as at the end of each
relevant period and for the period commencing at the beginning of the fiscal
year and ending on the last day of such relevant period, such projections
certified by a Responsible Officer of the Borrower as being based on reasonable
estimates and assumptions taking into account all facts and information known
(or reasonably available to any Loan Party) by such Responsible Officer at the
time such projections were prepared.

(g) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any such Subsidiary, and a copy of
any response by the Borrower or any such Subsidiary, or the board of directors
of the Borrower or any such Subsidiary, to such letter or report.

(h) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be.

(i) Notice of Recovery Events. Prompt written notice, and in any event within
five (5) Business Days after the Borrower becomes aware thereof, of the
occurrence of any Recovery Event with respect to any property of any Loan Party
involving an aggregate amount of Net Recovery Proceeds in excess of $250,000, or
the commencement of any action or proceeding that could reasonably be expected
to result in such a Recovery Event.

(j) Information Regarding Borrower and Other Loan Parties. Prompt written notice
(and in any event within thirty (30) days prior thereto) of any change (i) in
the Borrower’s or any Loan Party’s corporate name or in any trade name used to
identify such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of the Borrower’s or any Loan Party’s chief
executive office or principal place of business, (iii) in the Borrower’s or any
Loan Party’s organizational form or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Borrower’s or any Loan Party’s jurisdiction
of organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in the Borrower or any Loan Party’s
federal taxpayer identification number, if any.

 

CREDIT AGREEMENT – Page 88



--------------------------------------------------------------------------------

(k) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the Organizational Documents of the Borrower or
any other Loan Party.

(l) PATRIOT Act. Promptly after the reasonable request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

(m) Estoppel Certificate. Promptly following any request by the Administrative
Agent, but not more often than twice a calendar year, within five (5) Business
Days after request therefor, an estoppel certificate or written statement, duly
acknowledged, stating the amount of the Term B Loan proceeds that have been
disbursed pursuant to this Agreement, the amount due under the Obligations, and
whether any offsets or defenses exist against the Obligations or the Loan
Documents.

(n) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including, without limitation, any
Plan or Multiemployer Plan and any reports or other information required to be
filed by any Loan Party or Subsidiary thereof under ERISA), or compliance with
the terms of this Agreement or any other Loan Document, as the Administrative
Agent or any Lender may reasonably request.

As to any information contained in materials furnished pursuant to
Section 8.01(h), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

Documents required to be delivered pursuant to Section 8.01(a), (b) or (h) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s Internet website (such website
address to be provided by the Borrower to the Administrative Agent); or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents. In the event that the Borrower furnishes to the
Administrative Agent written notices or other documentation pursuant to this
Section 8.01, the Administrative Agent shall promptly furnish a copy thereof to
each Lender pursuant to the procedures for notices and communications set forth
in Section 12.01.

 

CREDIT AGREEMENT – Page 89



--------------------------------------------------------------------------------

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or any Event of Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting any Loan Party or any Subsidiary
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arrangers may, at their option, make available to the Lenders and the Issuing
Bank the Communications by posting the Communications on the Platform and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the
Borrower, its Affiliates, or any of the other Loan Parties, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that (w) all Communications that are to be made available
to Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Communications “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the other Agents, the
Arrangers, the Issuing Bank and the Lenders to treat such Communications as not
containing any material non-public information with respect to the Borrower, any
of the Loan Parties, or any of their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Communications constitute Information, they shall be treated as set forth in
Section 12.11); (y) all Communications marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent, the other Agents and each of the
Arrangers shall be entitled to treat any Communications that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business and maintain, if necessary, its qualification to do business in each
other jurisdiction in which its Properties are located or the ownership of its
Properties requires such qualification, except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10.

 

CREDIT AGREEMENT – Page 90



--------------------------------------------------------------------------------

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its Subsidiaries before the same shall become delinquent or in
default, except where (a) (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings and (ii) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make payment, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect or result in the seizure or levy of any Property of the Borrower or any
Subsidiary.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and will cause each Subsidiary to, do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including, without limitation, this Agreement, at the time
or times and in the manner specified.

Section 8.06 Maintenance of Properties. The Borrower, at its own expense, will,
and will cause each Subsidiary to keep and maintain all Property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, to the standard that properties in the same or similar businesses
operating in same or similar locations of like age, condition and use are
maintained.

Section 8.07 Insurance. In addition to the requirements set forth in
Section D(e) of Annex II, the Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. In addition to the requirements set forth in Section D(e) of
Annex II, the loss payable clauses or provisions in said insurance policy or
policies insuring any of the Collateral shall be endorsed in favor of and made
payable to the Administrative Agent as its interests may appear and such
policies shall name the Administrative Agent in its capacity as such as
“additional insured” and provide that the insurer will endeavor to give at least
thirty (30) days prior notice of any cancellation to the Administrative Agent.

Section 8.08 Books and Records; Inspection Rights; Field Audits. The Borrower
will, and will cause each Subsidiary to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities in accordance with GAAP.
In addition to the inspections permitted under Section D(d) of Annex II, the
Borrower will, and will cause each Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its Properties, to perform field audits (provided
that unless a Default or Event of Default has occurred and is continuing, such
audits shall be no more frequently than once a calendar year), to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during Borrower’s normal business hours and as often as
reasonably requested.

Section 8.09 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all Laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property (including any
Environmental Laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 8.10 ERISA Compliance. The Borrower will promptly furnish and will cause
the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, (ii) immediately upon becoming aware of the occurrence of any ERISA
Event or of any material “prohibited transaction,” as described in Section 406
of ERISA or in Section 4975 of the Code, in

 

CREDIT AGREEMENT – Page 91



--------------------------------------------------------------------------------

connection with any Plan or any trust created thereunder, a written notice
signed by the President or the principal Financial Officer, the Subsidiary or
the ERISA Affiliate, as the case may be, specifying the nature thereof, what
action the Borrower, the Subsidiary or the ERISA Affiliate is taking or proposes
to take with respect thereto, and, when known, any action taken or proposed by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (iii) immediately upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan. With respect to each Plan (other than a Multiemployer Plan), the Borrower
will, and will cause each Subsidiary and ERISA Affiliate to, (i) satisfy in full
and in a timely manner, without incurring any late payment or underpayment
charge or penalty and without giving rise to any lien, all of the contribution
and funding requirements of Section 412 of the Code (determined without regard
to subsections (d), (e), (f) and (k) thereof) and of Section 302 of ERISA
(determined without regard to Sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
Sections 4006 and 4007 of ERISA.

Section 8.11 Swap Agreements. Within one hundred twenty (120) days of the
Effective Date, the Administrative Agent shall have received evidence that the
Borrower has purchased one or more Swap Agreements effectively either converting
interest rates from floating to fixed or capping the interest rate, as Borrower
may elect, for at least fifty percent (50%) of the then outstanding principal
amount of the Term Loans. The Borrower shall maintain such hedge positions for
so long as the Term Loans remain outstanding and shall neither assign, terminate
or unwind any such Swap Agreements nor sell any Swap Agreements if the effect of
such action (when taken together with any other Swap Agreements executed
contemporaneously with the taking of such action) would have the effect of
canceling its positions under such Swap Agreements required hereby. Such Swap
Agreements shall be on terms reasonably acceptable to the Administrative Agent.

Section 8.12 Administrative Agent as Principal Depository. The Borrower shall
maintain the Administrative Agent as its principal depository bank, including
for the maintenance of business, cash management, operating and administrative
deposit accounts. All deposit accounts of the Borrower and its Subsidiaries not
maintained with the Administrative Agent shall be maintained with a Lender or an
Affiliate thereof; provided however, that with respect to foreign deposit
accounts, such accounts may be maintained with, to the extent that it is
commercially impractical or unreasonable for the Borrower or a Subsidiary to
maintain such accounts with a Lender or an Affiliate thereof, Bank of China or
such other financial institution selected by the Borrower or such Subsidiary in
its commercially reasonable discretion. Notwithstanding anything herein to the
contrary, the Borrower and its Subsidiaries shall have one hundred twenty
(120) days after the Effective Date to be in compliance with this Section 8.12.

Section 8.13 Additional Collateral.

(a) With respect to each Person which becomes a Domestic Subsidiary of the
Borrower (directly or indirectly) subsequent to the Effective Date, whether by
Permitted Acquisition or otherwise, the Borrower shall cause such new Domestic
Subsidiary to execute and deliver to the Administrative Agent, for and on behalf
of each of the Lenders:

(i) within thirty (30) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the Administrative Agent may
determine), at the Administrative Agent’s option, (A) a Guaranty Agreement in
substantially the same form as the Guaranty Agreement executed by the Guarantors
on the Effective Date (or a joinder agreement thereto) whereby such Domestic
Subsidiary becomes obligated as a Guarantor, or (B) a joinder to this Agreement
whereby such Domestic Subsidiary becomes a Borrower hereunder;

 

CREDIT AGREEMENT – Page 92



--------------------------------------------------------------------------------

(ii) within thirty (30) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the Administrative Agent may
determine), a Security Agreement substantially in the same form as the Security
Agreement executed by the Loan Parties on the Effective Date (or a joinder
thereto) whereby such Domestic Subsidiary grants a Lien over its assets (subject
to the limitations on the pledge of Equity Interests set forth in
Section 2.11(b)) as set forth in the Security Agreements, and such Domestic
Subsidiary shall take such additional actions as may be necessary to ensure a
valid first priority perfected Lien over such assets of such Domestic
Subsidiary, subject only to Excepted Liens and during the Ex-Im Period the first
priority Liens of the Ex-Im Lender as described in the Intercreditor Agreement;
and

(iii) with the time period specified in and to the extent required under
Section 8.13(b), a Mortgage and other Collateral Documents required to be
delivered in connection therewith; and

(b) (i) With respect to the acquisition of a fee interest in real Property by
any Loan Party after the Effective Date (whether by Permitted Acquisition or
otherwise), not later than thirty (30) days after the acquisition is consummated
or the owner of such Property becomes a Domestic Subsidiary (or such longer time
period as the Administrative Agent may determine), such Loan Party shall execute
or cause to be executed (unless waived by the Administrative Agent), a Mortgage
(or an amendment to an existing Mortgage, where appropriate) covering such real
Property, together with such additional real estate documentation, environmental
reports, title policies and surveys as may be reasonably required by the
Administrative Agent; and (ii) with respect to the acquisition of any leasehold
interest in real Property by any Loan Party after the Effective Date (whether by
Permitted Acquisition or otherwise), upon which the primary books and records of
any Loan Party are or will be located, the applicable Loan Party shall promptly
deliver to the Administrative Agent a copy of the applicable lease agreement and
shall use commercially reasonable, good faith efforts to deliver to the
Administrative Agent, not later than thirty (30) days after the acquisition is
consummated or the owner of the applicable leasehold interest becomes a Domestic
Subsidiary (or such longer time period as the Administrative Agent may
determine), unless otherwise waived by the Administrative Agent, a collateral
access agreement in the form and substance reasonably acceptable to the
Administrative Agent together with such other documentation as may be reasonably
required by the Administrative Agent;

In each case in the form reasonably satisfactory to the Administrative Agent, in
its reasonable discretion, together with such supporting documentation,
including corporate authority items, certificates and opinions of counsel, as
reasonably required by the Administrative Agent. Upon the Administrative Agent’s
request, the Loan Parties shall take, or cause to be taken, such additional
steps as are necessary or advisable under applicable Law to perfect and ensure
the validity and priority of the Liens granted under this Section 8.13. In the
case of assets or properties other than the Domestic-First Priority Collateral,
this Agreement and the other Loan Documents shall not require the creation or
perfection of Liens in particular properties or assets if and for so long as, in
the reasonable judgment of the Administrative Agent, the cost of creating or
perfecting such Liens in such property shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.

Section 8.14 Further Assurances.

(a) The Borrower at its sole expense will, and will cause each other Loan Party
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any

 

CREDIT AGREEMENT – Page 93



--------------------------------------------------------------------------------

defects or accomplish the conditions precedent, covenants and agreements of the
Borrower or any other Loan Party, as the case may be, in the Loan Documents,
including the Notes, or to further evidence and more fully describe the
collateral intended as security for the Obligations, or to correct any omissions
in this Agreement or the Collateral Documents, or to state more fully the
obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of the Collateral Documents or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be necessary or appropriate, in the reasonable discretion
of the Administrative Agent, in connection therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property or other Property covered by the Lien of the
Collateral Documents without the signature of the Borrower or any other
Guarantor where permitted by Law. A carbon, photographic or other reproduction
of the Collateral Documents or any financing statement covering the Mortgaged
Property such other Property or any part thereof shall be sufficient as a
financing statement where permitted by Law.

Section 8.15 Construction Covenants. Each of the covenants contained in
Section D of Annex II shall apply.

Section 8.16 Ex-Im Credit Agreement. After the Effective Date, the Borrower
shall cooperate with the Ex-Im Lender and the Ex-Im Bank to enter into an Ex-Im
Credit Agreement and all related loan documents, provided that each is in a form
and substance acceptable to the Ex-Im Lender; and the Borrower; provided that
such Ex-Im Credit Agreement and the related loan documents shall be
cross-collateralized and cross-defaulted with the Loan Documents, subject to the
terms and conditions of the Intercreditor Agreement and the Borrower Agreement.
The Borrower shall acknowledge, execute and deliver the Intercreditor Agreement
in connection with the execution and delivery of the Ex-Im Credit Agreement. The
Borrower shall do all things necessary to ensure that it is an Eligible Person.
The obligations of the Borrower under the Ex-Im Credit Agreement and related
documents shall be, until all such obligations have been paid in full,
guaranteed as to ninety percent (90%) of the amount thereof by Ex-Im Bank. It is
the intention of all parties hereto that this Agreement and the related Loan
Documents shall not in any manner adversely affect such guarantee of the Ex-Im
Bank, and the parties hereto shall enter into any amendment or modification of
this Agreement or the other Loan Documents deemed necessary, in the exercise of
its reasonable determination, by the Administrative Agent in order to
accommodate the Ex-Im Bank’s ability to provide and maintain such guarantee of
the Ex-Im Bank. During the Ex-Im Period, to the extent that any provisions of
this Agreement shall conflict with the provisions of the Borrower Agreement, the
provisions of the Borrower Agreement shall control unless such provisions shall
have been waived in writing by the Ex-Im Bank.

ARTICLE IX

Negative Covenants

Until Release Date, the Borrower covenants and agrees with the Lenders that:

Section 9.01 Financial Covenants.

(a) Maximum Consolidated Leverage Ratio. The Borrower will not permit the
Consolidated Leverage Ratio, as of the last day of any fiscal quarter of the
Borrower beginning with the fiscal quarter of the Borrower ending on or about
September 30, 2012, to exceed 1.75: 1.00.

 

CREDIT AGREEMENT – Page 94



--------------------------------------------------------------------------------

(b) Debt Service Coverage Ratio. The Borrower will not permit the Debt Service
Coverage Ratio, as of the last day of any fiscal quarter of the Borrower
beginning with the fiscal quarter of the Borrower ending on or about
September 30, 2012, to be less than 1.50: 1.00.

(c) Consolidated Tangible Net Worth. The Borrower will not, at any time, permit
its Consolidated Tangible Net Worth to be less than the sum of the following:

(i) $65,000,000; plus

(ii) Fifty percent (50)% of the Borrower’s Consolidated Net Income for which
Consolidated Net Income is a positive number measured for each fiscal year of
the Borrower beginning with the fiscal year of the Borrower ending on June 30,
2013.

Section 9.02 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, incur, create, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness of the Loan Parties created under the Notes or arising under
the Loan Documents or any guaranty of or suretyship arrangement for the Notes or
other Obligations;

(b) any Indebtedness of the Borrower or any of its Subsidiaries existing on the
Effective Date and set forth in Schedule 9.02 (other than any Indebtedness of
the type described in Section 9.02(c)) and any renewals or refinancing of such
Indebtedness (provided that (i) the aggregate principal amount of such renewed
or refinanced Indebtedness shall not exceed the aggregate principal amount of
the original Indebtedness outstanding on the Effective Date (less any principal
payments and the amount of any commitment reductions made thereon on or prior to
such renewal or refinancing), and (ii) the renewal or refinancing or such
Indebtedness shall be on substantially the same or better terms (taken as a
whole, as reasonably determined by the Administrative Agent) as in effect with
respect to such Indebtedness on the Effective Date, and shall otherwise be in
compliance with this Agreement);

(c) guarantees of the Borrower or any other Loan Party in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other Loan
Party;

(d) Indebtedness under any Swap Agreement, provided that (i) such transaction is
entered into for risk management purposes and not for speculative purposes and
(ii) both at the time of, and immediately after entering into, such Swap
Agreement, no Event of Default has occurred and is continuing;

(e) Indebtedness of the Borrower or any of its Subsidiaries incurred to finance
the acquisition of fixed or capital assets, whether pursuant to a loan or a
Capital Lease provided that both at the time of and immediately after giving
effect to the incurrence thereof (i) no Event of Default has occurred and is
continuing, (ii) the Loan Parties shall be in pro forma compliance with the
financial covenants set forth in Section 9.01 and (ii) the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $3,000,000;

(f) Indebtedness of (i) the Borrower or any other Loan Party owing to the
Borrower or any other Loan Party; (ii) the Borrower or any other Loan Party
owing to a Subsidiary which is not a Loan Party, so long as the repayment
obligations of the Borrower or any other Loan Party are subordinated to the
repayment in full of the Obligations on terms and conditions that are reasonably
satisfactory to the Administrative Agent; (iii) any Wholly-Owned Subsidiary that
is a non-Loan Party owed to another Wholly-Owned Subsidiary that is a non-Loan
Party; and (iv) a Subsidiary that is not a Loan Party owing to a Loan Party if
otherwise permitted by Section 9.05;

 

CREDIT AGREEMENT – Page 95



--------------------------------------------------------------------------------

(g) Indebtedness of the Borrower or any other Loan Party owing to a Person other
than the Borrower or any of its Subsidiaries which has been subordinated to the
repayment in full of the Obligations on terms and conditions that are reasonably
satisfactory to the Administrative Agent, provided that the aggregate
outstanding principal amount of such Indebtedness shall not exceed $5,000,000 at
any time;

(h) Indebtedness under the Ex-Im Credit Agreement in an aggregate principal
amount not to exceed $10,000,000 at any time outstanding;

(i) Indebtedness consisting of accounts payable incurred in the ordinary course
of business;

(j) Indebtedness in respect of the deferred purchase price of property
(including earn-out obligations) in an aggregate principal amount not to exceed
$2,000,000 at any one time outstanding;

(k) Indebtedness arising from judgments or decrees not deemed to be an Event of
Default under Section 10.01(k) provided that the Borrower or applicable
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP; and

(l) additional Indebtedness of Foreign Subsidiaries not otherwise permitted by
this Section 9.02, provided that (i) both at the time of and immediately after
giving effect to the incurrence thereof no Event of Default has occurred and is
continuing, and (ii) notwithstanding anything in this Section 9.02 to the
contrary, the aggregate amount of Indebtedness of Foreign Subsidiaries permitted
under clauses (a) through (l) of this Section 9.02 shall not exceed $27,000,000
at any one time outstanding.

Section 9.03 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:

(a) Liens created pursuant to the Loan Documents and securing the payment of any
Obligations;

(b) Liens on any Property of the Borrower and its Subsidiaries existing on the
Effective Date and set forth on Schedule 9.03 and renewals, refinancings, and
extensions thereof on substantially the same or better terms as in effect on the
Effective Date and otherwise in compliance with this Agreement;

(c) Excepted Liens;

(d) Liens securing Indebtedness permitted under Section 9.02(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such debt and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(e) Liens on assets not constituting Collateral securing Indebtedness of Foreign
Subsidiaries permitted by Section 9.02; and

 

CREDIT AGREEMENT – Page 96



--------------------------------------------------------------------------------

(f) during the Ex-Im Period, so long as the Secured Parties and the Ex-Im Lender
are subject to the terms of the Intercreditor Agreement, Liens in favor of the
Ex-Im Lender to secure the obligations under the Ex-Im Credit Agreement;

provided, however, that during the Ex-Im Period, any Liens described in
clause (a) through clause (e) shall only be permitted to the extent such Liens
are not prohibited by the Borrower Agreement or to the extent such Liens are
otherwise approved in writing by the Ex-Im Bank.

Section 9.04 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its stockholders,
members or partners or make any distribution of its Property to its Equity
Interest holders, except that

(a) each Subsidiary may pay or make cash Restricted Payments to any Loan Party
or any other Subsidiary that is a direct owner of any of its Equity Interests;

(b) each Loan Party and Subsidiary may declare and make Restricted Payments to
any other holder of any of its Equity Interests payable in such Equity
Interests, provided that the issuance of such Equity Interests does not violate
the terms of this Agreement;

(c) each Loan Party and Subsidiary may declare and make Restricted Payments to
any other holder of any of its Equity Interests but only to the extent necessary
to enable PMFG and its Domestic Subsidiaries to pay federal and state income
taxes attributable to income of the applicable recipient thereof;

(d) each Loan Party and Subsidiary may declare and make Restricted Payments to
any other holder of any of its Equity Interests so long as (i) no Default or
Event of Default has occurred and is continuing both before and after giving
effect to the making of such Restricted Payments, and (ii) the Loan Parties are
in pro forma compliance with the financial covenants set forth in Section 9.01
after giving effect to such Restricted Payments; and

(e) each Subsidiary that is not a Wholly-Owned Subsidiary may make Restricted
Payments to any holder of any of its Equity Interests that is not a Loan Party
or a Subsidiary in accordance with its organizational and equity holder
agreements.

Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:

(a) Investments which are disclosed to the Lenders in Schedule 9.05;

(b) Investments held by the Borrower or any Subsidiary in the form of Permitted
Investments;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) provided that no Default or Event of Default has occurred and is continuing
at the time such Investment is made, Investments as Capital Expenditures
permitted under Section 9.06;

 

CREDIT AGREEMENT – Page 97



--------------------------------------------------------------------------------

(e) provided that no Default or Event of Default has occurred and is continuing
at the time such Investment is made, (i) Investments of any Subsidiary in the
Borrower or any other Loan Party, (ii) Investments by the Borrower in any other
Loan Party and (iii) Investments by the Borrower in any Subsidiary that is not a
Loan Party in the form of a Letter of Credit issued pursuant to this Agreement
upon the request of the Borrower for the account of such Subsidiary, provided
that the aggregate undrawn amount of such Letters of Credit which are not
Ordinary Business Purpose Letters of Credit shall not exceed $3,000,000 at any
time;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors to the extent
reasonably necessary in order to prevent or limit loss;

(g) provided that no Default or Event of Default has occurred and is continuing
at the time such Permitted Acquisition or Investment is made, (i) Permitted
Acquisitions in which the Permitted Acquisition Consideration does not exceed in
the aggregate (A) $5,000,000 during the Borrower’s 2013 fiscal year or
(B) $4,000,000 during any subsequent fiscal year of the Borrower, and
(ii) Investments by Loan Parties in Subsidiaries that are not Loan Parties, the
proceeds of which are solely used by any such Subsidiaries to make a Permitted
Acquisition of Flowvision A/S and Flowvision Shanghai Environmental Co. Ltd.,
provided that the aggregate amount of such Investments shall not exceed the
dollar limitations set forth in subclause (i) of this clause (g) and such
Permitted Acquisition is made in compliance with subclause (i) of this
clause (g);

(h) Investments in respect of the Swap Agreements required pursuant to
Section 8.11, and provided that no Default or Event of Default has occurred and
is continuing at the time such Investment is entered into and that such
transactions are entered into for risk management purposes and not for
speculative purposes, Investments in respect of other Swap Agreements;

(i) provided that no Default or Event of Default has occurred and is continuing
at the time of such Investment, Investments after the Effective Date (directly
or indirectly through Propulsys) in Peerless Manufacturing (Zhenjiang) Co. Ltd.
for the purpose of building a manufacturing plant in Zhenjiang, China, in an
aggregate amount not to exceed $10,000,000;

(j) provided that no Default or Event of Default has occurred and is continuing
at the time such Investment is made, Investments in CEFCO Global Clean Energy,
LLC in an aggregate amount not to exceed $10,000,000;

(k) Investments by any Wholly-Owned Subsidiary that is not a Loan Party in any
other Wholly-Owned Subsidiary that is not a Loan Party;

(l) loans and advances not to exceed in the aggregate $500,000 at any one time
outstanding to employees, officers and directors of any Loan Party for moving,
entertainment, travel and other similar expenses in the ordinary course of
business; and

(m) other Investments not described above, provided that both at the time of and
immediately after giving effect to any such Investment (i) no Event of Default
shall have occurred and be continuing or shall result from the making of such
Investment and (ii) the aggregate amount of all such Investments shall not
exceed $1,000,000 at any time outstanding.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 9.05 (except as otherwise proved herein), such Investments shall
be taken at the original cost thereof, without allowance for any subsequent
write-offs or appreciation or depreciation, but less any amount repaid or
recovered on account of capital or principal.

 

CREDIT AGREEMENT – Page 98



--------------------------------------------------------------------------------

Section 9.06 Capital Expenditures. During each fiscal year of the Borrower, the
Borrower will not, and will not permit any Subsidiary to, make or become legally
obligated to make any Capital Expenditure, except, provided that no Default or
Event of Default has occurred and is continuing at the time such Capital
Expenditure is made, for

(a) Capital Expenditures made in connection with the Denton Property;

(b) Capital Expenditures made by Peerless Manufacturing (Zhenjiang) Co. Ltd. for
the building of a manufacturing plant in Zhenjiang, China not to exceed
$10,000,000;

(c) reinvestments of Net Cash Proceeds from Dispositions and Net Recovery
Proceeds of a Recovery Event, to the extent not subject to mandatory prepayment
of the Loans pursuant to Section 3.04(b); and

(d) other Capital Expenditures in the ordinary course of business not otherwise
permitted by this Section 9.06 not to exceed $3,000,000 in any fiscal year of
the Borrower (the “Capital Expenditure Threshold”) plus any unused portion of
the Capital Expenditure Threshold for the fiscal year of the Borrower ending
immediately prior to the applicable fiscal year, provided that any amounts
carried forward shall be applied to the last Capital Expenditures made in the
applicable fiscal year and shall expire at the end of the applicable fiscal
year.

Section 9.07 Change in Nature of Business or Organizational Structure. The
Borrower will not, and will not permit any Subsidiary to allow any material
change to be made in the nature of its business as currently conducted by it,
except for the addition of business activities reasonably related or incidental
thereto.

Section 9.08 Dispositions. The Borrower will not, and will not permit any
Subsidiary to, make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete, damaged, uneconomic or worn-out machinery, parts,
property or equipment no longer used or useful in the conduct of the applicable
Borrower’s or Subsidiary’s business, and Dispositions of intellectual property
that is no longer material to the applicable Borrower’s or Subsidiary’s
business;

(b) Dispositions of Inventory in the ordinary course of business;

(c) Dispositions of Permitted Investments and other cash equivalents in the
ordinary course of business;

(d) Dispositions of property by the Borrower or any Subsidiary to the Borrower
or to a Wholly-Owned Subsidiary, provided that if the transferor of such
property is the Borrower or a Guarantor, the transferee thereof must either be
the Borrower or a Guarantor, and provided further that the applicable Borrower
or Guarantor takes such actions as the Administrative Agent may reasonably
request to ensure the perfection and priority of the Liens of the Administrative
Agent over such transferred assets;

(e) Dispositions permitted pursuant to Section 9.05 or Section 9.10;

 

CREDIT AGREEMENT – Page 99



--------------------------------------------------------------------------------

(f) Dispositions relating to an involuntary loss, damage or destruction of
property, an involuntary condemnation, seizure or taking by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of the use
of property, provided that, in each case, the mandatory prepayments, if any,
required in connection with such Disposition pursuant to Section 3.04(b) are
made;

(g) so long as no Default or Event of Default exists immediately before and
after giving effect to any such transactions, Dispositions of equipment to the
extent that (i) such equipment is exchanged for credit against the purchase
price of similar replacement equipment or (ii) the Net Cash Proceeds of such
Disposition are promptly applied to the purchase price of such replacement
equipment; and

(h) so long as no Default or Event of Default exists immediately before and
after giving effect to any such transactions, Dispositions not otherwise
permitted in this Section 9.08; provided that such Disposition is for fair
market value and the aggregate book value of all property Disposed of in
reliance on this clause (h) in any fiscal year of the Borrower shall not exceed
$500,000;

provided, however, that any Disposition pursuant to clauses (a) through
(h) shall (i) be for fair market value and (ii) during the Ex-Im Period, shall
only be permitted to the extent not prohibited by the Borrower Agreement or to
the extent such Disposition is otherwise approved in writing by the Ex-Im Bank.

Notwithstanding anything to the contrary herein, neither the Borrower nor any
Subsidiary shall (1) make any Disposition of Equity Interests of a Subsidiary
owned by it to any Person other than the Borrower or its Subsidiaries, or
(2) Dispose of any of the Denton Property that constitutes real property (except
for intercompany transfers otherwise permitted by this Section 9.08 so long as
the Administrative Agent continues to have a first priority Lien on such real
property).

Section 9.09 Proceeds of Notes. The Borrower will not permit the proceeds of the
Notes to be used for any purpose other than those permitted by Section 7.17.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

Section 9.10 Mergers, Etc. Neither the Borrower nor any of its Subsidiaries will
merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person, or liquidate, wind
up or dissolve, except that

(a) any Wholly-Owned Subsidiary may merge with any other Wholly-Owned
Subsidiary;

(b) the Borrower may merge with any Wholly-Owned Subsidiary so long as the
Borrower is the survivor;

 

CREDIT AGREEMENT – Page 100



--------------------------------------------------------------------------------

(c) any Subsidiary of the Borrower may liquidate or dissolve into the Borrower
or a Guarantor or any other Subsidiary that is its direct equity holder if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interest of the Borrower, so long as no Default or Event of Default has
occurred and is continuing or would result therefrom;

provided, however, that during the Ex-Im Period, any such merger, liquidation or
dissolution pursuant to clauses (b) or (c) shall only be permitted to the extent
not prohibited by the Borrower Agreement or to the extent such merger,
liquidation or dissolution is otherwise approved in writing by the Ex-Im Bank.

Section 9.11 Environmental Matters. The Borrower will not, and will not permit
any Subsidiary to, cause or permit any of its Property to be in violation of any
Environmental Laws where such violations could reasonably be expected to have a
Material Adverse Effect.

Section 9.12 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate unless such transactions are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate, provided that this
Section 9.12 shall not apply to (or prohibit to the extent otherwise permitted
under this Agreement) (a) transactions between or among Loan Parties not
involving any other Affiliate, (b) transactions between or among Subsidiaries of
the Borrower who are not Loan Parties not involving any other Affiliate,
(c) Investments permitted under Section 9.05(l), or (d) reasonable and customary
director, officer and employee fees, compensation, severance and other benefits
(including retirement, health, stock option and other benefit plans) and
indemnification arrangements.

Section 9.13 Subsidiaries. The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless the Borrower
gives written notice to the Administrative Agent of such creation or acquisition
and complies with Section 8.13. The Borrower shall not, and shall not permit any
Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in any
Subsidiary except in compliance with Section 9.08 and Section 9.10.

Section 9.14 Fiscal Year and Accounting Methods. The Borrower will not, and will
not permit any Subsidiary to, change its fiscal year or its method of accounting
other than (a) changes as required by GAAP or (b) changes required by applicable
Law.

Section 9.15 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding which in any way (a) prohibits
or restricts the granting, conveying, creation or imposition of any Lien on any
of its Property in favor of the Administrative Agent and the Lenders or
(b) restricts any Subsidiary from paying dividends or making distributions to
the Borrower or any Guarantor, or (c) which requires the consent of or notice to
other Persons in connection therewith, other than (i) with respect to the
preceding clauses (a), (b) and (c), this Agreement, the Collateral Documents,
the Ex-Im Credit Agreement, or Capital Leases creating Liens permitted by
Section 9.03, and (ii) further with respect to the preceding clause (a),
restrictions on Liens on assets that are not Collateral contained in
documentation governing Indebtedness of Foreign Subsidiaries permitted pursuant
to Section 9.02.

Section 9.16 Sale-Leaseback Transactions. The Borrower will not, and will not
permit any Subsidiary to, enter into any arrangement with any Person providing
for the leasing by a Loan Party of real or personal Property which has been or
is to be sold or transferred by such Loan Party to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Loan Party, as the case
may be.

 

CREDIT AGREEMENT – Page 101



--------------------------------------------------------------------------------

Section 9.17 Management Fees. The Borrower will not, and will not permit any
Subsidiary to, pay or otherwise advance, directly or indirectly, any management,
consulting or other fees to an Affiliate, except as permitted by Section 9.12.

Section 9.18 Issuance of Equity. Peerless will not, and the Borrower will not
permit any of its Subsidiaries, to issue Equity Interests except as permitted by
Section 9.04.

Section 9.19 Construction Negative Covenants. Each of the covenants contained in
Section E of Annex II shall apply.

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. The occurrence or existence of any one or more
of the following events shall constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable (other than LC Disbursements which are repaid
through an ABR Borrowing as permitted by Section 2.09(e) hereof), whether at the
due date thereof or at a date fixed for prepayment thereof, by acceleration or
otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

(d) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.02, Section 8.03,
Section 8.13, Section 8.15, Section D(d) of Annex II, Section 8.16 or in Article
IX.

(e) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
thirty (30) days after the earlier to occur of (i) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (ii) a Responsible Officer of the Borrower or such Subsidiary
otherwise becoming aware of such default.

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable notice and cure period).

 

CREDIT AGREEMENT – Page 102



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
(other than Indebtedness under the Ex-Im Credit Agreement) becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness (other than Indebtedness under the Ex-Im Credit Agreement) or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the Redemption thereof or any offer to Redeem to be
made in respect thereof, prior to its scheduled maturity or require the Borrower
or any Subsidiary to make an offer in respect thereof.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Debtor Relief Laws whether Federal, state or foreign,
or similar Law, now or hereafter in effect or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for thirty
(30) days or an order or decree approving or ordering any of the foregoing shall
be entered.

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Debtor Relief Law, whether Federal, state or foreign, or similar Law, now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 10.01(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing.

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due.

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $1,500,000 (to the extent not covered by independent third party
insurance as to which the insurer has been notified of the potential claim does
not dispute coverage and is not subject to an insolvency proceeding) or (ii) any
one or more non-monetary judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged or unbonded for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment.

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Borrower or any Subsidiary or
any of their Affiliates shall so state in writing.

 

CREDIT AGREEMENT – Page 103



--------------------------------------------------------------------------------

(m) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $1,500,000 in any fiscal
year of the Borrower.

(n) there occurs under any Swap Agreement an early Termination Date (as defined
in such Swap Agreement) resulting from (i) any event of default under such Swap
Agreement to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Agreement), or (ii) any Termination Event (as so defined)
under such Swap Agreement as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof constitutes Material
Indebtedness.

(o) a Change in Control shall occur.

(p) with respect to the construction of the Improvements, (i) there is a
cessation of construction of the Improvements prior to completion for a
continuous period of more than sixty (60) days (except as caused by an event of
Force Majeure, for which a longer delay may be permitted); or (ii) the
construction of any of the Improvements in accordance with the Loan Documents is
prohibited, enjoined or delayed for a continuous period of more than thirty
(30) days; or (iii) utilities or other public services necessary for the full
utilization of the Denton Property and Improvements are curtailed for a
continuous period of more than thirty (30) days. In the case of an event of
Force Majeure, then the time period provided above for cessation of construction
may be extended on a day for day basis equal to the length of such event of
Force Majeure, but in no event more than one hundred twenty (120) days and in no
event shall the time for completion of the Improvements be extended beyond the
Term B Loan Maturity Date

(q) at any time during the Ex-Im Period, there occurs any “Event of Default” as
defined in the Ex-Im Credit Agreement.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent shall,
at the request of, or may, with the consent of, the Required Lenders, by notice
to the Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Notes and the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the LC Exposure as provided in Section 2.09(j)),
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor; and in
case of an Event of Default described in Section 10.01(h), Section 10.01(i) or
Section 10.01(j), the Commitments shall automatically terminate and the Notes
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and the other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the LC

 

CREDIT AGREEMENT – Page 104



--------------------------------------------------------------------------------

Exposure as provided in Section 2.09(j)), shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower and each Guarantor.

(b) The Administrative Agent shall have the right, upon the happening and during
the continuance of an Event of Default, to (i) enter into possession of the
Denton Property and perform any and all work and labor which the Administrative
Agent deems appropriate to repair, restore, or secure the Improvements or to
partially or wholly complete the Improvements substantially in accordance with
the Construction Plans (as modified as deemed appropriate by the Administrative
Agent), and to make any other improvements needed in order to accomplish any of
the remedies available to the Administrative Agent; and (ii) exercise the rights
as attorney-in-fact as provided below. The Borrower hereby constitutes and
appoints (which appointment is coupled with an interest and is therefore
irrevocable) the Administrative Agent as the Borrower’s true and lawful attorney
in fact, with full power of substitution, and hereby empowers the Administrative
Agent, acting as the Borrower’s attorney in fact, at any time after the
occurrence and during the continuance of an Event of Default, as follows
(provided the Administrative Agent shall have no obligation to take any action
as the Borrower’s attorney-in-fact): (A) to use any funds of the Borrower,
including any balance which may be held in any escrow account to which the
Borrower is then lawfully and contractually entitled to withdraw, the Advance
Account funds, the Special Account funds, and the Term B Loan proceeds which may
remain unadvanced hereunder, for the purpose of constructing all or any portion
of the Improvements in the manner called for by the Construction Plans (as
modified as deemed appropriate by the Administrative Agent, in the exercise of
its reasonable discretion); (B) to make such additions and changes and
corrections in the Construction Plans which shall be necessary or desirable to
construct all or any portion of the Improvements; (C) to continue, amend, or
terminate all or any existing Construction Contract, Design Services Contract,
or Denton Property Contract; (D) to employ the Contractors, other contractors,
subcontractors, agents, the Design Professionals, other design professionals,
and inspectors as shall be necessary or desirable for said purposes; (E) to pay,
settle, or compromise all existing bills and claims which are or may be Liens
against the Denton Property, or may be necessary or desirable for constructing
all or any portion of the Improvements or for the clearing of title to the
Denton Property, or may exist or arise with respect to any Construction
Contract, Design Services Contract, or Denton Property Contract; (F) to execute
all applications, certificates, and other documents in the name of the Borrower
which may be required for the construction of the Improvements or by any
Construction Contract, Design Services Contract, or Denton Property Contract;
(G) to cure any default and to perform any obligation of the Borrower under any
Construction Contract, Design Services Contract, or Denton Property Contract;
(H) to do any and every act with respect to the Denton Property (including the
construction of the Improvements) which the Borrower could do in the Borrower’s
own behalf; and (I) to prosecute and defend all actions or proceedings in
connection with the Denton Property and to take such action and require such
performance as is deemed necessary or desirable. The power of attorney under
this Section 10.02(b) shall terminate upon payment of the Obligations in full or
upon foreclosure (or conveyance in lieu of foreclosure) of all of the Denton
Property. The Administrative Agent shall incur no liability if any action taken
by it as attorney-in-fact as permitted above shall prove to be inadequate,
invalid, or in poor judgment, so long as the Administrative Agent did not act
with willful misconduct or gross negligence.

(c) In the case of the occurrence and continuance of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at Law and equity and under any other Loan Document.

(d) All rights and remedies of the Administrative Agent are cumulative.

 

CREDIT AGREEMENT – Page 105



--------------------------------------------------------------------------------

(e) After the earliest to occur of (w) the exercise of remedies provided for in
Section 10.02(a), (x) the maturity of all of the Loans, (y) all of the Loans
automatically becoming due and payable, or (z) the LC Exposure has been required
to be Cash Collateralized, any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

(i) First, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses, indemnities and principal and accrued interest on
any Protective Advance payable to the Administrative Agent in its capacity as
such, the Issuing Bank in its capacity as such and the Swingline Lender in its
capacity as such (ratably among the Administrative Agent, the Issuing Bank and
Swingline Lender in proportion to the respective amounts described in this
clause First);

(ii) Second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii) Third, pro rata to payment of accrued interest on the Loans;

(iv) Fourth, pro rata to payment of principal outstanding on the Loans,
Obligations then owing to any Swap Lender, and Obligations then owed to any
Treasury Management Party;

(v) Fifth, pro rata to any other Obligations and to serve as cash collateral to
be held by the Administrative Agent for the account of the Issuing Bank to
secure the LC Exposure; and

(vi) Sixth, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

Notwithstanding the foregoing, Obligations owing to any Swap Lender and
Obligations arising under Secured Treasury Management Agreements shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Swap Lender or
Treasury Management Party, as the case may be. Each Swap Lender and Treasury
Management Party not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
(i) acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article XI hereof for itself and its Affiliates as if a
“Lender” party hereto and (ii) after the Ex-Im Effective Date, accepted the
terms of the Intercreditor Agreement. Notwithstanding anything in the Loan
Documents to the contrary and during the Ex-Im Period (and for so long as the
Intercreditor Agreement is in effect), all payments and proceeds received from
Collateral securing the Obligations and the obligations under the Ex-Im Credit
Agreement, or pursuant to any Collateral Document, shall first be distributed in
accordance with the terms of the Intercreditor Agreement.

 

CREDIT AGREEMENT – Page 106



--------------------------------------------------------------------------------

ARTICLE XI

The Agents

Section 11.01 Appointment; Powers.

(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints
Citibank to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and neither the Borrower nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Swap Lender and/or Treasury Management Party) and the Issuing Bank
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the Issuing Bank for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 11.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article XI and Article XII (including
Section 12.03(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

Section 11.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 11.03 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and the duties
hereunder shall be solely administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

 

CREDIT AGREEMENT – Page 107



--------------------------------------------------------------------------------

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent, or any of its Affiliates to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.02 and Section 10.02)), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrower, a Lender or the Issuing Bank.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or sufficiency of any of the Collateral, or (vi) the
satisfaction of any condition set forth in Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition

 

CREDIT AGREEMENT – Page 108



--------------------------------------------------------------------------------

hereunder to the making of a Loan or an Advance, or the issuance, extension,
renewal or increase of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or the Issuing Bank, the Administrative Agent
may presume that such condition is satisfactory to such Lender or the Issuing
Bank unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or such Advance
or the issuance of such Letter of Credit, and in the case of a Borrowing, such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of such Borrowing. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower or any other Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 11.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article XI shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Loans as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub agents.

Section 11.06 Resignation of Administrative Agent and/or Issuing Bank.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower so long as no Default then exists (such consent not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the U.S., or an Affiliate of any such bank with an office in
the U.S. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing Bank,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 11.06(a).
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (except for any indemnity, fees or other payments owed to
the retiring Administrative Agent), and the retiring Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section 11.06(a)). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative

 

CREDIT AGREEMENT – Page 109



--------------------------------------------------------------------------------

Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article XI and Section 12.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation by Citibank as Administrative Agent pursuant to this
Section 11.06 shall also constitute its resignation as Issuing Bank and
Swingline Lender. After the resignation of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit or
to extend, renew or increase any existing Letter of Credit, including, without
limitation, any Letter of Credit with an auto-extend feature (for the avoidance
of doubt, the retiring Issuing Bank is authorized to notify any and each
beneficiary of each Letter of Credit (in accordance with the terms of such
Letter of Credit) that any such Letter of Credit will not be renewed, extended
or increased, automatically or otherwise). Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank (except for any indemnity, fees or other payments owed
to the retiring Issuing Bank), (ii) the retiring Issuing Bank shall be
discharged from all of its respective duties and obligations hereunder or under
the other Loan Documents, and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Bank and/or Swingline Lender may, upon
prior written notice to the Borrower and the Administrative Agent, resign as
Issuing Bank or Swingline Lender, effective at the close of business on a date
specified in such notice (which date may not be less than thirty (30) days after
the date of such notice); provided that such resignation by the Issuing Bank
will have no effect on the validity or enforceability of any Letter of Credit
then outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuing Bank; and provided, further, that such resignation by the Swingline
Lender will have no effect on its rights in respect of any outstanding Swingline
Loans or on the obligations of the Borrower or any Lender under this Agreement
with respect to any such outstanding Swingline Loan.

Section 11.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 11.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Documentation Agents or
Syndication Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan

 

CREDIT AGREEMENT – Page 110



--------------------------------------------------------------------------------

Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder. No Bookrunner, Arranger, Documentation
Agent or Syndication Agent listed on the cover page hereof shall have or be
deemed to have any fiduciary relationship with any Lender.

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Exposure shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Swingline Lender,
the Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Swingline Lender, the Issuing Bank and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the
Swingline Lender, the Issuing Bank and the Administrative Agent under
Section 3.05 and Section 12.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 12.03.

Section 11.10 Collateral and Guaranty Matters.

(a) Each of Lenders and the other Secured Parties (including each Lender in its
capacity as a potential Swap Lender and/or Treasury Management Party), and the
Issuing Bank, irrevocably authorize the Administrative Agent, at its option and
in its discretion (and the Administrative Agent hereby agrees in the case of
clause (i) and (iii) below),

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) upon the Release Date, (y) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Loan
Documents, or (z) subject to Section 12.02, if approved, authorized or ratified
in writing by the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.03; and

 

CREDIT AGREEMENT – Page 111



--------------------------------------------------------------------------------

(iii) to release any Guarantor from its obligations under the Guaranty Agreement
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Article XI. In each case as specified in this Section 11.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 11.10.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 11.11 Secured Swap Agreements and Secured Treasury Management
Agreements. No Swap Lender or Treasury Management Party that obtains the
benefits of Section 10.02(c), any Guaranty Agreement or any Collateral by virtue
of the provisions hereof or of any Guaranty Agreement or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Swap Agreements and/or
Secured Treasury Management Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Swap
Lender or Treasury Management Party, as the case may be.

Section 11.12 Intercreditor Agreement.

(a) Each Lender acknowledges that because Collateral will be granted to secure
both the Secured Parties under this Agreement and Ex-Im Bank and the Ex-Im
Lender under the Ex-Im Credit Agreement, it is necessary for the Secured Parties
under this Agreement and the Ex-Im Lender to enter into an Intercreditor
Agreement and/or other arrangements after the Effective Date and otherwise from
time to time, to provide for the respective Lien priorities with respect to the
Collateral securing the Obligations and the obligations under the Ex-Im Credit
Agreement.

(b) Subject to the consent of the Ex-Im Bank of the following lien priorities,
the Intercreditor Agreement shall provide that during the Ex-Im Period (i) the
Domestic First-Priority Collateral shall secure the Obligations on a first Lien
priority basis and the Domestic First-Priority Collateral (other than to the
extent permitted by the Ex-Im Bank in writing, the Pledged Equity Interests and
the Mortgaged Properties) shall secure the obligations under the Ex-Im

 

CREDIT AGREEMENT – Page 112



--------------------------------------------------------------------------------

Credit Agreement on a second Lien priority basis, (ii) the Ex-Im Export-Related
Collateral shall secure the obligations under the Ex-Im Credit Agreement on a
first Lien priority basis and the Obligations on a second Lien priority basis
and (iii) only to the extent required by the Ex-Im Bank, the Ex-Im Other
Collateral (other than, to the extent permitted by the Ex-Im Bank in writing,
the Pledged Equity Interests and the Mortgaged Properties) shall secure both the
Obligations and the obligations under the Ex-Im Credit Agreement on a first Lien
pari passu basis. Each Lender and each other Security Party hereby authorize the
Administrative Agent to enter into the Intercreditor Agreement on behalf of the
Lenders and the other Security Parties on or prior to the Ex-Im Effective Date
in form and substance reasonably acceptable to the Administrative Agent provided
that the Lien priorities described therein are substantially similar to those
described in this Section 11.12(b).

(c) Notwithstanding the provisions in this Agreement and/or any other Loan
Document, during the Ex-Im Period, each Lender and each Secured Party agrees to
and agrees to be bound by each of the terms and provisions of the Intercreditor
Agreement and any other proposed intercreditor agreement or similar agreement
from time to time and authorizes the Administrative Agent to enter into any such
agreement on its behalf.

(d) Each Lender and each Secured Party agrees and acknowledges that any
authority, right or action granted to the Administrative Agent by the Lenders
and/or the Secured Parties hereunder, or under any other Loan Document, may be
exercised by any “collateral agent”, as if such authority, right or action was
granted to the “collateral agent” directly by each Lender hereunder.

(e) During the Ex-Im Period, each Lender and each Secured Party agrees to comply
with, and perform its obligations under, the terms and provisions of the
Intercreditor Agreement and other intercreditor agreements and arrangements.

Notwithstanding anything herein to the contrary, so long as the Intercreditor
Agreement or any other intercreditor agreement is in full force and effect:

(i) the Administrative Agent and each Lender each hereby delegates to the
“collateral agent” the power and authority in such Person’s exclusive and sole
discretion, to exercise any and all discretion granted herein and in the other
Loan Documents to the Administrative Agent in connection with the Collateral and
the Collateral Documents, and

(ii) any item, document, certificate or monies delivered by the Loan Parties to
the “collateral agent” in connection with the Collateral, Collateral Documents
or as required in this Agreement or in any other Loan Document, shall constitute
delivery to the Administrative Agent.

Each Lender further acknowledges and agrees that, during the Ex-Im Period, the
terms and provisions of the Intercreditor Agreement and the other intercreditor
agreements govern and control over the terms and provisions of this Agreement
and the other Loan Documents. Notwithstanding the foregoing or anything herein,
any other Loan Document or in the Intercreditor Agreement or other intercreditor
agreement or arrangement to the contrary, the Loan Parties may not rely on this
provision or on the terms of the Intercreditor Agreement or any other
intercreditor agreement or arrangement.

 

CREDIT AGREEMENT – Page 113



--------------------------------------------------------------------------------

Section 11.13 No Obligation by Administrative Agent or Lenders to Construct. The
Administrative Agent has no liability or obligation whatsoever or howsoever in
connection with the Denton Property or the development, construction, or
completion thereof or work performed thereon, and has no obligation except to
disburse the Term B Loan proceeds as agreed in the Loan Documents. The
Administrative Agent has no duty to inspect the construction of the
Improvements, and if the Administrative Agent (including any Inspector,
“collateral agent” or other Person on behalf of the Administrative Agent) should
inspect the construction of the Improvements, the Administrative Agent, as
applicable, shall have no liability or obligation to the Borrower or any other
party or third Person arising out of such inspection. No such inspection nor any
failure by the Administrative Agent to make objections after any such inspection
shall constitute a representation by the Administrative Agent that the
Improvements are in accordance with the Construction Plans, Governmental
Requirements, or any other requirement, or constitute a waiver of the
Administrative Agent’s right thereafter to insist that the Improvements be
constructed in accordance with the Construction Plans, all Governmental
Requirements, or any other requirement or constitute a waiver of any breach,
Event of Default, or other matter. The Administrative Agent is not liable or
responsible, and under no circumstances whatsoever shall the Administrative
Agent be or become liable or responsible, for the performance or default of the
Borrower or any Contractor or subcontractor, or for any failure to construct,
complete, protect, or insure the Improvements or the Denton Property, or any
part thereof, or for the payment of any cost or expense incurred in connection
therewith, or for the performance or nonperformance of any obligation of the
Borrower or any other Loan Party, and the Administrative Agent makes no
representation regarding any of the foregoing. Nothing, including any Advance,
payment by the Administrative Agent of any obligation of the Borrower or others,
exercise by the Administrative Agent or the “collateral agent” of any of its
rights and remedies, approval of any matter, or acceptance of any document or
instrument, shall be construed as an assumption of liability, undertaking,
representation, or warranty, express or implied, on the Administrative Agent’s
part unless expressly agreed in writing by Administrative Agent.

Section 11.14 Administrative Agent Approvals and Requirements. With respect to
the Term B Loans, the related Advances and the Transactions related to the
construction and development of the Improvements, the Administrative Agent’s
approval (which shall include any approval or consent by the Administrative
Agent or the Administrative Agent’s representatives) of any matter in connection
with such Transactions (including the funding of any Protective Advance) shall
be for the sole purpose of protecting the security and rights of the
Administrative Agent and the Lenders. No such approval shall result in an
assumption of any liability or obligation, nor result in a waiver of any breach
or default of the Borrower. In no event shall the Administrative Agent’s
approval be a representation, warranty, or undertaking by the Administrative
Agent of any kind with regard to the matter being approved. Without limiting the
foregoing, no approval by the Administrative Agent related to the Construction
Plans, the Budget, the Construction Schedule, a Construction Contract, a Design
Services Contract, a Draw Request, any construction, or any other matter, shall,
in any way, be deemed to imply any warranty, representation, or covenant by the
Administrative Agent, including that the Improvements, if so constructed, will
be structurally sound, will conform to any standards or requirements, will
comply with the Construction Plans or any or all restrictive covenants,
Governmental Requirements, or other requirements, will be fit for any particular
purpose, or will have a particular market value. Except only as expressly set
forth in the Loan Documents that the Administrative Agent’s “reasonable”
discretion or approval is needed, as to matters referenced in the Loan Documents
that require the consent or approval by the Administrative Agent, or that
involve a determination by the Administrative Agent of whether something is
acceptable or satisfactory to the Administrative Agent, such consent, approval,
or determination may be granted or denied in the Administrative Agent’s sole and
absolute discretion, and no consent or approval shall be effective unless the
same is expressly set forth in writing by the Administrative Agent, provided
that, notwithstanding anything to the contrary contained in any Loan Document,
in all instances where the Loan Documents provide that the Administrative Agent
shall be reasonable in actions that it takes (or elects not to take), the
Administrative Agent shall take (or refrain from taking) such actions in good
faith and using reasonable (from the perspective of a secured commercial lender)
business judgment. In no event shall any other act nor any omission on the part
of the Administrative Agent be construed as a

 

CREDIT AGREEMENT – Page 114



--------------------------------------------------------------------------------

consent or approval nor serve to later estop the Administrative Agent’s right to
withhold its consent or approval as to a particular matter. Neither the Borrower
nor any Loan Party, nor any third party shall have the right to rely on any
requirements, reviews, or procedures required, obtained, or conducted by the
Administrative Agent, the Borrower hereby acknowledging that the Borrower has
sole responsibility for all matters related to the Denton Property and
operations and construction related thereto.

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case, if any, of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

  (i) if to the Borrower, to it at

 

       PMFG, Inc./Peerless Mfg. Co.

       14651 North Dallas Parkway, Suite 500

       Dallas, Texas 75254

       Attention: Ronald McCrummen

       Facsimile: 214.351.4172

       Telephone: 214.353.5510

       Email: rmccrummen@peerlessmfg.com

 

       with a copy to:

 

       PMFG, Inc./Peerless Mfg. Co.

       14651 North Dallas Parkway, Suite 500

       Dallas, Texas 75254

       Attention: Melissa Beare

       Facsimile: 214.351.4172

       Telephone: 972.559.6340

       Email: mbeare@peerlessmfg.com

 

       if to the Administrative Agent, to it at

 

       Citibank, N.A.

       2001 Ross Avenue, Suite 4300,

       Dallas TX 75201

       Attention: Deb Purvin

       Facsimile: 866-940-8177

       Telephone: 214-647-0800

       Email: deb.purvin@citi.com

 

       with a copy to:

 

       Attention: Emmela Baldwin

       Facsimile: 866-940-8177

       Telephone: 214-647-0765

       Email: emmela.a.baldwin@citi.com

 

CREDIT AGREEMENT – Page 115



--------------------------------------------------------------------------------

  (ii) if to the Issuing Bank, to it at:

 

       Citibank, N.A.

       2001 Ross Avenue, Suite 4300,

       Dallas TX 75201

       Attention: Deb Purvin

       Facsimile: 866-940-8177

       Telephone: 214-647-0800

       Email: deb.purvin@citi.com

 

  (iii) if to the Swingline Lender, to it at:

 

       Citibank, N.A.

       2001 Ross Avenue, Suite 4300,

       Dallas TX 75201

       Attention: Deb Purvin

       Facsimile: 866-940-8177

       Telephone: 214-647-0800

       Email: deb.purvin@citi.com

 

  (iv) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Lenders, the Swingline Lender and
the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender, such Swingline Lender or the Issuing
Bank pursuant to Article II, Article III, Article IV and Article V if such
Lender, the Swingline Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the

 

CREDIT AGREEMENT – Page 116



--------------------------------------------------------------------------------

website address therefor, provided that, for both clauses (i) and (ii) above, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(i) So long as Citibank is the Administrative Agent, all information, documents
and other materials that the Borrower is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to a request for a new, or a conversion of an existing, Borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (ii) relates to the payment of any principal
or other amount due under the Credit Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default or Event of Default under the
Credit Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of the Credit Agreement and/or any Borrowing or
other extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), may be (or upon the
request of the Administrative Agent shall be) delivered to the Administrative
Agent in an electronic medium in a format acceptable to the Administrative Agent
and the Lenders by e-mail at oploanswebadmin@citigroup.com.

(ii) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications available to the Issuing Bank, the
Swingline Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(iii) The Borrower acknowledges that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. The Platform is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through the Platform, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

CREDIT AGREEMENT – Page 117



--------------------------------------------------------------------------------

(iv) Each Lender agrees that notice to it (as provided in the next sentence)
under any of the Loan Documents (a “Notice”) specifying that any Communications
hereunder and thereunder have been posted to the Platform shall constitute
effective delivery of such information, documents or other materials to such
Lender for the purposes of this Agreement and the other Loan Documents. Each
Lender agrees (i) to notify the Administrative Agent in writing of such Lender’s
e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Administrative Agent has on record an effective e-mail address for such
Lender) and (ii) that any Notice may be sent to such e-mail address.

(v) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower, any of the other Loan Parties, or their securities
for purposes of U.S. Federal or state securities laws.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other Agent, the
Swingline Lender, the Issuing Bank or any Lender to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies of the Administrative Agent, any other Agent, the Swingline Lender, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any other Agent, the Swingline Lender, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.02 for the benefit of Secured
Parties; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as the Administrative Agent)
hereunder and under the other Loan Documents, (b) the Issuing Bank from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Bank) hereunder and under the other Loan Documents, (c) any
Lender from

 

CREDIT AGREEMENT – Page 118



--------------------------------------------------------------------------------

exercising setoff rights in accordance with Section 12.08 (subject to the terms
of Section 4.01), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as the Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 4.01, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

(b) Neither this Agreement nor any provision hereof nor any other Loan Document
or any provision thereof may be waived, amended or modified, except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) increase the Borrowing Base without the written consent of each Lender, or
decrease or maintain the Borrowing Base without the consent of the Required
Lenders,

(iii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, or reduce any
other Obligations hereunder or under any other Loan Document, without the
written consent of each Lender affected thereby,

(iv) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Obligations hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or postpone
or extend the scheduled date of expiration of any Commitment, without the
written consent of each Lender affected thereby,

(v) change Section 4.01(b) or Section 4.01(c) or Section 10.02(c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender affected thereby and if applicable, each Swap
Lender and each Treasury Management Party affected thereby,

(vi) waive or amend Section 3.04(b), Section 6.03, Section 8.13,
Section 10.02(e), Section 11.11 or Section 12.14 or change the definition of the
terms “Domestic Subsidiary”, “Foreign Subsidiary” or “Subsidiary”, without the
written consent of each Lender affected thereby,

(vii) release any Guarantor (except as set forth in the Guaranty Agreement) or
release all or substantially all of the Collateral (other than as provided in
Section 11.10), without the written consent of each Lender affected thereby,

(viii) change any of the provisions of this Section 12.02(b), the definition of
“Required Lenders”, the definition of “Applicable Percentage” or any other
provision hereof specifying the number or percentage of Lenders or Class of
Lenders required to

 

CREDIT AGREEMENT – Page 119



--------------------------------------------------------------------------------

waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender affected thereby, or

(ix) change the definition of “Approved Currency” without the written consent of
each Lender;

provided further that, notwithstanding the foregoing or any other provision to
the contrary, (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any other Agent, the Swingline
Lender or the Issuing Bank hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent, such other Agent the
Swingline Lender or the Issuing Bank, as the case may be, and (B) nothing in
this Section 12.02 shall cause any waiver, amendment, modification or consent to
(I) any fee letter between the Borrower and any Lender, Agent or the
Administrative Agent or Issuing Bank to require the consent of the Required
Lenders, (II) any Letter of Credit Agreements between the Borrower or any
Subsidiary of the Borrower and the Issuing Bank to require the consent of the
Required Lenders, (III) any Letter of Credit issued by the Issuing Bank pursuant
to the terms of this Agreement to require the consent of the Required Lenders
except as specifically required by Section 12.09, (IV) any Swap Agreement, to
require the consent of the Required Lenders, or (V) any Treasury Management
Agreement to require the consent of the Required Lenders.

(c) Notwithstanding anything to the contrary herein, the Administrative Agent,
without the consent of any of the Required Lenders or any other party, may enter
into an amendments to this Agreement or the other Loan Documents in order to
comply with Section 8.16.

(d) Notwithstanding anything to the contrary herein, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender shall have no right to approve or disapprove of any amendment,
waiver or consent hereunder, and the Commitment and the outstanding Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of counsel
and other outside consultants for the Administrative Agent, the reasonable
travel, photocopy, mailing, courier, telephone and other similar expenses, and
the cost of environmental audits and surveys and appraisals, in connection

 

CREDIT AGREEMENT – Page 120



--------------------------------------------------------------------------------

with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration (both before
and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all Taxes and assessments and
other reasonable costs, expenses and charges incurred by any Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Collateral Document or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iv) all out-of-pocket expenses incurred by any Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for any Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit
(which in the case of counsel other than counsel for the Administrative Agent,
shall be limited to fees and disbursements of one law firm for all Lenders
(other than the Administrative Agent) except where (i) conflicts of interest
among one or more Lenders, (ii) the necessity for local counsel, or (iii) other
circumstances exist that cause the Required Lenders to determine in good faith
that one law firm cannot represent the interests of all the Lenders).

(b) INDEMNIFICATION BY THE BORROWER. THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING
BANK, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, PENALTIES AND RELATED EXPENSES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY PERSON OR BY THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN, ADVANCE OR LETTER OF CREDIT OR
THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR OTHER LOAN PARTIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
OTHER LOAN PARTIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY,

 

CREDIT AGREEMENT – Page 121



--------------------------------------------------------------------------------

WHETHER BROUGHT BY A THIRD PARTY, BY THE BORROWER, ANY OTHER LOAN PARTY OR ANY
SUBSIDIARY OF ANY LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES, PENALTIES OR RELATED
EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER
OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. THIS
Section 12.03(b) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT
REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Arranger, the Swingline
Lender or the Issuing Bank or any Related Party of the foregoing under
Section 12.03(a) or (b), each Lender severally agrees to pay to such
Administrative Agent (or any such sub-agent), the Swingline Lender, the Issuing
Bank, or such Related Party as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that with
respect to such unpaid amounts owed to the Issuing Bank solely in its capacity
as such, only the Revolving Credit Lenders shall be required to pay such unpaid
amounts, such payment to be made severally among them based on such Revolving
Credit Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Swingline Lender,
the Issuing Bank in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
Swingline Lender, the Issuing Bank in connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
No Indemnitee referred to in Section 12.03(b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

CREDIT AGREEMENT – Page 122



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section 12.03 shall be payable
promptly, but in any event not later than three (3) Business Days after demand
therefor.

(f) Survival. The provisions of this Section 12.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Swingline Lender, any
Lender or the Issuing Bank.

Section 12.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 12.04(b), (ii) by way of participation in accordance with
the provisions of Section 12.04(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 12.04(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 12.04(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that in each case any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Section 12.04(b)(i)(B) in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in Section 12.04(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, or, in the case of an assignment of a Term Loan,
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

CREDIT AGREEMENT – Page 123



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 12.04(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Loans;

(B) the consent of the Administrative Agent shall be required for assignments in
respect of the Loans or any unfunded Commitments if such assignment is to a
Person that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; provided that no consent of the
Administrative Agent shall be required for an assignment of a Term Loan to an
existing Term Loan Lender or an Affiliate or Approved Fund thereof; and

(C) in the case of assignments of the Revolving Credit Commitment and Revolving
Credit Loans, the consent of the Issuing Bank and the Swingline Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or to any
Loan Party or any of Affiliate or Subsidiary of any Loan Party or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the

 

CREDIT AGREEMENT – Page 124



--------------------------------------------------------------------------------

parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Swingline
Lender, the Issuing Bank, and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this Section 12.04(b)(vii), then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.04(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Article V and Section 12.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment and shall
remain subject to the obligations of Section 5.03; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with this Section 12.04(d). No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in Section 12.04(c).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (except (x) a natural Person or the Borrower, (y) any of the Borrower’s
Affiliates or Subsidiaries or (z) any Loan Party or any Subsidiary of a Loan
Party or any Affiliate of an Loan Party or Subsidiary of a Loan Party)

 

CREDIT AGREEMENT – Page 125



--------------------------------------------------------------------------------

(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Swingline Lender, the
Issuing Bank and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 12.03(c) with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.02(b) to the
extent that it affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Article V (subject to the
requirements and limitations therein, including the requirements under
Section 5.03(g) (it being understood that the documentation required under
Section 5.03(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to this Section 12.04(b); provided that such Participant (A) agrees to
be subject to the provisions of Section 5.04 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 5.01 or Section 5.03, with respect to any
participation, than its participating Lender would have been entitled to
receive, unless the sale of the participation to such Participant is made with
the Borrower’s prior written consent. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.04(b) with
respect to any Participant. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 4.01(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts of (and stated interest on) each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (solely in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

CREDIT AGREEMENT – Page 126



--------------------------------------------------------------------------------

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower and the other Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any other Agent, the Swingline
Lender, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
Article XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.

(b) To the extent that any payments on the Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness; Electronic Signatures.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Article VI, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

CREDIT AGREEMENT – Page 127



--------------------------------------------------------------------------------

(d) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Texas Uniform Electronic Transaction Act, or any
other similar state Laws based on the Uniform Electronic Transactions Act.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Swingline Lender, the Issuing Bank, and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (of whatsoever kind
and in whatever currency, including, without limitation, obligations under Swap
Agreements and Treasury Management Agreements) at any time owing by such Lender,
the Swingline Lender or the Issuing Bank, or any such Affiliate, to or for the
credit or the account of the Borrower, any Subsidiary, Guarantor or other Loan
Party against any and all of the obligations of the Borrower, any Subsidiary,
Guarantor or other Loan Party now or hereafter existing under this Agreement or
any other Loan Documents to such Lender or the Issuing Bank or their respective
Affiliates, irrespective of whether or not such Lender, the Swingline Lender,
Issuing Bank or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower, any
Subsidiary, Guarantor or such other Loan Party may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender, the Swingline Lender,
or the Issuing Bank different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.12 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Swingline
Lender, the Issuing Bank, and the other Secured Parties, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the Issuing Bank
and their respective Affiliates under this Section 12.08 are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Swingline Lender, the Issuing Bank or their respective Affiliates may have.
Each Lender, the Swingline Lender and the Issuing Bank agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

CREDIT AGREEMENT – Page 128



--------------------------------------------------------------------------------

Section 12.09 Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Texas.

(b) Submission to Jurisdiction. The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in Law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Swingline Lender, the Issuing Bank, or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of Texas sitting in Dallas County, and of the United States
District Court of the Northern District of Texas, and any appellate court from
any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
Texas State court or, to the fullest extent permitted by applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender or the Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 12.09. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.

(e) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS

 

CREDIT AGREEMENT – Page 129



--------------------------------------------------------------------------------

BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein and in the other Loan Documents are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement or any other Loan
Document.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Lenders,
the Swingline Lender and the Issuing Bank agree to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to a written agreement containing
provisions substantially the same as those of this Section 12.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating any Loan Party or the
Loans or (ii) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the Loans; (h) with
the consent of the Borrower; or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 12.11, or
(y) becomes available to the Administrative Agent, any Agent, the Swingline
Lender, any Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than a Loan Party other than as a
result of a breach of this Section 12.11.

For purposes of this Section, “Information” means all information received from
a Loan Party or any of its Subsidiaries relating to a Loan Party or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by a Loan Party or
any of its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Lenders acknowledges and agrees that (a) the Information may include
material non-public information concerning the Borrower, a Subsidiary of or
another Loan Party, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities laws.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under Laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose Laws may be
mandatorily applicable to

 

CREDIT AGREEMENT – Page 130



--------------------------------------------------------------------------------

such Lender notwithstanding the other provisions of this Agreement), then, in
that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for
the Notes, it is agreed as follows: (i) the aggregate of all consideration which
constitutes interest under Law applicable to any Lender that is contracted for,
taken, reserved, charged or received by such Lender under any of the Loan
Documents or agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable Law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of the Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under Law applicable to any Lender may
never include more than the maximum amount allowed by such applicable Law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Obligations (or, to the extent that the principal amount
of the Obligations shall have been or would thereby be paid in full, refunded by
such Lender to the Borrower). All sums paid or agreed to be paid to any Lender
for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by Law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable Law. If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

CREDIT AGREEMENT – Page 131



--------------------------------------------------------------------------------

Section 12.14 Collateral Matters; Swap Agreements; Treasury Management
Agreements. The benefit of the Collateral Documents and of the provisions of
this Agreement relating to any collateral securing the Obligations shall also
extend to and be available to any Swap Lender and any Treasury Management Party
with respect to amounts payable by the Borrower, any Subsidiary, and any
Guarantor under any Secured Swap Agreement and/or Secured Treasury Management
Agreement on a pari passu basis with respect to repayment of principal
outstanding on Loans due under this Agreement. Except as otherwise provided in
Section 12.02(b)(v), no Swap Lender or Treasury Management Party shall have any
voting rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements or Treasury Management
Agreements. All Swap Agreements between the Borrower or any Subsidiary and any
Swap Lender are independent agreements governed by the terms thereof and will
remain in full force and effect, unaffected by any repayment, prepayment,
acceleration, reduction, increase or change in the terms of the Loans created
under this Agreement except as otherwise provided in said Swap Agreement, and
any payoff statement from any Lender relating to this Agreement shall not apply
to said Swap Agreement with such Swap Lender except as otherwise expressly
provided in such payoff statement. All Treasury Management Agreements between
the Borrower and any Treasury Management Party are independent agreements
governed by the terms thereof and will remain in force and effect, unaffected by
any repayment, prepayment, acceleration, reduction, increase or change in the
terms of the Loans created under this Agreement except as otherwise provided in
said Treasury Management Agreement, and any payoff statement from any Lender
relating to this Agreement shall not apply to said Treasury Management Agreement
with such Treasury Management Party except as otherwise expressly provided in
such payoff statement.

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank, the Swingline Lender or any Lender for any reason whatsoever.
There are no third party beneficiaries.

Section 12.16 Time of the Essence. Time is of the essence of the Loan Documents.

Section 12.17 No Advisory or Fiduciary Responsibility. The Borrower and each
other Loan Party acknowledges and agrees that in connection with all aspects of
the transaction evidenced by this Agreement and the other Loan Documents, the
Transactions and each other transaction contemplated hereby and by the other
Loan Documents (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) that:

(a) (i) the arranging and other services regarding this Agreement and the other
Loan Documents provided by the Agents and the Arrangers, are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the other
Agents and each of the Arrangers, on the other hand,

(ii) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and

 

CREDIT AGREEMENT – Page 132



--------------------------------------------------------------------------------

(iii) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents;

(b) (i) each of the Administrative Agent, the other Agents and each of the
Arrangers, is, and has been, acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person;

(ii) none of the Administrative Agent, the other Agents nor any of the Arrangers
has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents;

(iii) any of the Administrative Agent, the other Agents and the Arrangers, and
any of their respective Affiliates, may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and none of the
Administrative Agent, the other Agents nor any of the Arrangers has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates.

To the fullest extent permitted by Law, each of the Borrower and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, any of the other Agents or any of the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby and by the
other Loan Documents.

Section 12.18 Joint and Several Obligations. Each and every representation,
warranty, covenant or agreement of the Borrowers contained herein shall be, and
shall be deemed to be, the joint and several representation, warrant, covenant
and agreement of each of PMFG and Peerless and all of such Persons. In addition,
the indebtedness, liabilities and obligations of the Borrower shall be, and
shall be deemed to be, the joint and several indebtedness, liabilities and
obligations of each of PMFG and Peerless and all of such Person. The value of
the consideration received and to be received by each of PMFG and Peerless is
reasonably worth at least as much as the liability and obligation of each of
PMFG and Peerless hereunder.

Section 12.19 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

Section 12.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

CREDIT AGREEMENT – Page 133



--------------------------------------------------------------------------------

Section 12.21 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

Section 12.22 Amendment and Restatment. The Amended and Restated Term B Loan
Notes and the provisions of this Agreement relating to the Term B Loans
evidenced thereby shall be an amendment, renewal, extension and restatement of
the terms and provisions governing the repayment of the indebtedness evidenced
by that certain Promissory Note dated August 14, 2012 in the original principal
amount of $12,000,000.00 (the “Prior Note”), executed by Peerless, payable to
the order of PMFG, which Prior Note has been assigned to each of the Lenders
pursuant to that certain Assignment of Note and Deed of Trust (the “Assignment”)
dated of even date herewith by PMFG in favor of Administrative Agent to be
recorded in the Real Property Records of Denton County, Texas (the “Records”).
In accordance with such amendment, renewal, extension and restatement, each
party hereto acknowledges and agrees that (a) the Obligations (as defined in
this Agreement) represent, among other things, the restatement, renewal,
amendment, extension and modification of the indebtedness evidenced by the Prior
Note; (b) the indebtedness evidenced by the Prior Note shall be renewed by and
continued in full force and effect in accordance with the terms and conditions
of this Agreement and the Amended and Restated Term B Loan Notes and shall not
be extinguished except that the original principal amount of the Prior Note
shall hereby be reduced such that the aggregate principal amount of the Amended
and Restated Term B Loan Notes shall equal the Term B Loan Commitments of the
Lenders; (c) the entering into and performance of their respective obligations
under the Loan Documents and the transactions evidenced hereby do not constitute
a novation nor shall they be deemed to have terminated, extinguished or
discharged the Indebtedness under the Prior Note, all of which Indebtedness
shall continue under and be governed by this Agreement and the other Loan
Documents, and (d) the Obligations, including the Obligations evidenced pursuant
to the Amended and Restated Term B Loan Notes, shall be secured by the liens and
security interest of that certain Deed of Trust with Assignment of Rents,
Security Agreement and Financing Statement executed by Peerless to Susan Cox, as
trustee, for the benefit of PMFG, dated as of August 14, 2012, and recorded on
August 16, 2012 as Document No. 2012-90493 in the Records, as assigned to
Administrative Agent (for the benefit of Lenders) by the Assignment, as amended
and restated in its entirety by that certain Amended and Restated Deed of Trust
with Assignment of Rents, Security Agreement, and Financing Statement executed
by Peerless to Mary C. Tucker, as trustee, for the benefit of Administrative
Agent as Beneficiary.

[SIGNATURES BEGIN NEXT PAGE]

 

CREDIT AGREEMENT – Page 134



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

    PMFG, INC.,     a Delaware corporation     By:   /s/ Ron L McCrummen      
Ron L. McCrummen      

Chief Financial Officer, Assistant Secretary

and Treasurer

    PEERLESS MFG. CO.,     a Texas corporation    

By:

  /s/ Ron L McCrummen       Ron L. McCrummen       Treasurer

 

CREDIT AGREEMENT – Signature Page - 1



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender, Administrative Agent, Swingline Lender and Issuing
Bank By:   /s/ Deborah T. Purvin   Deborah T. Purvin  

Senior Vice President

 

CREDIT AGREEMENT – Signature Page - 2



--------------------------------------------------------------------------------

COMPASS BANK, as Lender By:   /s/ Dean Rosencrans   Dean Rosencrans  

Senior Vice President

 

CREDIT AGREEMENT – Signature Page - 3



--------------------------------------------------------------------------------

HSBC BANK, USA, N.A., as Lender By:   /s/ Robert Clouse   Robert Clouse  

VP Relationship Manager

 

CREDIT AGREEMENT – Signature Page - 4



--------------------------------------------------------------------------------

ANNEX I

COMMITMENTS

 

Lender

   Term A Loan
Commitment      Term B Loan
Commitment      Revolving Credit
Commitment      Applicable
Percentage  

Citibank

   $ 952,380.95       $ 4,761,904.76       $ 14,285,714.29         47.61904762
% 

Compass Bank

   $ 476,190.48       $ 2,380,952.38       $ 7,142,857.14         23.80952381 % 

HSBC Bank, USA

   $ 571,428.57       $ 2,857,142.86       $ 8,571,428.57         28.57142857 % 

Total

   $ 2,000,000       $ 10,000,000       $ 30,000,000         100.00000000 % 

 

Annex I – Page 1



--------------------------------------------------------------------------------

ANNEX II

TERM B LOANS

A. Conditions to Initial Loan Advance. The obligation of Term B Loan Lenders to
make the initial Advance under the Term B Loan is subject to the prior or
simultaneous occurrence or satisfaction of each of the following conditions (or
waiver of such conditions in accordance with Section 12.02):

(a) Effective Date Conditions. The conditions set forth in Section 6.01 shall
have been satisfied (or waived in accordance with Section 12.02).

(b) Amended and Restated Waiver and Covenant Not to Sue. Administrative Agent
shall have received an amendment and restatement of that certain Waiver and
Covenant Not to Sue executed by SSAE Development LLC on August 6, 2012 and
recorded as Instrument No. 2012-86962 in the Official Records of Denton County,
Texas (the “Waiver”), on terms similar to those in the Waiver or on the then
applicable City of Denton form, with such modifications as are necessary to
correct the errors in the Waiver, in Administrative Agent’s reasonable opinion,
including having the document executed by Peerless Mfg. Co., define “on site” as
relating only to the property owned by Peerless Mfg. Co., and not require the
completion of any public improvements that are not covered by the Budget and
agreement with the General Contractor.

(c) Governmental Requirements. The Administrative Agent shall have received
evidence of compliance by the Borrower with all Governmental Requirements
relating to the construction of the Improvements.

(d) Plats. The Administrative Agent shall have received a full-size, single
sheet copy of all recorded subdivision or plat maps of the Denton Property
approved (to the extent required by Governmental Requirements) by all
Governmental Authorities, if applicable.

(e) Title Insurance. With respect to the Denton Property, the Administrative
Agent shall have received the Title Insurance duly issued by the Title Company,
at the sole expense of the Borrower. The Administrative Agent shall have
received, at the Borrower’s expense, and shall have approved, all instruments
representing exceptions to the state of title to the Land, the Improvements, and
any other improvements on the Land.

(f) Survey. The Administrative Agent shall have received a current survey of the
Land and any then existing improvements thereon, if any, as required pursuant to
and in conformity with Section E(m) of Annex II.

(g) Contingency Account. Borrower shall have created and funded the Contingency
Account.

(h) Appraisal. The Administrative Agent shall have received, at the sole expense
of the Borrower, a current appraisal of the Land and Improvements prepared by a
qualified MAI appraiser (who is completely independent from the Borrower, each
Loan



--------------------------------------------------------------------------------

Party, and their Affiliates and related persons, and is acceptable to and
engaged by the Administrative Agent), in form, scope and substance acceptable to
the Administrative Agent, in conformity with the requirements of the
Administrative Agent, and approved in accordance with the requirements of the
Administrative Agent, showing the “as is” value, the “completed” value, the
“completed and stabilized” value, and/or such other valuations as may be
required by the Administrative Agent.

(i) Soils Report. The Administrative Agent shall have received and approved a
soils report pursuant to and in conformity with Section E(n)(i) of Annex II.

(j) Environmental Report. The Administrative Agent shall have received and
approved an environmental site assessment in conformity with Section E(n)(ii) of
Annex II.

(k) Insurance. The Administrative Agent shall have received proof that the
Borrower has obtained all insurance required by the Loan Documents to be
obtained prior to the commencement of construction, including without
limitation, the insurance required by this Annex II.

(l) Recordation. The applicable Mortgage with respect to the Denton Property and
any other Loan Documents which are to be recorded or filed must have been duly
recorded and filed.

(m) Affidavit of Commencement. If required or permitted by applicable Law, the
Borrower shall file, on or before the deadline therefor as established by
applicable Law, an affidavit or certificate (“Affidavit of Commencement”) of
commencement of construction of the Improvements, duly executed by the Borrower,
the General Contractor and/or any other Person required by applicable Law, in
the appropriate records of the county in which the Land is situated. A copy of
same shall be furnished to the Administrative Agent. Borrower shall have
recorded the executed Affidavit of Commencement.

(n) Others. The Administrative Agent shall have received from the Borrower such
other instruments, evidence, and certificates as the Administrative Agent may
reasonably require, including the items indicated below, all of which must be in
form and substance reasonably satisfactory to the Administrative Agent:

(i) all Denton Property reports and budgets required pursuant to the Loan
Documents or otherwise by the Administrative Agent in connection with the Term B
Loan application and approval process;

(ii) certificates evidencing the Borrower has obtained all insurance required by
the Loan Documents with respect to the Denton Property and the Improvements;

(iii) evidence that all Taxes levied against or affecting the Denton Property
have been paid current;

 

2



--------------------------------------------------------------------------------

(iv) evidence that the Denton Property is not situated within any designated
flood plain or special flood hazard area; or evidence that the Borrower has
applied for and received flood insurance covering the Denton Property in the
amount of the Term B Loan or the maximum coverage available to the
Administrative Agent;

(v) if requested by the Administrative Agent, an insured closing letter from the
Title Company as to the title agent handling the closing;

(vi) evidence that the Land has access to and from a public, dedicated
right-of-way installed and accepted by applicable Governmental Authorities;

(vii) if requested by the Administrative Agent, a site plan reflecting the
proposed Improvements and/or development of the Land;

(viii) a copy of the Construction Plans, the Construction Contract with the
general contractor and the Design Services Contract with the architect;

(ix) a detailed line item budget for the construction of the Improvements, in
form and substance acceptable to the Administrative Agent (the “Term B Loan
Budget”), in its sole discretion, including a cost breakdown showing the total
costs, including such related non-construction items as interest during
construction, commitment, legal, design professional and real estate agents’
fees, plus direct construction costs required to be paid to satisfactorily
complete the Improvements free and clear of liens or claims for liens for
material supplied and labor performed;

(x) the Construction Schedule;

(xi) letters from the applicable Governmental Authorities or other evidence
reasonably acceptable to the Administrative Agent confirming that all utilities
and municipal services necessary or appropriate for the operation of the
Improvements, including without limitation, sanitary and storm sewer facilities,
potable water, telephone, electricity, gas and municipal services, are available
at or to the boundary of the Land in sufficient capacity to serve the
Improvements as herein contemplated;

(xii) copies of all subcontracts and agreements with Major Subcontractors to the
development, construction and completion of the Improvements or pertaining to
materials to be used in connection therewith;

(xiii) evidence that all applicable impact fees, use fees, utility reservation
deposits, connection fees, and other fees and assessments related to the streets
and utilities servicing or proposed to service the Land and/or Improvements have
been paid or are included in the Term B Loan Budget, including such fees and
assessments which are required to make such utility services available for use;

 

3



--------------------------------------------------------------------------------

(xiv) if any restrictive covenants or zoning ordinances are applicable to the
Denton Property, evidence that there are no violations of such covenants or
zoning ordinances, the contemplated use of such Denton Property will not violate
such covenants, and such other matters reasonably required by the Administrative
Agent;

(xv) building permit(s), grading permit(s) and all other permits required with
respect to the construction of the Improvements;

(xvi) the collateral assignments set forth in Section 2.11(d).

B. Conditions to Each Advance. In addition to the requirements and conditions
set forth in Section 6.03, the obligation of the Term B Loan Lenders to make
each Advance hereunder, including the initial Advance (unless otherwise
specifically stated below), shall be subject to the prior or simultaneous
occurrence or satisfaction of each (as applicable) of the following conditions:

(a) Title Date Down. The Administrative Agent shall have received a down date
title endorsement, dated within five (5) days of the requested Advance (other
than the initial Advance), from the Title Company showing no state of facts
objectionable to the Administrative Agent, including a showing that title to the
Land is vested in the Borrower and that no claim for mechanics’ or materialmen’s
Liens had been filed against the Denton Property, except a Lien that is being
contested pursuant to and in compliance with the Loan Documents.

(b) Compliance and Covenants. The Borrower and Guarantors shall have fully
complied with and performed in all material respects all covenants made by the
Borrower and Guarantors to the Administrative Agent that are to be complied with
or performed on or before the date of the Advance pursuant to the provisions of
any of the Loan Documents, and if requested by the Administrative Agent, the
Borrower shall provide the Administrative Agent with a certificate to that
effect; provided, however, if any covenants require tests or calculations that
are performed on other than a monthly basis, Borrower shall not be required to
certify compliance as to those tests other than immediately following the period
in which such tests were required.

(c) Perfected First Priority Lien Position. The Lien in favor of the
Administrative Agent on behalf of the Secured Parties against the Denton
Property and security interest in all personal Property described in the
applicable Mortgage shall be duly perfected in a first priority Lien position.

(d) Draw Request Conditions. Each such Draw Request shall be completed,
executed, and sworn to by the Borrower and, if required by the Administrative
Agent, by the General Contractor and Design Professional. If requested by the
Administrative Agent, each Draw Request must have been approved by the
Inspector, or if approved by the Administrative Agent, Inspector’s approval can
be deferred. Each such Draw Request shall certify and reflect such matters as
the Administrative Agent may require, including (i) that the requested amount
does not exceed one hundred percent (100%) of the then

 

4



--------------------------------------------------------------------------------

unpaid cost of construction of the Improvements since the last Draw Request
furnished hereunder; (ii) that said construction was performed in accordance
with the Construction Plans; (iii) that the Draw Request, and matters reflected
therein, are in conformity with the Term B Loan Budget; and (iv) that
construction of the Improvements can be completed on or before the Completion
Date for additional costs not in excess of the amount then available under the
Term B Loan Commitments plus the amount (if any) in the Advance Account and any
Special Account for such purpose. A copy of the current form of draw request
used by Administrative Agent is attached hereto as Exhibit F.

(e) Lien Waivers, Invoices and Other Information. The Borrower shall have
furnished to the Administrative Agent, from the General Contractor, (i) a Lien
waiver and release, in the form or forms attached hereto as Exhibit L, as
requested by the Administrative Agent, for all work and materials covered by the
immediately preceding Draw Request, except with respect to a Lien that is being
contested pursuant to and in compliance with the applicable Mortgage, and
(ii) such other instruments and documents as the Administrative Agent may from
time to time reasonably request, including an invoice, statement, or bill for
any work performed or completed or materials furnished (whether on the Land or
off-site), in form and content, as the Administrative Agent may reasonably
require. Lien waivers and releases will not be required with respect to work
covered by the soft costs Allocations specified in the Term B Loan Budget;
however, copies of invoices, statements or bills for work performed and
materials furnished will still be required.

(f) No Casualty. The Improvements shall not have been destroyed or damaged by
fire or other casualty which has not been repaired to the reasonable
satisfaction of the Administrative Agent, nor shall any material part of the
Denton Property be subject to condemnation proceedings or negotiations for sale
in lieu thereof.

(g) Personal Property Location. All personal Property not yet incorporated into
the Improvements, but which is to be paid for out of such Advance, must then be
located upon the Land, or secured in a method reasonably acceptable to the
Administrative Agent, and if requested by the Administrative Agent,
Administrative Agent shall have received evidence thereof.

(h) Construction Progress. All work typically done at the stage of construction
when the Advance is requested shall have been done, and all materials, supplies,
chattels and fixtures typically furnished or installed at such stage of
construction shall have been furnished or installed.

(i) Inspector. Borrower shall have materially complied with all requirements of
the Inspector and all Governmental Authorities.

(j) Construction Reports. Except in connection with the initial Advance, the
Borrower shall have furnished to the Administrative Agent and/or the Inspector a
fully executed counterpart of each Construction Contract or copy thereof (to be
dated after the date of recordation of the Mortgages), such city inspection
reports, budget variance reports, and other matters with respect to the
construction of the Improvements as may be

 

5



--------------------------------------------------------------------------------

reasonably requested by the Administrative Agent, including without limitation,
a report of any changes, replacements, substitutions, additions or other
modification in the list of contractors, subcontractors and materialmen involved
or expected to be involved in the construction of the Improvements.

(k) Borrower Disbursement. The Borrower shall have disbursed, or the Borrower
shall be disbursing with the requested Advance, (i) all funds in the Advance
Account, (ii) all Borrower’s Deposits made or required to be made as of the date
of the Advance, and (iii) any funds in a Special Account that are intended to be
used in connection with or before the subject Advance, except to the extent any
of the foregoing are being held in connection with a bona fide dispute with the
payee.

(l) Further Assurances. The Administrative Agent shall have received such other
documents and items as it may reasonably have requested at any time prior to,
concurrently with or subsequent to the execution of this Agreement, each of
which must be reasonably acceptable to the Administrative Agent.

(m) Contracts. If requested by the Administrative Agent, the Administrative
Agent shall have received copies of and approved all Denton Property Contracts
in existence on the date of the Advance.

(n) Certification. The Borrower shall have certified to the Administrative Agent
that the Borrower has no claims, causes of action, or demands against
Administrative Agent or defenses or offsets to the payment of the Term B Loan or
any other amounts due under the Loan Documents.

Before any Advance is made, all applicable conditions to the Advance must have
been satisfied at the Borrower’s sole cost and expense in a manner reasonably
acceptable to the Administrative Agent. The Borrower acknowledges that delays in
an Advance may result from the time required by the Administrative Agent to
verify satisfactory fulfillment of any and all conditions to a given Advance,
and hereby consents to such delays. Unless the Administrative Agent has provided
its agreement in writing to the contrary, each Draw Request constitutes the
Borrower’s representation and warranty to the Administrative Agent that (i) all
prior disbursements, as well as that currently being requested, were and will be
used in strict compliance with the Term B Loan Budget, the approved Draw
Requests, and the other Loan Documents, (ii) no Default or Event of Default, or
any event, circumstance or action, which with the giving of notice, passage of
time or both would give rise to a Default or Event of Default, has occurred and
exists under any of the Loan Documents, (iii) all applicable conditions in this
Agreement for the subject Advance have been satisfied; and (iv) the undisbursed
proceeds of the Term B Loan Commitments together with the balance of the Advance
Account and the balance of any Special Account established for the following
purposes are sufficient to pay all costs related to completion of the
Improvements (including issuance of all permits, licenses, and certificates
related to the completion and use), plus other costs which may accrue related to
the Improvements or the Land during the construction period, plus any other
unpaid costs contained in the Term B Loan Budget.

 

6



--------------------------------------------------------------------------------

C. Conditions to the Final Advance. The Administrative Agent has no obligation
to make the final Advance unless the Administrative Agent has received the
following:

(a) Certificates of Occupancy. Certificates of Occupancy (or their equivalent)
issued by all appropriate Governmental Authorities for all parts of the
Improvements.

(b) As-Built Survey. An “as-built” Survey approved in writing by the
Administrative Agent.

(c) Completion Certification. A written certification from the Inspector in the
form of AIA Document G704, executed by the Borrower’s general contractor and the
Borrower, certifying (i) that completion has occurred; (ii) the date of
completion; (iii) that direct connection has been made to all appropriate
utility facilities; and (iv) that the Improvements are ready for occupancy.

(d) As-Built Plans and Specifications. A complete set of “as-built” plans and
specifications for the Improvements, certified as accurate by the Borrower’s
general contractor.

(e) Affidavit of Bills Paid. An affidavit of bills paid in the form of AIA
Document G706 executed by each Contractor and any other Person the
Administrative Agent requires.

(f) Title Exceptions. An endorsement to the Title Insurance deleting all
exceptions related to “completion of the improvements” and “pending
disbursements.”

(g) Personal Property Inventory. A complete inventory certified by the Borrower
of the furniture, furnishings, fixtures and equipment owned or leased by the
Borrower and used in the operation of the Improvements, with leased items, if
any, designated as such.

(h) Completion Certificate. The Administrative Agent has received a completion
certificate prepared by the Inspector and executed by the Borrower and the
Design Professional stating that the Improvements have been completed in
accordance with the Construction Plans, together with such other evidence that
no mechanics or materialmen’s liens or other encumbrances have been filed and
remain in effect against the Mortgaged Property and that all offsite utilities
and streets have been completed to the reasonable satisfaction of the
Administrative Agent and any applicable Governmental Authority.

(i) Further Evidence. Evidence that thirty-one (31) days shall have elapsed from
the later of (i) the date of completion of the Improvements, as specified in
Texas Property Code §53.106, if the Affidavit of Completion provided for in this
Agreement is filed within ten (10) days after such date of completion, or
(ii) the date of filing of such Affidavit of Completion if such Affidavit of
Completion is filed ten (10) days or more after the date of the completion of
the Improvements as specified in Texas Property Code §53.106.

 

7



--------------------------------------------------------------------------------

(j) Evidence of Compliance. Evidence that the Improvements and their use comply
fully with any and all applicable zoning, subdivision, building and
environmental requirements and other Governmental Requirements. Such evidence
must include documentation establishing that the zoning and/or subdivision
approval is based on no requirement or condition involving any real property, or
rights appurtenant thereto, other than the property encumbered by the Mortgages,
that the number of parking spaces available on the Land is sufficient to comply
with the codes and ordinances of the city where the Land is situated or other
appropriate Governmental Authority, and that all fire systems in the
Improvements are installed, operational and sufficient to comply with all
applicable codes and ordinances.

(k) Other Evidence. Any other evidence or information concerning Completion that
the Administrative Agent reasonably requires.

D. Construction Representations.

(a) Governmental Requirements. No material violation of any Governmental
Requirements exists with respect to the Denton Property. To Borrower’s
knowledge, the Improvements, when constructed in accordance with the
Construction Plans, will comply with all applicable Governmental Requirements
and Requirements of Law.

(b) Utility and Municipal Services. All utility services of sufficient size and
capacity necessary for the operation of the Improvements for their intended
purposes are available at or within the property line of the Land, including
potable water, storm drainage, sanitary sewer, gas, electric, and telephone
facilities, and such utilities have been accepted by applicable Governmental
Authorities if required.

(c) Easements; Access. All easements and rights-of-way required by all
Governmental Authorities and from private parties for the construction of the
Improvements and the use and operation of the Denton Property for its intended
purposes (including for all utility services and all access) have been obtained
and recorded in the appropriate records of the county in which the Land is
located. All off-site roads necessary for the full utilization of the Land and
Improvements for their intended purposes have been completed, dedicated to the
public use, and accepted by the appropriate Governmental Authorities.

(d) Uses. The present and intended uses of the Denton Property are permitted by,
and comply with, all zoning ordinances, subdivision and platting requirements,
deed restrictions, other restrictive covenants, licensing requirements, building
codes, flood disaster and Environmental Laws, and other Governmental
Requirements and Requirements of Law affecting the use or occupancy of the
Denton Property.

(e) Flood Plain. No portion of the Denton Property is located within any
designated flood plain or special flood hazard area, or if the Land is in flood
hazard area, and the Administrative Agent has approved same (such approval being
in the sole and absolute discretion of the Administrative Agent), the Borrower
has executed the Administrative Agent’s Notice of Flood Hazard Area and/or such
other documentation required by the Administrative Agent, and the Borrower has
obtained and will maintain flood insurance coverage for the Denton Property as
otherwise specified herein.

 

8



--------------------------------------------------------------------------------

(f) Plat. To Borrower’s knowledge, the Land has been duly platted in accordance
with applicable Governmental Requirements to allow for the Improvements and its
intended uses as herein contemplated, which plat has been approved and executed
by all appropriate Governmental Authorities and duly has been recorded.

(g) No Proceedings. None of the following will cause or have a Material Adverse
Effect: (i) any actions, suits, or proceedings, at Law or in equity, pending
before any Governmental Authority or arbitrator or, to the best of Borrower’s
knowledge and belief, after due inquiry, threatened against or involving the
Denton Property; (ii) outstanding or unpaid judgments against the Denton
Property.

(h) Construction Plans; Construction Contract; Design Services Contract. The
Construction Plans, Construction Contract (when executed by Borrower), and
Design Services Contracts are satisfactory to the Borrower, are to the best of
the Borrower’s knowledge, (i) in compliance with all applicable Governmental
Requirements and Requirements of Law, (ii) to the extent required by any
applicable Governmental Requirements or Requirements of Law, have been approved
by each party required by such Governmental Requirements or Requirements of Law,
and (iii) have each been fully and duly executed by all parties thereto. The
Borrower’s interest therein is not subject to any claim, setoff, or encumbrance.
The copy of each Construction Contract (when executed by the Borrower), Design
Services Contract, and the Construction Plans that the Borrower has furnished or
will furnish to Administrative Agent is or will be (as applicable) a true and
complete copy thereof, including all exhibits and amendments thereto, if any.
The Construction Plans are complete in all material respects, contain all
necessary detail for construction of the Improvements, and have been signed and
sealed by the Design Professional(s) who prepared such Construction Plans.

(i) Leases. There are no leases with respect to the Denton Property.

(j) Denton Property Contracts. To the Borrower’s best knowledge, all Denton
Property Contracts (if any) have been duly executed by all parties thereto and
are in full force and effect. The Borrower is not, and to the Borrower’s best
knowledge, no other party is, in default, and there exists no event or fact that
with the giving of notice, the passage of time, or both, would constitute a
default under any material Denton Property Contract.

(k) Land. The Land is not part of a larger tract of land owned by the Borrower
or any third-party, is not otherwise included under any unity of title or
similar covenant with other lands not encumbered by the applicable Mortgage
relating to the Denton Property, and constitutes a separate tax lot or lots with
a separate tax assessment or assessments for the Land and Improvements,
independent of those for any other lands or improvements.

 

9



--------------------------------------------------------------------------------

(l) No Transfer. The Borrower has not directly or indirectly conveyed, assigned,
or otherwise disposed of or transferred (or agreed to do so) any development
rights, air rights, or other similar rights, privileges, or attributes with
respect to the Denton Property, including those arising under any zoning or land
use ordinance or other Governmental Requirement or Requirement of Law.

(m) Other Contracts. Except as otherwise provided for in the Loan Documents, the
Borrower has made no contract or arrangement of any kind the performance of
which by the other party thereto would give rise to a Lien or a right to a Lien
on the Denton Property.

(n) Sale of the Denton Property. The Borrower has no current plans to sell and
has not entered into any agreement to sell or to provide any Person an option to
purchase all or any portion of the Denton Property.

E. Construction Covenants.

(a) Construction Plans, Construction Contract, and Design Services Contract
Approvals and Amendments. The Borrower shall deliver to the Administrative Agent
a true and complete copy of the Construction Plans, the Construction Contract
(when executed), and the Design Services Contract for the Administrative Agent’s
review, including each amendment or supplement thereto.

(b) Construction. Subject to Force Majeure, the Borrower will use commercially
reasonable efforts to cause the construction of the Improvements (i) to be
constructed pursuant to the Construction Contract; (ii) to commence by the
Commencement Date and to be prosecuted with diligence and continuity until
completion; (iii) to be constructed in a good and workman like manner; (iv) to
materially comply with the Construction Plans and all applicable Governmental
Requirements and Requirements of Law; and (v) to be completed on or before the
Completion Date, free and clear of Liens or claims for Liens, except for liens
created by the Loan Documents and any Liens inferior to the Lien of the Loan
Documents which inferior Liens have been approved in writing by the
Administrative Agent. The Borrower will use commercially reasonable efforts to
resolve all disputes arising in connection with the construction of the
Improvements in a manner allowing the construction to proceed expeditiously and
to be completed by the Completion Date.

(c) Contracts. The Borrower will (i) deliver to the Administrative Agent, or its
representatives, promptly upon demand, counterparts and, if reasonably requested
by the Administrative Agent, conditional assignments, of any and all contracts,
bills of sale, chattel paper, statements, conveyances, receipted vouchers, or
agreements of any nature under which the Borrower claims title to any materials,
fixtures, or personal Property used or to be used in the construction of the
Improvements; (ii) either cause each Construction Contract and Design Services
Contract to contain a provision specifically subordinating any Lien right
against the Denton Property to the Liens and security interests created by the
Loan Documents or cause the other party thereto to execute any and all
instruments, reasonably acceptable in form and substance to the Administrative

 

10



--------------------------------------------------------------------------------

Agent, to accomplish the same; (iii) cause each Construction Contract to be
based on a fixed price or a guaranteed maximum contract amount consistent with
the Term B Loan Budget; (iv) if the Administrative Agent shall request, furnish
the Administrative Agent with a list of subcontractors (including laborers,
materialmen, and any others) who are to provide materials for or perform work
with respect to the Improvements, and promptly notify the Administrative Agent
of any changes to any list provided to the Administrative Agent; and (v) comply
with and satisfy all the material terms and conditions of the Borrower under the
Construction Contract, the Design Services Contract, and any other Denton
Property Contracts.

(d) Inspector; Inspections. The Administrative Agent shall be entitled to engage
one or more Inspectors from time to time to assist the Administrative Agent with
any and all matters related to the development and construction of the Denton
Property, including (i) review and advice as to the Construction Plans, each
Construction Contract, and each Design Services Contract, and any change orders
or amendments thereto; (ii) review and advice as to the Term B Loan Budget,
Construction Schedule, Draw Requests, cost breakdowns, other schedules,
affidavits, certificates, reports, tests, and other matters prepared in
connection with the construction of the Improvements; (iii) adherence to the
Construction Plans, Construction Schedule, and any other schedules or reports
and progress thereof; (iv) review and advice as to required permits, licenses,
and compliance with Governmental Requirements and Requirements of Law;
(v) coordination with the Borrower, the Contractor, the Design Professional, and
the Governmental Authorities in connection with any of the foregoing; and
(vi) assistance with any other matter related to the construction of the
Improvements or the Denton Property or the proposed use of the Denton Property
as the Administrative Agent may reasonably request. The Borrower will pay the
commercially reasonable fees and expenses of, and cooperate with, the Inspector,
and will cause the Design Professional, the Contractor, and each of the
subcontractors and the employees of each of them, to cooperate with the
Inspector, and, upon request by the Administrative Agent or Inspector, the
Borrower will furnish the Inspector whatever the Inspector may reasonably
consider necessary or useful in connection with the performance of the
Inspector’s duties. Without limiting the generality of the foregoing, the
Borrower shall furnish or cause to be furnished for review and copy, the
Construction Plans and details thereof, working drawings, schedules, reports,
tests, samples of materials, licenses, permits, certificates of the Governmental
Authorities, zoning ordinances, building codes, lists of and contact information
for all contractors, subcontractors, and materials suppliers, and copies of
contracts, change orders, and amendments which relate to the Denton Property
(including construction thereof). The Borrower agrees to comply with all
reasonable requirements of the Inspector with respect to any Draw Request or
construction issues. The Borrower will permit the Administrative Agent, the
Inspector, and/or their representatives to enter the Denton Property for the
purposes of inspecting same and performing their rights granted pursuant to the
Loan Documents. The Borrower acknowledges that the duties of the Inspector run
solely to the Administrative Agent and that the Inspector shall have no
obligations or responsibilities whatsoever to the Borrower, the Design
Professional, the Contractor, or to any of the Borrower’s, the Design
Professional’s, or the Contractor’s agents, employees, contractors, or
subcontractors. The Administrative Agent can authorize in writing the Inspector,
in the Administrative Agent’s sole discretion, to accept

 

11



--------------------------------------------------------------------------------

delivery of any item that the Borrower is to deliver to the Administrative Agent
and to provide any approval that the Administrative Agent is to provide. If the
Inspector has been so authorized in writing, delivery of the authorized item to
the Inspector shall be deemed delivery to the Administrative Agent and an
approval by the Inspector shall be deemed an approval by the Administrative
Agent; provided that the Borrower can only rely on the Inspector being so
authorized if the Borrower has received written confirmation of such
authorization by the Administrative Agent.

(e) Insurance. The Borrower shall, at the Borrower’s own expense, obtain,
maintain, and keep in full force and effect, at all times prior to the full
payment and satisfaction of all Indebtedness and Obligations, property,
commercial general liability, and other types and forms of insurance coverage
with respect to the Denton Property and activities conducted thereon as may be
required by the Administrative Agent in accordance with the Administrative
Agent’s insurance requirements as delivered to the Borrower from time to time,
including but not limited to the following:

(i) Builder’s Risk Insurance. Prior to commencing and during any construction on
the Land, builder’s risk insurance with respect to the General Contractor,
including theft, to insure, without limitation, all buildings, machinery,
equipment, materials, supplies, temporary structures, foundations, other
underground property, personal Property, and all other Property of any nature
on-site, off-site, and while in transit which is to be used in fabrication,
construction, and completion of the Improvements (other than tenant finish-out
improvements not financed hereby) being constructed, and to remain in effect
until all such Improvements being constructed have been completed and accepted
by the Borrower and the Administrative Agent (or the Administrative Agent’s
designee) and a Certificate of Occupancy has been issued. Such insurance shall
be provided on a replacement cost value basis and shall (i) be on a
non-reporting, completed value, form; (ii) cover damage to landscaping and
debris removal expense (including removal of pollutants); (iii) provide that the
Borrower can complete and occupy the premises without further written consent
from the insurer; (iv) cover loss of income resulting from delay in occupancy,
loss and damage to the Denton Property due to faulty or defective workmanship or
materials and error in design or specification, and loss while the Denton
Property is in the care, custody and control of others to whom the Denton
Property may be entrusted; (v) not exclude losses due to explosions or collapses
or underground hazards; (vi) cover soft costs and continuing expenses not
directly involved in the direct cost of construction or renovation, including
interest on money borrowed to finance construction or renovation, advertising,
promotion, real estate taxes and other assessments, the cost of renegotiating
leases, architectural and engineering costs, legal and accounting costs, and
other expenses incurred as the result of property loss or destruction by the
insured peril; (vii) cover riots, civil commotion, vandalism, and malicious
mischief; (viii) not contain any safeguard warranties; and (ix) not contain any
monthly limitation.

 

12



--------------------------------------------------------------------------------

(ii) Property Insurance. Prior to termination of the builder’s risk insurance
obtained pursuant to Section D(e)(i) of this Annex II or issuance of a
Certificate of Occupancy, whichever occurs first, and with respect to any of the
Denton Property which is not the subject of construction pursuant to the
Construction Plans and which is otherwise covered by a builder’s risk insurance
policy, the Borrower shall have obtained and maintained an “all-risk” or “broad
form” insurance insuring the Denton Property from all perils generally covered
by such policy type. The amount of such insurance shall be not less than one
hundred percent (100%) of the full replacement cost of the Improvements, without
reduction for depreciation. The determination of the replacement cost amount
shall be adjusted annually to comply with the requirements of the insurer
issuing such coverage or, at the Administrative Agent’s election, by reference
to such indexes, appraisals, or other information as the Administrative Agent
determines in its reasonable discretion. Each policy or policies shall contain a
replacement cost endorsement and either an agreed amount endorsement (to avoid
the operation of any co-insurance provisions) or a waiver of any co-insurance
provisions, all subject to the Administrative Agent’s approval.

(iii) Flood Insurance. If any portion of the Improvements is located in an area
identified by the United States Secretary of Housing and Urban Development as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968 and Flood Disaster
Protection Act of 1973, as amended, the Borrower shall insure the Improvements
against loss by flood in an amount at least equal to the outstanding principal
amount of the Obligations or the maximum limits of coverage available with
respect to the Denton Property, whichever is less.

(iv) Contractor Insurance. If requested by the Administrative Agent with respect
to any time improvements are under construction on the Land, the Borrower shall
cause each Contractor performing any of such construction work to maintain
worker’s compensation insurance or other applicable insurance providing coverage
for injuries to such Contractor’s personnel, auto liability insurance, and
general liability insurance, all in amounts and providing coverage as is
reasonably acceptable to the Administrative Agent.

(v) Commercial General Liability Insurance. Commercial general liability
insurance coverage for bodily injury and property damage related to the
ownership, maintenance, and use of the Denton Property. The Administrative Agent
may require such policies to: (A) be no less than $2,000,000.00 per occurrence
and $5,000,000.00 in the aggregate for all occurrences; (B) insure against such
risks of liability as are commonly covered by broad form commercial liability
policies in general use for owners of properties similar to the Denton Property,
and such other risks as the Administrative Agent may from time to time designate
for coverage under the Borrower’s policies; and (C) include the Administrative
Agent on behalf of the Lenders, and its successors and assigns, as additional
insured.

 

13



--------------------------------------------------------------------------------

(vi) Business Interruption Insurance. After Completion, if requested by the
Administrative Agent at any time, the Borrower shall provide, and maintain in
force, at the Borrower’s sole expense, business interruption insurance or other
forms of coverage to protect the income or earnings of the Denton Property, in
form, coverage, and liability amount acceptable to the Administrative Agent.
Such policy shall provide coverage for a period of twenty four (24) months.

(vii) Other Insurance. Such additional insurance as the Administrative Agent may
from time to time reasonably require against other insurable hazards, perils,
injuries, damages, or other risks, including worker’s compensation, auto
liability, boiler and machinery, earthquake, and environmental impairment
liability coverage; provided that the Administrative Agent may only require
coverage for risks not required by the Administrative Agent at origination of
the Term B Loans if such risks are commonly required to be insured against by
the Administrative Agent for similar circumstances or risks, and provided such
insurance is reasonably available.

Each policy of insurance required pursuant hereto shall be in an amount, for a
term, and in a form and content, shall contain such deductibles, shall insure
against such hazards, perils, injuries, damages, and other risks, and shall be
provided through such insurance companies that are authorized to do business in
the state in which the Land is situated, as may be reasonably satisfactory to
the Administrative Agent, and shall, if required by the Administrative Agent, be
delivered to and remain in the possession of the Administrative Agent as further
security for the Obligations. Such policy or policies of insurance (except
insurance provided pursuant to Sections D(e)(iv) and (e)(v) of this Annex II and
worker’s compensation) shall contain an endorsement or agreement by the insurer
that any loss shall be payable to the Administrative Agent, its successors and
assigns (and not payable jointly to the Borrower or other insureds), including,
as applicable, a loss payee or mortgagee clause endorsement, in favor of and in
form reasonably acceptable to the Administrative Agent. Any commercial liability
insurance policy required by Sections D(e)(iv) and (e)(v) of this Annex II shall
name the Administrative Agent for and on behalf of the Lenders as an additional
insured pursuant to an endorsement reasonably acceptable to the Administrative
Agent. Without implying a right to obtain co-insurance, all co-insurance
requirements (if any) shall be met at all times. Each insurance policy issued in
connection herewith shall provide by way of endorsements, riders or otherwise
that: (x) the coverage of the Administrative Agent for and on behalf of the
Lenders shall not be terminated, reduced, or affected in any manner regardless
of any breach or violation by the Borrower of any warranties, declarations, or
conditions in such policy; (y) no such insurance policy shall be canceled,
endorsed, altered, or reissued to effect a change in coverage for any reason and
to any extent whatsoever unless such insurer shall have first given the
Administrative Agent thirty (30) days prior written notice thereof; and (z) the
Administrative Agent may, but shall not be obligated to, make premium payments
to prevent any cancellations, endorsement, alteration,

 

14



--------------------------------------------------------------------------------

or reissuance, and such payments shall be accepted by the insurer to prevent
same. The Administrative Agent shall be furnished with a certificate of
insurance for each policy and if requested by the Administrative Agent, a copy
of each such initial policy coincident with the execution hereof and a
certificate of insurance for each policy and if requested by the Administrative
Agent, the original of each renewal policy not less than thirty (30) days prior
to the expiration of the initial or applicable renewal policy and a certificate
of insurance for such policy, together with receipts or other evidence that the
premiums thereon have been paid for one (1) year. The Borrower may satisfy the
requirements hereof by use of a so-called “blanket policy,” provided that the
coverage is not diminished and the coverage is separately and individually
allocated to the Denton Property. As further security for the Obligations, the
Borrower hereby assigns to the Administrative Agent all unearned premiums on any
such policy, and agrees that any and all unexpired insurance shall inure to the
benefit of, and pass to, the Administrative Agent (or any other purchaser) upon
acquisition by the Administrative Agent (or such purchaser) of the Denton
Property, or any applicable portion thereof, through foreclosure proceedings.

The Borrower shall promptly pay all premiums when due on any such policies and
renewals thereof and shall furnish the Administrative Agent with written
evidence of such payment. The Borrower shall be entitled to draw for such costs
to the extent available pursuant to the applicable Allocation in the Term B Loan
Budget. In the event the Borrower fails to provide insurance complying with the
provisions hereof or fails to pay the premium therefor, the Administrative Agent
may, but without obligation so to do, without notice to the Borrower, without
demand upon Borrower, without releasing the Borrower from any obligation hereof,
and without curing and Event of Default, obtain insurance, in any amounts
determined by the Administrative Agent, through or from any insurance agency or
insurer or insurance underwriter acceptable to the Administrative Agent, and pay
the premium therefor, and the Administrative Agent by doing so shall not be
chargeable with obtaining or maintaining such insurance or for the collection of
any insurance monies or for any insolvency of any insurer or insurance company.
Any such insurance obtained by the Administrative Agent shall be solely for the
benefit and protection of the Administrative Agent, and cannot be relied on by
the Borrower for protection of the Borrower or any of its interests in the
Denton Property. All such costs incurred by the Administrative Agent shall be
part of the Indebtedness and shall accrue interest at the rate of interest set
for in Section 3.02(c) from the date paid by the Administrative Agent until
repaid. The Administrative Agent, from time to time, may furnish to any
insurance agency or company, or any other Person, any information contained in
or extracted from any insurance policy theretofore delivered to the
Administrative Agent pursuant hereto, and any information concerning the
Obligations, the Borrower, or the Denton Property. If at any time the Borrower
obtains insurance related to the Denton Property or the ownership, operation, or
income thereof, which is not specifically required by the Administrative Agent,
then the Borrower shall nevertheless include the Administrative Agent for and on
behalf of the Lenders as additional insured or loss payee/mortgagee thereto.

 

15



--------------------------------------------------------------------------------

(f) Payment for Labor and Materials. The Borrower will promptly pay all bills
for labor, materials and specifically fabricated materials incurred in
connection with the Mortgaged Property and never permit to exist in respect of
the Mortgaged Property or any part thereof any lien or security interest, even
though inferior to the liens and security interests hereof, for any such bill,
and in any event never permit to be created or exist in respect of the Mortgaged
Property, or any part thereof, any other or additional lien or security interest
on a parity with, superior or inferior to any of the liens or security interests
hereof.

(g) Completion. If permitted or required by applicable Law, the Borrower shall
file on or before the deadline therefor as established by applicable Law, an
affidavit or certificate (“Affidavit of Completion”) of completion of
construction of the Improvements, in the appropriate records in the county in
which the Land is situated, and shall send a copy of such Affidavit of
Completion to the Administrative Agent and each contractor and person as
contemplated and within the time frames prescribed by applicable Law.

(h) Compliance with Requirements. The Borrower will timely comply (to prevent
any breach) with and satisfy all Governmental Requirements and Requirements of
Law that affect or are otherwise related to the Denton Property, its use or
occupancy. Without limiting the foregoing, the Borrower shall cause the
Improvements to comply, when constructed, with all applicable disabilities laws
and architectural barriers laws, including the Americans with Disabilities Act
any and all similar Laws of the state, county and city in which the Land is
situated and all related ordinances, rules, and regulations relating thereto (as
same may be amended or succeeded).

(i) Defects and Variances. The Borrower will, upon demand by the Administrative
Agent and at the Borrower’s sole expense, promptly have corrected any structural
defect in the Improvements or any variance from the Construction Plans not
approved in writing by the Administrative Agent, it being understood and agreed
that the disbursement of any Term B Loan proceeds shall not constitute a waiver
of the Administrative Agent’s right to require compliance with respect to any
such defects or departures. If the Administrative Agent in its reasonable
judgment determines that any work or materials fail to conform to any
Governmental Requirements, any Requirements of Law or the Construction Plans, or
that they otherwise depart from any of the requirements of this Agreement, then
the Administrative Agent may require the nonconforming or defective work to be
stopped and withhold its consent to further Advances upon 15 days written notice
and opportunity to cure, until the nonconformity or defect, as applicable, is
corrected. If this occurs, the Borrower must correct the work to the
Administrative Agent’s reasonable satisfaction promptly and halt all other work
which may be adversely affected by the nonconforming or defective work pending
completion of such corrective work. No such action by the Administrative Agent
will affect the Borrower’s obligation to complete the Improvements on or before
the Completion Date.

(j) Surveys. The Borrower will furnish to the Administrative Agent, at the
Borrower’s expense, the following surveys prepared by a registered engineer or
surveyor reasonably acceptable to the Administrative Agent: (i) a
pre-construction title survey of

 

16



--------------------------------------------------------------------------------

the Land and any existing improvements thereon, prepared by a registered
surveyor or engineer and certified to the Administrative Agent, the Borrower,
and the Title Company, with a certification in form and substance reasonably
acceptable to the Administrative Agent, reflecting such matters as required by
the Administrative Agent and showing no state of facts objectionable to the
Administrative Agent; (ii) if requested by the Administrative Agent, a
foundation survey, upon completion of staking the foundation or completion of
the foundation for the Improvements, showing the location of the foundation and
all building and set-back lines, property boundary lines, and other matters
customarily included in a foundation survey for the type of property and
improvements being surveyed; and (iii) an “as built” survey, within sixty
(60) days after substantial completion of the Improvements, showing the
locations of the Improvements, and certifying that same are entirely within the
property lines of the Land, do not encroach upon any easement, setback or
building line or restrictions, and are placed in accordance with the
Construction Plans, all Governmental Requirements, and all Requirements of Law
affecting the Land and/or Improvements, and showing and certifying to such other
matters customarily shown and contained in certifications for an “as built”
survey for the type of property and improvements being surveyed, and showing no
state of facts objectionable to the Administrative Agent. All surveys shall be
in form and substance reasonably acceptable to the Administrative Agent.

(k) Third Party Property Reports.

(i) Soils Report. Prior to the commencement of construction, the Borrower shall
have delivered to the Administrative Agent and obtained the Administrative
Agent’s reasonable approval of a final soils report addressed to the
Administrative Agent (or accompanied by a letter to the Administrative Agent
from such engineers authorizing the Administrative Agent’s reliance on such
report as if addressed to the Administrative Agent) and prepared by a qualified
licensed soils engineer reasonably acceptable to the Administrative Agent. The
soils report shall be based upon adequate due diligence, and shall state that
there are no unusual or hazardous soil conditions in, on, under, or around the
Denton Property, that no condition or circumstance warranting further
investigation or analysis exists in the opinion of the soils engineer, that
would materially and adversely affect the Denton Property, and that construction
of all Improvements as proposed is feasible under existing soil conditions so
long as the recommendations of the soils report are followed. The Construction
Plans shall incorporate all recommendations of the engineer as set forth in the
soils report.

(ii) Environmental Report. The Administrative Agent shall have received, at the
Borrower’s expense, an environmental site assessment report with respect to the
Denton Property prepared by a firm of engineers reasonably approved by the
Administrative Agent, which report shall be reasonably satisfactory in form and
substance to the Administrative Agent, and which must be either addressed to the
Administrative Agent or accompanied by a letter to the Administrative Agent from
such engineers authorizing the Administrative Agent’s reliance on such report as
if addressed to the Administrative Agent.

 

17



--------------------------------------------------------------------------------

(l) Appraisals. In addition to the appraisal contemplated in Section A of this
Annex II, the Administrative Agent may, from time to time, obtain an appraisal
of all or any part of the Denton Property prepared by a third-party appraiser
engaged directly by the Administrative Agent and prepared in accordance with
written instructions from the Administrative Agent. The Administrative Agent, in
the Administrative Agent’s sole discretion, may (but shall have no obligation
to) have any such appraisal reviewed by another appraiser. The cost of any such
appraisal and review (if any) shall be borne by the Borrower if (i) the
appraisal is obtained to confirm compliance with any financial covenants of the
Borrower pursuant to this Agreement, (ii) is obtained at least thirty-six
(36) months after the last appraisal of the Denton Property, or (iii) the
appraisal is obtained after the occurrence of an Event of Default or otherwise
required pursuant to applicable rules, regulations or statutes requiring the
Administrative Agent or any of the Lenders to obtain same. If the appraisal cost
is payable by the Borrower, such cost shall be due and payable upon demand from
the Administrative Agent and shall be secured by the Loan Documents.

(m) Permits; Licenses; Approvals. The Borrower shall (i) timely obtain, in
accordance with the Construction Schedule and in conformity with the
Construction Plans, building permits and all other permits and licenses, and all
approvals or consents of the Governmental Authorities and appropriate Persons
pursuant to any restrictive covenants, required with respect to the construction
of the Improvements; and (ii) obtain prior to the Completion Date, certificates
of occupancy and all other permits and licenses required with respect to the
occupancy and use of the Denton Property for its intended purposes.

(n) Notice to the Administrative Agent. The Borrower shall promptly, and in any
event within five (5) Business Days, after the occurrence of any of the
following events, notify the Administrative Agent in writing thereof, specifying
in each case the action the Borrower has taken or will take with respect
thereto: (i) any material violation of any Governmental Requirement or
Requirements of Law that would reasonably be expected to have a Material Adverse
Effect; (ii) any litigation, arbitration or governmental investigation or
proceeding instituted or threatened against the Borrower, any Loan Party, or the
Denton Property, and any material development therein, that would reasonably be
expected to have a Material Adverse Effect; (iii) any actual or threatened
condemnation of any portion of the Denton Property, any negotiations with
respect to any such taking, or any loss of, or substantial damage to, the Denton
Property; (iv) any labor controversy pending or threatened against the Borrower
or any Contractor during the pendency of the construction of the Denton
Property, and any material development in any labor controversy; (v) any notice
received by the Borrower with respect to the cancellation, alteration, or
nonrenewal of any insurance coverage maintained with respect to the Denton
Property; (vi) any failure by the Borrower or any Contractor, subcontractor, or
supplier to perform any material obligation under any Construction Contract,
Design Services Contract, or subcontract, or any other breach under any
Construction Contract or Design Services Contract, or any event or condition
which would permit termination of a Construction Contract or Design Services
Contract or subcontract or suspension of work thereunder, or any notice given by
the Borrower or any Contractor or Design Professional with respect to any of the
foregoing; (vii) any Lien

 

18



--------------------------------------------------------------------------------

filed against any portion of the Denton Property or any stop notice served on
the Borrower in connection with construction of the Improvements; (viii) any
required permit, license, certificate or approval with respect to the Denton
Property is not timely obtained, or lapses or ceases to be in full force and
effect and such failure continues for a period of 10 days after Borrower
receives notice of such failure from any party; (ix) there is a Material Adverse
Effect; or (x) the Borrower receives notice from a junior lienholder on the
Denton Property, or from any other Person asserting a Lien against any portion
of the Denton Property, of a default or occurrence of an event that with notice
and/or the passage of time could be a default with respect to the Lien or
asserted Lien against any portion of the Denton Property.

(o) Brokers. The Borrower will indemnify the Administrative Agent and each of
the Lenders from claims of brokers arising by reason of the execution hereof or
the consummation of the transactions contemplated hereby, where such claims
arise from any action taken by the Borrower, any other Loan Party, or any
officer, partner, employee, or representative of any of them.

(p) Advertising by the Administrative Agent. The Borrower agrees that during the
term of the Term B Loans, the Borrower may erect, or the Administrative Agent
may erect with the Borrower’s approval on the Denton Property, one or more
advertising signs furnished by the Administrative Agent indicating that the
financing for the Denton Property has been furnished by the Administrative
Agent.

(q) Title Insurance Endorsement. Within fifteen (15) days after Completion and
full payment of all retainage withheld pursuant to Section 2.10(f) (excluding
any amounts withheld due to notices of claims received by the Administrative
Agent), the Borrower shall cause the Title Insurance to be endorsed to remove
any exception for mechanics’ or materialmen’s Liens or pending disbursements,
with no additional title change or exception objectionable to the Administrative
Agent, and shall obtain such other endorsements as may be reasonably required by
the Administrative Agent.

(r) Audits of Denton Property; Fees. The Administrative Agent shall have the
right from time to time to audit the Denton Property and all operations related
thereto. In connection with such audits, in addition to the Borrower making the
books and records available to the Administrative Agent, the Borrower agrees
that the Administrative Agent (including the Administrative Agent’s
representatives and consultants) can visit with any parties to any of the Denton
Property Contracts. The Borrower agrees to reimburse the Administrative Agent,
on demand, for customary and reasonable fees and costs incurred by the
Administrative Agent for up to one audit each calendar year (with each such
calendar year commencing on the date hereof); provided this shall in no way
limit the number of audits that the Administrative Agent can make nor shall it
limit any other provisions contained in the Loan Documents.

(s) Inventory of Personal Property. Within twenty (20) days after a request by
the Administrative Agent, the Borrower shall prepare and deliver to the
Administrative Agent an inventory of all tangible personal Property which
constitutes part of the Denton Property, specifically identifying any such
personal Property that is damaged, inoperable, or not located on the Land.

 

19



--------------------------------------------------------------------------------

(t) Storage of Materials. The Borrower shall cause all materials supplied for,
or intended to be utilized in, the construction of the Improvements, but not yet
affixed to or incorporated into the Improvements or the Land, to be stored on
the Land with adequate safeguards acceptable to the Administrative Agent to
prevent loss, theft, damage or commingling with materials for other projects.
The Borrower shall not purchase or order materials for delivery more than one
hundred twenty (120) days prior to the scheduled incorporation of such materials
into the Improvements, without the approval of the Administrative Agent.
Notwithstanding the foregoing, in the event that such materials are not stored
on the Land, with the prior written consent of the Administrative Agent, such
materials may be stored off-site; provided that prior to any Advance with
respect to such materials, the Administrative Agent shall have received and
approved of evidence that such materials are insured as required by Section E(e)
of this Annex II.

(u) Construction Contract. The Construction Contract with the General Contractor
shall have a guaranteed maximum price in an amount not greater than the costs
for construction of the Improvements as specified in the Term B Loan Budget and
shall otherwise be reasonably acceptable to the Administrative Agent in its
reasonable discretion.

F. Construction Negative Covenants.

(a) Use of Denton Property. At no time shall the Borrower use, maintain,
operate, or occupy, or allow the use, maintenance, operation, or occupancy of,
any portion of the Denton Property for any purpose which (i) violates any
Governmental Requirement or any Requirement of Law; (ii) in any manner may be
dangerous unless safeguarded as required by Law; (iii) may constitute a public
or private nuisance; (iv) may make void, voidable, or cancelable or increase the
premium of any insurance then in force with respect thereto; or (v) conduct
business or allow the conduct of business or other activities on the Denton
Property that are not consistent with the intended uses by the Borrower as
contemplated by Administrative Agent in connection with the Transactions.

(b) No Amendments. The Construction Plans, Construction Contract, and Design
Services Contract will not be amended, altered, or changed (pursuant to change
order, amendment, or otherwise) unless either (i) the same shall have been
approved in advance, which approval shall not be unreasonably withheld, (A) in
writing by the Administrative Agent (except to the extent the Administrative
Agent’s approval is expressly not required for such action as provided in this
Agreement), (B) by all requisite Governmental Authorities; (C) by each surety
under payment or performance bonds (if any) covering the Construction Contract
or otherwise covering the construction of all or any portion of the
Improvements, (D) the Design Professional who prepared the Construction Plans
and the General Contractor approve such amendment and the corresponding change
order in writing, and a copy of such approval and change order is

 

20



--------------------------------------------------------------------------------

promptly provided to the Administrative Agent or the Inspector; or (ii) such
changes in the Construction Plans (A) do not constitute a material change in the
building material or equipment specifications, or in the architectural or
structural design, value or quality of any of the Improvements; (B) would not
result in an increase of construction costs; (C) would not affect the structural
integrity, quality of building materials, or overall efficiency of operating
systems of the Improvements; (D) does not require the approval of any
Governmental Authority; and (E) the Design Professional who prepared the
Construction Plans and the General Contractor approve such amendment and the
corresponding change order in writing, and a copy of such approval and change
order is promptly provided to the Administrative Agent or the Inspector. Without
limiting the above, the Administrative Agent agrees that the Borrower may make
de minimis changes in the Construction Plans without the Administrative Agent’s
prior written consent, provided that such changes do not violate any of the
conditions specified herein.

G. Retainage. An amount equal to 10% of all hard costs of construction under the
Construction Contract and any and all subcontracts entered into by a Contractor
for which an Advance has been made, plus the amount of any claims asserted by
any laborers or materialmen against any portion of the Property pursuant to stop
notices, lien claims or similar demands or notices received by Administrative
Agent (which have not been bonded against or otherwise secured in accordance
with the applicable provisions of the Security Instrument) (the “Retainage”),
shall be retained by Administrative Agent. Such Retainage shall be paid over by
Administrative Agent to Borrower, excluding the amount of any such unbonded or
unsecured lien claims, plus potential costs and interest related thereto (which
funds will be disbursed only as such claims are resolved satisfactorily bonded
around in addition to the satisfaction of the following conditions), when all of
the following have occurred to the satisfaction of Administrative Agent:

(a) Administrative Agent has received the Certificate of Substantial Completion
executed by Borrower, the General Contractor and the appropriate Design
Professional, and approved by the Inspector, stating that the Improvements have
been completed in accordance with the Construction Plans.

(b) Administrative Agent shall have received such other evidence as
Administrative Agent may require that no mechanics’ or materialmen’s liens or
other encumbrances have been filed and remain in effect against the Property,
and the time periods for the filing of any stop notice or lien claim with
respect to the construction of the Improvements shall have elapsed without the
filing or providing of any such stop notice or lien claim. The Design
Professional, Contractor, and all subcontractors and material suppliers who
performed or provided work or materials related to the Improvements have been
paid in full, subject to the release of the retainage as provided in the last
paragraph of this Section G.

(c) Each applicable Governmental Authority shall have duly inspected and
approved the Improvements and the occupancy of same and issued the appropriate
permit, license or certificate of occupancy, to evidence such approval.

 

21



--------------------------------------------------------------------------------

(d) All conditions to an Advance contained in Sections A and B of this Annex II
are satisfied.

(e) Notwithstanding the previous provisions of this Section G to the contrary,
Administrative Agent hereby agrees to release separately the amount of retainage
withheld with respect to each subcontractor providing services or materials for
the construction of the Improvements, but only after (i) all other conditions to
an Advance are satisfied, (ii) the Inspector approves the separate release of
such amount, and (iii) such subcontractor and the General Contractor execute an
affidavit, lien waiver, and release in form and substance acceptable to
Administrative Agent in Administrative Agent’s sole discretion, for the benefit
of Administrative Agent stating (A) that the subcontractor has completed all of
its services relating to the construction of the Improvements and has been paid
in full for such services, and (B) that the subcontractor waives and releases
any mechanic’s and materialmen’s or other liens it may have against the
Improvements and the Property.

H. Changes to Plans and Contracts. The Construction Plans, Construction
Contract, and Design Services Contract will not be amended, altered, or changed
(pursuant to change order, amendment, or otherwise) unless either (i) the same
shall have been approved in advance (A) in writing by Administrative Agent
(except to the extent Administrative Agent’s approval is expressly not required
for such action as provided in this Agreement), (B) by all requisite
Governmental Authorities, (C) by each surety under payment or performance bonds
(if any) covering the Construction Contract or otherwise covering the
construction of all or any portion of the Improvements, and (D) by any tenant
under a Lease of a portion of the Property to the extent such amendment or
supplement affects the premises covered by such Lease; or (ii) such changes in
the Construction Plans (A) do not constitute a material change in the building
material or equipment specifications, or in the architectural or structural
design, value or quality of any of the Improvements; (B) would not result in an
increase of construction costs in excess of ONE HUNDRED THOUSAND AND NO/100THS
DOLLARS ($100,000.00) for any single change or in excess of FIVE HUNDRED
THOUSAND AND NO/100THS DOLLARS ($500,000.00) (“Aggregate Cap”) in the aggregate
for all changes except for any change orders relating to the paint and blast
booth (“PBB Change Order”), which PBB Change orders shall not count toward the
Aggregate Cap; (C) would not affect the structural integrity, quality of
building materials, or overall efficiency of operating systems of the
Improvements; (D) do not require the approval of any Governmental Authority, any
surety under any payment and/or performance Bond, or any tenant under a lease of
all or any portion of the Property; (E) such change complies with all
Governmental Requirements, Legal Requirements and other requirements applicable
thereto and all other requirements of the Loan Documents; (F) do not substitute
a lesser quality material; (G) do not delay the Completion Date; and (H) are
approved by the Borrower, Contractor and the Design Professional who prepared
the Construction Plans being changed, which such approval shall be in writing,
and a copy of such approval and change shall be promptly provided to
Administrative Agent and the Inspector. Without limiting the above,
Administrative Agent agrees that Borrower may make de minimis changes in the
Construction Plans without Administrative Agent’s prior written consent,
provided that such changes do not violate any of the conditions specified
herein. Borrower shall have provided evidence reasonably satisfactory to
Administrative Agent of all such third party approvals, or, if requested by
Administrative Agent, evidence that an approval not obtained by Borrower is not
required. Administrative Agent may have the Inspector review and advise
Administrative Agent as to any or all of the foregoing or approve any of the
foregoing on behalf of Administrative Agent.

 

22



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING CREDIT NOTE

 

$                                            , 20__

FOR VALUE RECEIVED, PMFG, INC., a Delaware corporation (“PMFG”), and PEERLESS
MFG. CO., a Texas corporation (“Peerless”, and PMFG and Peerless, individually
and collectively shall be referred to herein as, the “Borrower”) each hereby
promises to pay to the order of                                         (the
“Lender”), at the principal office of CITIBANK, N.A., a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), the principal sum of                     Dollars
($            ) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Revolving Credit Loans made by the Lender to the
Borrower under the Credit Agreement, as hereinafter defined), in lawful money of
the United States of America and in immediately available funds, on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Revolving Credit Loan, at
such office, in like money and funds, for the period commencing on the date of
such Revolving Credit Loan until such Revolving Credit Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each
Revolving Credit Loan made by the Lender to the Borrower, and each payment made
on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Revolving Credit Note, may be endorsed
by the Lender on the schedules attached hereto or any continuation thereof or on
any separate record maintained by the Lender. Failure to make any such notation
or to attach a schedule shall not affect any Lender’s or the Borrower’s rights
or obligations in respect of such Revolving Credit Loans or affect the validity
of such transfer by any Lender of this Revolving Credit Note.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement dated as of September 7, 2012 among the Borrower, the
Administrative Agent, the other agents and the lenders signatory thereto
(including the Lender), and evidences Revolving Credit Loans made by the Lender
thereunder (such Credit Agreement as the same may be amended, supplemented or
restated from time to time, the “Credit Agreement”). Capitalized terms used in
this Revolving Credit Note but not defined herein have the respective meanings
assigned to them in the Credit Agreement.

This Revolving Credit Note is issued pursuant to, and is subject to the terms
and conditions set forth in, the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Credit Agreement provides for the acceleration of the maturity of this Revolving
Credit Note upon the occurrence of certain events, for prepayments of Revolving
Credit Loans upon the terms and conditions specified therein and other
provisions relevant to this Revolving Credit Note.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.

[SIGNATURES BEGIN NEXT PAGE]

 

EXHIBIT A, Form of Revolving Credit Note – Page 1



--------------------------------------------------------------------------------

PMFG, INC.,

a Delaware corporation

By:     Name:     Title:    

 

PEERLESS MFG. CO.,

a Texas corporation

By:     Name:     Title:    

 

EXHIBIT A, Form of Revolving Credit Note – Page 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWINGLINE NOTE

 

$                                            , 20__

FOR VALUE RECEIVED, PMFG, INC., a Delaware corporation (“PMFG”), and PEERLESS
MFG. CO., a Texas corporation (“Peerless”, and PMFG and Peerless, individually
and collectively shall be referred to herein as, the “Borrower”) each hereby
promises to pay to the order of                                         (the
“Lender”), at the principal office of CITIBANK, N.A., a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), the principal sum of                     Dollars
($            ) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Swingline Loans made by the Lender to the Borrower under
the Credit Agreement, as hereinafter defined), in lawful money of the United
States of America and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Swingline Loan, at such office, in like
money and funds, for the period commencing on the date of such Swingline Loan
until such Swingline Loan shall be paid in full, at the rates per annum and on
the dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each
Swingline Loan made by the Lender to the Borrower, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books
and, prior to any transfer of this Swingline Note, may be endorsed by the Lender
on the schedules attached hereto or any continuation thereof or on any separate
record maintained by the Lender. Failure to make any such notation or to attach
a schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Swingline Loans or affect the validity of such transfer by
any Lender of this Swingline Note.

This Swingline Note is one of the Swingline Notes referred to in the Credit
Agreement dated as of September 7, 2012 among the Borrower, the Administrative
Agent, the other agents and the lenders signatory thereto (including the
Lender), and evidences Swingline Loans made by the Lender thereunder (such
Credit Agreement as the same may be amended, supplemented or restated from time
to time, the “Credit Agreement”). Capitalized terms used in this Swingline Note
but not defined herein have the respective meanings assigned to them in the
Credit Agreement.

This Swingline Note is issued pursuant to, and is subject to the terms and
conditions set forth in, the Credit Agreement and is entitled to the benefits
provided for in the Credit Agreement and the other Loan Documents. The Credit
Agreement provides for the acceleration of the maturity of this Swingline Note
upon the occurrence of certain events, for prepayments of Swingline Loans upon
the terms and conditions specified therein and other provisions relevant to this
Swingline Note.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS.

[SIGNATURES BEGIN NEXT PAGE]

 

EXHIBIT B, Form of Swingline Note – Page 1



--------------------------------------------------------------------------------

PMFG, INC.,

a Delaware corporation

By:     Name:     Title:    

 

PEERLESS MFG. CO.,

a Texas corporation

By:     Name:     Title:    

 

EXHIBIT B, Form of Swingline Note – Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TERM A LOAN NOTE

 

$                                            , 20__

FOR VALUE RECEIVED, PMFG, INC., a Delaware corporation (“PMFG”), and PEERLESS
MFG. CO., a Texas corporation (“Peerless”, and PMFG and Peerless, individually
and collectively shall be referred to herein as, the “Borrower”) each hereby
promises to pay to the order of                                         (the
“Lender”), at the principal office of CITIBANK, N.A., a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), the principal sum of                     Dollars
($            ) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Term A Loans made by the Lender to the Borrower under
the Credit Agreement, as hereinafter defined), in lawful money of the United
States of America and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Term A Loan, at such office, in like money
and funds, for the period commencing on the date of such Term A Loan until such
Term A Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Term
A Loan made by the Lender to the Borrower, and each payment made on account of
the principal thereof, shall be recorded by the Lender on its books and, prior
to any transfer of this Term A Loan Note, may be endorsed by the Lender on the
schedules attached hereto or any continuation thereof or on any separate record
maintained by the Lender. Failure to make any such notation or to attach a
schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Term A Loans or affect the validity of such transfer by any
Lender of this Term A Loan Note.

This Term A Loan Note is one of the Term A Loan Notes referred to in the Credit
Agreement dated as of September 7, 2012 among the Borrower, the Administrative
Agent, the other agents and the lenders signatory thereto (including the
Lender), and evidences Term A Loans made by the Lender thereunder (such Credit
Agreement as the same may be amended, supplemented or restated from time to
time, the “Credit Agreement”). Capitalized terms used in this Term A Loan Note
but not defined herein have the respective meanings assigned to them in the
Credit Agreement.

This Term A Loan Note is issued pursuant to, and is subject to the terms and
conditions set forth in, the Credit Agreement and is entitled to the benefits
provided for in the Credit Agreement and the other Loan Documents. The Credit
Agreement provides for the acceleration of the maturity of this Term A Loan Note
upon the occurrence of certain events, for prepayments of Term A Loans upon the
terms and conditions specified therein and other provisions relevant to this
Term A Loan Note.

THIS TERM A LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF TEXAS.

[SIGNATURES BEGIN NEXT PAGE]

 

EXHIBIT C, Form of Term A Loan Note – Page 1



--------------------------------------------------------------------------------

PMFG, INC.,

a Delaware corporation

By:     Name:     Title:    

 

PEERLESS MFG. CO.,

a Texas corporation

By:     Name:     Title:    

 

EXHIBIT C, Form of Term A Loan Note – Page 2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AMENDED AND RESTATED TERM B LOAN NOTE

 

$                                                    , 20__

FOR VALUE RECEIVED, PMFG, INC., a Delaware corporation (“PMFG”), and PEERLESS
MFG. CO., a Texas corporation (“Peerless”, and PMFG and Peerless, individually
and collectively shall be referred to herein as, the “Borrower”) each hereby
promises to pay to the order of                                         (the
“Lender”), at the principal office of CITIBANK, N.A., a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), the principal sum of                     Dollars
($            ) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Term B Loans made by the Lender to the Borrower under
the Credit Agreement, as hereinafter defined), in lawful money of the United
States of America and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Term B Loan, at such office, in like money
and funds, for the period commencing on the date of such Term B Loan until such
Term B Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Term
B Loan made by the Lender to the Borrower, and each payment made on account of
the principal thereof, shall be recorded by the Lender on its books and, prior
to any transfer of this Amended and Restated Term B Loan Note, may be endorsed
by the Lender on the schedules attached hereto or any continuation thereof or on
any separate record maintained by the Lender. Failure to make any such notation
or to attach a schedule shall not affect any Lender’s or the Borrower’s rights
or obligations in respect of such Term B Loans or affect the validity of such
transfer by any Lender of this Amended and Restated Term B Loan Note.

This Amended and Restated Term B Loan Note is one of the Amended and Restated
Term B Loan Notes referred to in the Credit Agreement dated as of September 7,
2012 among the Borrower, the Administrative Agent, the other agents and the
lenders signatory thereto (including the Lender), and evidences Term B Loans
made by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented or restated from time to time, the “Credit Agreement”). Capitalized
terms used in this Amended and Restated Term B Loan Note but not defined herein
have the respective meanings assigned to them in the Credit Agreement.

This Amended and Restated Term B Loan Note is issued pursuant to, and is subject
to the terms and conditions set forth in, the Credit Agreement and is entitled
to the benefits provided for in the Credit Agreement and the other Loan
Documents. The Credit Agreement provides for the acceleration of the maturity of
this Amended and Restated Term B Loan Note upon the occurrence of certain
events, for prepayments of Term B Loans upon the terms and conditions specified
therein and other provisions relevant to this Amended and Restated Term B Loan
Note.

This Amended and Restated Term B Loan Note, together with the other Amended and
Restated Term B Loan Notes issued to the other Lenders, respectively, on the
date hereof (collectively, the “Amended and Restated Term B Loan Notes”), is
given in assumption, amendment, renewal, extension and restatement of the terms
and provisions governing the repayment of the indebtedness evidenced by that
certain Promissory Note dated August 14, 2012 in the original principal amount
of $12,000,000.00 (the “Prior Note”), executed by Peerless, payable to the order
of PMFG, which Prior Note has been assigned to each of the Lenders pursuant to
that certain Assignment of Note and Deed of Trust (the “Assignment”) dated of
even date herewith by PMFG in favor of Administrative Agent to be recorded in
the Real Property Records of Denton County, Texas (the “Records”). In accordance
with such amendment, renewal, extension and restatement, Borrower acknowledges
and agrees that the

 

EXHIBIT D, Form of Amended and Restated Term B Loan Note – Page 1



--------------------------------------------------------------------------------

indebtedness evidenced by the Prior Note shall be renewed by and continued in
full force and effect in accordance with the terms and conditions of the Amended
and Restated Term B Loan Notes (and shall not be extinguished), and this Amended
and Restated Term B Loan Note and the indebtedness evidenced hereby shall be
secured by the liens and security interest of that certain Deed of Trust with
Assignment of Rents, Security Agreement and Financing Statement executed by
Peerless to Susan Cox, as trustee, for the benefit of PMFG, dated as of
August 14, 2012, and recorded on August 16, 2012 as Document No. 2012-90493 in
the Records, as assigned to Administrative Agent (for the benefit of Lenders) by
the Assignment, as amended and restated in its entirety by that certain Amended
and Restated Deed of Trust with Assignment of Rents, Security Agreement, and
Financing Statement executed by Peerless to Mary C. Tucker, as trustee, for the
benefit of Administrative Agent as Beneficiary, to be recorded in the Records,
all as heretofore, concurrently herewith, or hereafter amended. Borrower, and
Lender by acceptance hereof, agree that the original principal amount of the
Prior Note shall be reduced pursuant to the terms of the Amended and Restated
Term B Loan Notes such that the aggregate principal amount of the Amended and
Restated Term B Loan Notes shall be $10,000,000. The Prior Note is being
retained by Administrative Agent with a notation placed on the face thereof
indicating that the Prior Note has been amended, renewed, extended and restated
by the Amended and Restated Term B Loan Notes.

THIS AMENDED AND RESTATED TERM B LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

[SIGNATURES BEGIN NEXT PAGE]

 

EXHIBIT D, Form of Amended and Restated Term B Loan Note – Page 2



--------------------------------------------------------------------------------

PMFG, INC.,

a Delaware corporation

By:     Name:     Title:    

PEERLESS MFG. CO.,

a Texas corporation

By:     Name:     Title:    

 

EXHIBIT D, Form of Amended and Restated Term B Loan Note – Page 3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING REQUEST

                         , 20        

PMFG, INC., a Delaware corporation (“PMFG”), and PEERLESS MFG. CO., a Texas
corporation (“Peerless”, and PMFG and Peerless, individually and collectively
shall be referred to herein as, the “Borrower”), pursuant to Section 2.03(a) of
the Credit Agreement dated as of September 7, 2012 (together with all
amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”) among the Borrower, CITIBANK, N.A., a national banking
association, as Administrative Agent, the other agents and the lenders which are
or become parties thereto (unless otherwise defined herein, each capitalized
term used herein has the meaning assigned to such term in the Credit Agreement),
each hereby requests a Borrowing as follows:

(I) Requested Borrowing is to be [Revolving Credit Borrowing] [Term A
Borrowing];

(II) Aggregate amount of the requested Borrowing is $                    , which
in the case of a Term A Borrowing shall be in accordance with Section 2.02(b) of
the Credit Agreement;

(III) Date of such Borrowing is                         , 20        , which is a
Business Day;

(IV) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(V) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is             ;

(VI) In the case of a Revolving Credit Borrowing, (a) the amount of Borrowing
Base in effect on the date hereof is $                    , (b) , the total
Revolving Credit Exposures as of the date hereof is
$                    (without regard to the requested Borrowing), (c) the total
Risk Adjusted Revolving Credit Exposures as of the date hereof is
$                    (without regard to the requested Borrowing), (d) the pro
forma total Revolving Credit Exposures is $                    (giving effect to
the requested Borrowing), and (e) the pro forma total Risk Adjusted Revolving
Credit Exposures is $                    (giving effect to the requested
Borrowing); and

(VII) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06 of the
Credit Agreement, is as follows:

 

 

 

 

 

 

 

 

In the case of a Term A Borrowing, this certificate shall be accompanied by the
applicable invoice for the new equipment purchased by the Borrower or an
appraisal of the existing equipment to be financed.

 

EXHIBIT E, Form of Borrowing Request – Page 1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the                     of PMFG, INC.,
a Delaware corporation, and that as such he/she is authorized to execute this
certificate on behalf of such corporation. The undersigned further certifies,
represents and warrants on behalf of such corporation and not individually, that
such corporation is entitled to receive the requested Borrowing under the terms
and conditions of the Credit Agreement.

PMFG, INC.,

a Delaware corporation

By:     Name:     Title:    

The undersigned certifies that he/she is the                     of PEERLESS
MFG. CO., a Texas corporation, and that as such he/she is authorized to execute
this certificate on behalf of such corporation. The undersigned further
certifies, represents and warrants on behalf of such corporation and not
individually, that such corporation is entitled to receive the requested
Borrowing under the terms and conditions of the Credit Agreement.

PEERLESS MFG. CO.,

a Texas corporation

By:     Name:     Title:    

 

EXHIBIT E, Form of Borrowing Request – Page 2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DRAW REQUEST

[MUST BE SUBMITTED MORE THAN 5 BUSINESS DAYS PRIOR TO DISBURSEMENT]

To:         Citibank N.A., as Administrative Agent

Reference is made to the Credit Agreement dated as of September 7, 2012
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among PMFG, INC., a Delaware corporation
(“PMFG”), and PEERLESS MFG. CO., a Texas corporation (“Peerless”, and PMFG and
Peerless, individually and collectively shall be referred to herein as, the
“Borrower”), CITIBANK, N.A., a national banking association, as Administrative
Agent, the other agents and the lenders (the “Lenders”) which are or become
parties thereto. Unless otherwise defined herein, each capitalized term used
herein is defined in the Credit Agreement. This Draw Request serves as
Borrower’s request for an Advance under the Credit Agreement, in the amount
requested on Line A.1 below, which Advance proceeds are to be deposited into the
Advance Account (as defined in the Credit Agreement).

 

A. GENERAL.

 

        1.    Requested Advance From Term B Loan.     
$                                                              2.   
Construction draw cut-off date.     

 

        3.   

Requested funding date (must be more than

5 business days from date of submission to

Administrative Agent

    

 

B.     FUNDS AVAILABLE TO FUND REQUESTED ADVANCE.

    Term B Loan Proceeds         1.    Term B Loan Commitment     
  $                                                              2.    Plus
Borrower’s Deposit      +$                                                     
        3.    Plus Special Account deposits:      +$                            
                                 4.    Less all prior Advances (closing costs)
     - $                                                              5.   
Amount available for additional Advances        $                           
                         

The amount on Line B.5 must be greater than the amount on Line A.1. Any funds in
the Advance Account and, if applicable, the funds in the Special Account must be
exhausted before Term B Loan proceeds may be subject to an Advance.

 

EXHIBIT F, Form of Draw Request – Page 1



--------------------------------------------------------------------------------

C. RUNNING TOTAL OF AMOUNT SPENT ON CONSTRUCTION OF IMPROVEMENTS TO DATE.

 

        1.    Enter total of the total budget      $                            
                                 2.   

Enter total amount spent to date on construction

of Improvements from all sources including costs

paid by Borrower and prior advances

     $                                                              3.    Enter
amount of this construction draw:      $                            
                                 4.    Construction funds remaining to be
disbursed:      $                                                        
(Aggregate of C1 minus C2 and C3)     

 

D. REPRESENTATIONS AND WARRANTIES. Borrower hereby represents, warrants, and
certifies to Lenders as follows:

 

  1. Credit Agreement. The authorized representative of Borrower executing this
Draw Request on behalf of Borrower (herein referred to as “Authorized
Representative”) has read the Credit Agreement and other pertinent Loan
Documents and understands the Advance procedures and requirements, including
(without limitation) the Draw Request procedures and the conditions precedent to
an Advance. Authorized Representative has made such examination and
investigation as is necessary to enable the Borrower to represent, warrant, and
certify as to the matters set forth in this Draw Request.

 

  2. Prior Advances. All prior Advances to Borrower have been applied to the
payment of obligations of Borrower for materials, labor and other costs incurred
in connection with the construction of the Improvements, and for no other
purpose.

 

  3. Draw Request and Attachments Constituting Complete Draw Package. Attached
to this Draw Request is a fully completed set of all the documents required by
the Credit Agreement for the requested Advance specified in Line A.1 above. This
Draw Request is accompanied by a transmittal letter to the Administrative Agent
which lists all of the attachments to this Draw Request which collectively
comprise the draw package.

 

  4. Approval of AIA G702 and AIA G703. The Borrower expressly approves of the
attached AIA G702 and AIA G703, if any.

 

  5. Down Date Endorsement. The Borrower expressly represents that Lenders will
receive a title down date endorsement dated within two (2) days prior to the
Advance showing no liens or notices of liens against the Property recorded after
the Amended and Restated Deed of Trust With Assignment of Rents, Security
Agreement, and Financing Statement was recorded.

 

  6. Requested Advance to Pay Costs Incurred on or Before Construction Draw
Cut-off Date. The requested Advance represents items owed by Borrower for labor,
materials, and other costs incurred on or before the construction draw cut-off
date specified in Line A.2 above.

 

  7. Disbursement of Proceeds of Requested Advance. The Borrower will use the
proceeds of the requested Advance solely for the purpose of paying obligations
owed by the Borrower for labor, materials, and other costs incurred in
connection with such construction as shown on the Budget and this Draw Request,
and for no other purpose.

 

EXHIBIT F, Form of Draw Request – Page 2



--------------------------------------------------------------------------------

  8. Representation of Full Payment. Upon disbursement by the Borrower of the
proceeds of the requested Advance, all obligations for labor, materials, and
other costs incurred by the Borrower in connection with such construction and
which are due and payable on or before the construction draw cut-off date
referred to in Line A.2 above will be fully and promptly paid and satisfied.

 

  9. Compliance with Conditions Precedent. All covenants, agreements, and
conditions required by the terms of the Credit Agreement to be performed or
complied with by the Borrower as conditions precedent to the funding of the
requested Advance have been performed and complied with.

 

  10. Confirmation of Representations, Etc. As of the date hereof, the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects and no Event of Default and/or event which,
with the lapse of time or giving of notice, or both, would constitute an Event
of Default, exists.

This Draw Request is given for the purpose of inducing the Lenders to disburse
the requested Advance. The Borrower recognizes that the Lenders are relying upon
this Draw Request and the accuracy of the attachments in making such Advance.

DATED:                     , 20            

 

BORROWER: PMFG, INC., a Delaware corporation By:     Name:     Title:    

 

PEERLESS MFG., CO., a Texas corporation By:     Name:     Title:    

 

EXHIBIT F, Form of Draw Request – Page 3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF INTEREST ELECTION REQUEST

                    , 20    

PMFG, INC., a Delaware corporation (“PMFG”), and PEERLESS MFG. CO., a Texas
corporation (“Peerless”, and PMFG and Peerless, individually and collectively
shall be referred to herein as, the “Borrower”), pursuant to Section 2.05 of the
Credit Agreement dated as of September 7, 2012 (together with all amendments,
restatements, supplements or other modifications thereto, the “Credit
Agreement”) among the Borrower, CITIBANK, N.A., a national banking association,
as Administrative Agent, the other agents and the lenders which are or become
parties thereto (unless otherwise defined herein, each capitalized term used
herein is defined in the Credit Agreement), each hereby makes an Interest
Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is/are [                                        ];

(ii) The effective date of the election made pursuant to this Interest Election
Request is             , 20    , which is a Business Day;

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing]; and

(iv) If the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
applicable to the resulting Borrowing after giving effect to such election is
[                    ], which is a period contemplated by the definition of the
term “Interest Period”.

[SIGNATURES BEGIN NEXT PAGE]

 

EXHIBIT G, Form of Interest Election Request – Page 1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the                     of PMFG, INC.,
a Delaware corporation, and that as such he/she is authorized to execute this
certificate on behalf of such corporation. The undersigned further certifies,
represents and warrants on behalf of such corporation that such corporation is
entitled to receive the requested continuation or conversion under the terms and
conditions of the Credit Agreement.

 

PMFG, INC., a Delaware corporation By:     Name:     Title:    

The undersigned certifies that he/she is the                     of PEERLESS
MFG., CO., a Texas corporation, and that as such he/she is authorized to execute
this certificate on behalf of such corporation. The undersigned further
certifies, represents and warrants on behalf of such corporation that such
corporation is entitled to receive the requested continuation or conversion
under the terms and conditions of the Credit Agreement.

 

PEERLESS MFG., CO., a Texas corporation By:     Name:     Title:    

 

EXHIBIT G, Form of Interest Election Request – Page 2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the
                                        of PMFG, INC., a Delaware corporation
(“PMFG”), and PEERLESS MFG. CO., a Texas corporation (“Peerless”, and PMFG and
Peerless, individually and collectively shall be referred to herein as, the
“Borrower”), and that as such he/she is authorized to execute this certificate
on behalf of the Borrower. With reference to the Credit Agreement dated as of
September 7, 2012 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”) among the Borrower,
CITIBANK, N.A., a national banking association, as Administrative Agent, the
other agents and the lenders which are or become parties thereto (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), the undersigned represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the Credit
Agreement unless otherwise specified):

(a) The representations and warranties of the Borrower contained in Article VII
of the Credit Agreement and in the Loan Documents and otherwise made in writing
by or on behalf of the Borrower pursuant to the Credit Agreement and the Loan
Documents were true and correct when made, and are repeated at and as of the
time of delivery hereof and are true and correct at and as of the time of
delivery hereof, except to the extent such representations and warranties are
expressly limited to an earlier date or the Required Lenders have expressly
consented in writing to the contrary.

(b) Since July 2, 2011, no change has occurred, either in any case or in the
aggregate, in the condition, financial or otherwise, of the Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect
[or specify event].

(c) No Default or Event of Default has occurred or is continuing [except to the
extent waived in writing by the Lenders or the Required Lenders, as applicable,
in accordance with the Credit Agreement] [or specify Default and describe].

(d) Attached hereto as Schedule 2 are the detailed computations necessary to
determine the Applicable Margin and whether the Borrower is in compliance with
Section 9.01 of the Credit Agreement as of the end of the [fiscal
quarter][fiscal year] ending [            , 20    ].

(e) Attached hereto as Schedule 3 are updates to all Schedules to the Security
Agreement to the extent that information therein has become inaccurate or
incomplete.

[SIGNATURES BEGIN NEXT PAGE]

 

EXHIBIT H, Form of Compliance Certificate – Page 1



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this             day of             , 20    .

 

PMFG, INC., a Delaware corporation By:     Name:     Title:    

 

PEERLESS MFG., CO., a Texas corporation By:     Name:     Title:    

 

EXHIBIT H, Form of Compliance Certificate – Page 2



--------------------------------------------------------------------------------

For the Quarter/Year ended                         (“Statement Date”).

For purposes hereof, “Subject Period” is the period of four consecutive fiscal
quarters ending on the Statement Date.

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.      Section 9.01(a) – Consolidated Leverage Ratio.

  

A.     Aggregate total liabilities of Borrower and its Consolidated Subsidiaries
on the Statement Date:

     $                       

B.     Consolidated Tangible Net Worth

 

1.      Total assets of Borrower and its Consolidated Subsidiaries, excluding
all assets which would be classified as intangible assets under GAAP, including
without limitation, good will, patents, trademarks, trade names, copyrights, and
franchises and excluding any obligations due from Affiliates on the Statement
Date:

 

2.      Total liabilities of Borrower and its Consolidated Subsidiaries on the
Statement Date:

 

3.      Consolidated Tangible Net Worth on the Statement Date (Line I.B.1 –
I.B.2):

    

 

 

 

 

$                    

 

$                    

 

$                    

  

 

  

 

  

C.     Consolidated Leverage Ratio (Line I.A ÷ Line I.B.3):

 

Maximum Permitted: 1.75 to 1.00

                  to 1.00   

II      Section 9.01(b) – Debt Service Coverage Ratio.

  

A.     Consolidated EBITDA for the Subject Period1

  

1.      Consolidated Net Income for the Subject Period:

     $                       

2.      Without duplication and only to the extent reflected as a charge or
reduction in the statement of such Consolidated Net Income for such period and
not excluded from Consolidated Net Income pursuant to the definition thereof,
income tax expense:

     $                       

 

1 

Consolidated EBITDA shall be determined after giving effect, on a Pro Forma
basis, to Acquisitions and Dispositions made by the Borrower or a Consolidated
Subsidiary during the Subject Period. If any Acquisition(s) or Disposition(s)
were made during the Subject Period, attach a separate explanation to this
Compliance Certificate indicating the Pro Forma adjustments being made for such
Acquisition(s) and/or Disposition(s). Such pro forma adjustments shall be
calculated in a manner reasonably satisfactory to the Administrative Agent.

 

EXHIBIT H, Form of Compliance Certificate – Page 3



--------------------------------------------------------------------------------

3.      Without duplication and only to the extent reflected as a charge or
reduction in the statement of such Consolidated Net Income for such period and
not excluded from Consolidated Net Income pursuant to the definition thereof,
Consolidated Interest Expense:

   $                        

4.      Without duplication and only to the extent reflected as a charge or
reduction in the statement of such Consolidated Net Income for such period and
not excluded from Consolidated Net Income pursuant to the definition thereof,
depreciation, depletion and amortization expense:

   $                        

5.      Without duplication and only to the extent reflected as a charge or
reduction in the statement of such Consolidated Net Income for such period and
not excluded from Consolidated Net Income pursuant to the definition thereof,
out-of-pocket expenses incurred in connection with the closure and sale of the
Abilene facility:

   $
                    
  


6.      Without duplication and only to the extent reflected as a charge or
reduction in the statement of such Consolidated Net Income for such period and
not excluded from Consolidated Net Income pursuant to the definition thereof,
transaction fees and expenses incurred in connection with the negotiation,
execution and closing of the Credit Agreement and the Ex-Im Credit Agreement:

  

$

                    

  

7.      Without duplication and only to the extent reflected as a charge or
reduction in the statement of such Consolidated Net Income for such period and
not excluded from Consolidated Net Income pursuant to the definition thereof,
any non-cash expenses, losses or other charges (including whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash losses on sales of assets (other than
Inventory) outside of the ordinary course of business and any Inventory write up
due to purchase accounting, but excluding losses or charges resulting from
write-downs or write-offs with respect to Accounts or Inventory, and including
non-cash Restricted Payments and unrealized gains earned and losses incurred
under Swap Agreements):

   $                        

8.      Cash payments in such period required for any prior non-cash expenses or
losses:

   $                        

9.      Consolidated EBITDA for the Subject Period (Lines II.A.1 + 2 + 3 + 4 + 5
+ 6 + 7 – 8):

   $                        

 

EXHIBIT H, Form of Compliance Certificate – Page 4



--------------------------------------------------------------------------------

B.      Cash Restricted Payments constituting of dividends and distributions
made by the Borrower and its Consolidated Subsidiaries to any Person other than
to PMFG or a Subsidiary of PMFG during the Subject Period:

    
$                    
  


C.      Maintenance Capex made during the Subject Period

  

1.      The actual amount paid by the Borrower and its Consolidated Subsidiaries
in cash on account of Capital Expenditures (other than Capital Expenditures made
in connection with the Denton Property and Capital Expenditures made by Peerless
Manufacturing (Zhenjiang) Co. Ltd. for the building of a manufacturing plant in
Zhenjiang, China to the extent permitted pursuant to Section 9.06 of the Credit
Agreement) for the Subject Period:

    

 

 

 

 

 

 

$                    

 

$                    

 

$                    

 

$                    

  

 

  

 

  

 

  

2.      The depreciation expense of Borrower and its Consolidated Subsidiaries
with respect to such Capital Expenditures for the Subject Period:

     $                       

3.      Maintenance Capex (lesser of Line II.C.1 and Line II.C.2):

     $                       

D.      Cash Taxes for the Subject Period:

  

E.      Consolidated Fixed Charges

  

1.      Without duplication, all Consolidated Interest Expense paid or payable
in cash by any of the Borrower or its Consolidated Subsidiaries in respect of
the Subject Period:

     $                       

2.      Without duplication, all installments of principal due and payable by
any of the Borrower or its Consolidated Subsidiaries with respect to long-term
Indebtedness and Indebtedness set forth in clauses (a) and (b) of the definition
of “Funded Debt” during the Subject Period (including principal payment in
respect of the Term Loans, but excluding voluntary prepayments of the Term
Loans):

     $                       

3.      Without duplication, all earn-out payments paid or payable in cash
during the Subject Period:

  

4.      Consolidated Fixed Charges for the Subject Period (Lines II.E.1 + 2 +
3):

  

F.       Debt Service Coverage Ratio ((Line II.A.9 – II.B – II.C.3 – II.D) ÷
Line II.E.4):

                      to 1.00   

 Minimum Permitted: 1.50 to 1.00

  

 

EXHIBIT H, Form of Compliance Certificate – Page 5



--------------------------------------------------------------------------------

III.   Section 9.01(c) – Consolidated Tangible Net Worth.

  

A.     Total assets of Borrower and its Consolidated Subsidiaries, excluding all
assets which would be classified as intangible assets under GAAP, including
without limitation, good will, patents, trademarks, trade names, copyrights, and
franchises and excluding any obligations due from Affiliates on the Statement
Date:

  

$

                    

  

B.     Total liabilities of Borrower and its Consolidated Subsidiaries on the
Statement Date:

   $                        

C.     Consolidated Tangible Net Worth on the Statement Date (Line III.A –
III.B):

   $                        

D.     Borrower’s Consolidated Net Income:

   $                        

E.     Minimum Consolidated Tangible Net Worth ($65,000,000 + 0.5 * Line III.D):

 

   $                        

IV.   Applicable Margin – Consolidated Funded Debt to EBITDA Ratio.

  

A.     Consolidated Funded Debt:

   $                        

B.     Consolidated EBITDA for the Subject Period (Line II.A.9):

   $                        

C.     Consolidated Funded Debt to EBITDA Ratio (Line IV.A ÷ Line IV.B):

   $                        

 

EXHIBIT H, Form of Compliance Certificate – Page 6



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF BORROWING BASE CERTIFICATE

The undersigned hereby certifies that he/she is the
                                    of PMFG, INC., a Delaware corporation
(“PMFG”), and PEERLESS MFG. CO., a Texas corporation (“Peerless”, and PMFG and
Peerless, individually and collectively shall be referred to herein as, the
“Borrower”), and that as such he/she is authorized to execute this certificate
on behalf of the Borrower. With reference to the Credit Agreement dated as of
September 7, 2012 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”) among the Borrower,
CITIBANK, N.A., a national banking association, as Administrative Agent, the
other agents and the lenders which are or become parties thereto (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), the undersigned represents and warrants that the attached
Borrowing Base Certificate is true and correct in all respects as of
                                    ,             . Each capitalized term used
herein shall have the same meaning given to it in the Credit Agreement unless
otherwise specified.

EXECUTED AND DELIVERED this                 day of             , 20        .

PMFG, INC., a Delaware corporation By:     Name:     Title:     PEERLESS MFG.,
CO., a Texas corporation By:     Name:     Title:    

 

EXHIBIT I, Form of Borrowing Base Certificate – Page 1



--------------------------------------------------------------------------------

PMFG, Inc.

Peerless Mfg. Co.

 

Borrowing Base Report                                 a/o

 

ACCOUNTS RECEIVABLE    INVENTORY

Rollforward

                                                1.   A/R Balance per G/L      
                           

 

     

 

              2.   Invoices (Since Last Report) - Pee    +                    
          

 

                    3.   Misc. Debits (Since Last Report) *    +              
                

 

                    4.   Cash Receipts (Since Last Report)    -                 
             

 

                    5.   Credit Memos (Since Last Report)    -                 
             

 

                    6.   Change in International Accounts    -                 
             

 

                    7.   Change in Retention    -                               

 

                    8.   Other Changes in AR Balances    -                    
          

 

                    9.   A/R Balance per G/L          =         9.     
Inventory Balance per G/L       =           

 

     

 

       

 

     

 

Borrowing Base Calculation

                                                10.   A/R Balance per Aging   
      =         10.      Inventory Balance per Perpetual       =           

 

     

 

       

 

     

 

11.   Variance (Lines: 10 - 9) *                  11.      Variance (Lines: 10 -
9) *                 

 

             

 

      12.   Ineligible Accounts *          -         12.      Ineligible
Inventory *       -                 

 

             

 

13.   Net Eligible Accounts Receivable (Lines: 8 - 10)          =         13.   
  Net Eligible Inventory (Lines: 10 - 12)       =                 

 

             

 

14.   Loan Formula                    of Line 13          *         14.     
Loan Formula                    of Line 13       *                 

 

             

 

15.   A/R Capped @                                     15.      Invy Capped
@                                               16.   Lessor of Line 14 or Line
15          =         16.      Lessor of Line 14 or Line 15       =           
     

 

             

 

17.   Total A/R Borrowing Base (Lines: 14+15+/-16)          =         17.     
Total Inventory Borrowing Base (Lines: 16+17+/-18)       =                 

 

             

 

18.                    18.      Sum of A/R and Inventory Borrowing Base         
                           

 

 

Loan and Letter of Credit Balances

                                         Loan Balance per Last Report           
           Less: Net Payments                  -      Plus: Net Advances      
           +      Loan Balance as of                  =              

 

                

 

  Warranty Letters of Credit            Risk Adjusted Rate       +              
     

 

             All other Letters of Credit (excluding EXIM)                      
              

 

          

 

  Total Balance                               

 

     

 

          

 

  Net Funded Availability/(Deficit)                               

 

                   Restricted Cash                       Net Funded
Availability/(Deficit) after Restricted Cash                               

 

  

 

             

 

To the best of my knowledge and belief, this information is correct and may be
relied upon by you as a basis for advancing any credit to us.

 

Company Name:        Peerless Mfg. Co.    Signature:            Name:    Ronald
McCrummen Date Report Submitted:             Title:    CFO

 

* Please detail on the “Ineligible Calculations Page” in the “Comments” section.

 

EXHIBIT I, Form of Borrowing Base Certificate – Page 2



--------------------------------------------------------------------------------

Each capitalized term used herein shall have the same meaning given to it in the
Credit Agreement unless otherwise specified.

 

I.      Accounts and Inventory                Amount    A.      Eligible
Accounts       1.      Accounts of the Borrower and its Domestic Subsidiaries   
$                               Less ineligible Accounts (without duplication)
            a.      Accounts that are not subject to a valid, perfected first
priority Lien in favor of the Administrative Agent or that are subject to any
Lien in favor of any Person other than (i) the Administrative Agent for the
benefit of the Secured Parties and (ii) during the Ex-Im Period, the second
priority Liens in favor of the Ex-Im Lender for the benefit of the Ex-Im Lender
and the Ex-Im Bank    $                                  b.      Accounts that
are not owned by the Borrower or its Domestic Subsidiaries or are subject to any
right, claim or interest of another Person other than (i) the Liens in favor of
the Administrative Agent for the benefit of the Secured Parties and (ii) during
the Ex-Im Period, the second priority Liens in favor of the Ex-Im Lender for the
benefit of the Ex-Im Lender and the Ex-Im Bank    $                           
      c.      Accounts as to which any covenant, representation or warranty
contained in the Loan Documents with respect to such Accounts have both (i) been
breached, and (ii) such breach is still existing at the relevant date of
determination    $                                  d.      Accounts with
respect to which an invoice has not been sent    $                              
   e.      Accounts which are not due and payable within sixty (60) days after
their invoice date    $                                  f.      Accounts that
arise from a sale of goods to or performance of services for an employee of the
Borrower or its Domestic Subsidiaries    $                                  g.  
   Account that are backed by a letter of credit unless the Inventory covered by
the subject letter of credit has been shipped    $                        

 

EXHIBIT I, Form of Borrowing Base Certificate – Page 3



--------------------------------------------------------------------------------

      h.      Accounts that are due and payable from an Account Debtor who (i)
applies for, suffers, or consents to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (ii) admits in writing its inability, or
is generally unable, to pay its debts as they become due, (iii) makes a general
assignment for the benefit of creditors, (iv) commences a voluntary case under
any Debtor Relief Laws (as now or hereafter in effect), (v) is adjudicated as
bankrupt or insolvent, (vi) files a petition seeking to take advantage of any
other Law providing for the relief of debtors, (vii) acquiesces to, or fails to
have dismissed, any petition which is filed against it in any involuntary case
under such Debtor Relief Laws    $                               i.    Accounts
with respect to which the obligation of payment of the Account Debtor is or may
be conditional for any reason whatsoever, including, without limitation,
Accounts that are billed in advance (other than progress billings or similar
billings in advance or on delivery against deliverables or standards specified
in the applicable contract, provided that such deliverables have been received
or standards attained) or arise from a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis    $                               j.    Accounts that are evidenced by
chattel paper    $                               k.    Accounts that are subject
to any defense or counterclaim that has been asserted by the applicable Account
Debtor, or any setoff, contra account, credit, allowance or adjustment by the
Account Debtor because of returned, inferior or damaged Inventory or services,
or for any other reason, except (i) for customary discounts allowed by the
applicable Loan Party in the ordinary course of business for prompt payment, and
(ii) to the extent there is any agreement between the applicable Loan Party and
the relevant Account Debtor, for any rebate, discount, concession or release of
liability in respect of such Account, in whole or in part, all of which
discounts or allowances are reflected in the calculation of the face value of
each respective invoice related thereto; or for which the Account Debtor is also
a creditor or supplier of the Borrower    $                               l.   
Accounts to the extent they include any finance charges, service charges, taxes,
discounts, credits, allowances and retainages    $                        

 

EXHIBIT I, Form of Borrowing Base Certificate – Page 4



--------------------------------------------------------------------------------

      m.      Accounts owing by an Account Debtor if twenty-five percent (25%)
or more of the aggregate balance of Accounts owing by such Account Debtor is
ineligible, unless specifically approved by the Administrative Agent in its sole
discretion    $                               n.    Accounts with respect to
which the Account Debtor is the U.S. or any other federal government body unless
such accounts are duly assigned to the Administrative Agent for the benefit of
the Secured Parties pursuant to documentation reasonably satisfactory to the
Administrative Agent in compliance with all applicable governmental requirements
(including, without limitation, the Federal Assignment of Claims Act of 1940, as
amended)    $                               o.    Accounts which are for that
portion of an account balance owed by a single Account Debtor that would exceed
thirty percent (30%) (or such greater percentage as permitted by the
Administrative Agent in its sole discretion) of the aggregate amount of all
Accounts    $                               p.    Accounts that are due and
payable from an Account Debtor that is not a resident or citizen of the United
States or a province in or territory of Canada which has adopted the Personal
Property Security Act which is substantially similar to the Personal Property
Security Act in the Province of Ontario as of the Effective Date, unless each
such Account is secured by a letter of credit issued by a bank acceptable to the
Administrative Agent which letter of credit shall be in form and substance
acceptable to the Administrative Agent and/or is adequately covered by foreign
credit insurance provided by a solvent insurer acceptable to the Administrative
Agent    $                               q.    Accounts that are otherwise
deemed ineligible for any reason by the Administrative Agent in its reasonable
discretion    $                               r.    Accounts for which any of
the Inventory giving rise to such Accounts have been returned, rejected or
repossessed    $                        

 

EXHIBIT I, Form of Borrowing Base Certificate – Page 5



--------------------------------------------------------------------------------

        s.    Accounts for which the Inventory giving rise to such Accounts have
not been delivered to and accepted by the Account Debtor, the services giving
rise to such Accounts have not been performed by the Borrower or its Domestic
Subsidiaries or the Accounts otherwise do not represent a final sale, other
than, in each case, any Accounts that arise from progress billings or similar
billings in advance or on delivery against deliverables or standards specified
in the applicable contract, provided that such deliverables have been received
or standards attained    $                                 t.    Except for the
U.S. Navy, Accounts that are due and payable from a military Account Debtor   
$                                 u.    Accounts that are due and payable in a
currency other than Dollars, Canadian Dollars or Euros   
$                                 v.    Accounts that the Administrative Agent,
in its reasonable judgment, deems uncollectible for any reason   
$                                 w.      Accounts which remain unpaid more than
ninety (90) days past their invoice date    $                                 x.
   During the Ex-Im Period, Accounts that are Export-Related Accounts, except to
the extent such Export-Related Accounts are fully insured and not part of the
borrowing base under the Ex-Im Credit Agreement    $                          
      y.    Accounts that do not arise from the sale of Inventory in the
ordinary course of the Borrower’s or any of its Domestic Subsidiaries’ business
   $                                 z.    Total Ineligible Accounts (Lines
I.A.1.a + b + c + d + e + f + g + h + i + j + k + l + m + n + o + p + q + r + s
+ t + u + v + w + x + y)    $                              2.      Total (Line
I.A.1 – Line I.A.1.z) x 80%    $                           B.      Eligible
Inventory      1.      Inventory of the Borrower and its Domestic Subsidiaries,
valued at the lower of cost or market    $                              Less
ineligible Inventory (without duplication):         a.      Inventory that is
not subject to a valid, perfected first priority Lien in favor of the
Administrative Agent or that is subject to any Lien in favor of any Person other
than (i) the Administrative Agent for the benefit of the Secured Parties and
(ii) during the Ex-Im Period, the second priority Liens in favor of the Ex-Im
Lender for the benefit of the Ex-Im Lender and the Ex-Im Bank   
$                        

 

EXHIBIT I, Form of Borrowing Base Certificate – Page 6



--------------------------------------------------------------------------------

      b.      Inventory that is not owned by the Borrower or its Domestic
Subsidiaries or is subject to any right, claim or interest of another Person
other than (i) the Liens in favor of the Administrative Agent for the benefit of
the Secured Parties and (ii) during the Ex-Im Period, the second priority Liens
in favor of the Ex-Im Lender for the benefit of the Ex-Im Lender and the Ex-Im
Bank    $                           c.    Inventory that is located at an
address that has not been approved in writing by the Administrative Agent (which
approval the Administrative Agent shall not unreasonably withhold, condition or
delay), unless such location (i) is owned in fee by the Borrower or any Domestic
Subsidiary, or (ii) satisfies clause (e) or (f) of the definition of Eligible
Inventory    $                           d.    Inventory that is placed by the
Borrower or any of its Domestic Subsidiaries on consignment or held by the
Borrower or any of its Domestic Subsidiaries on consignment from another Person
   $                           e.    Inventory that is in transit to the U.S.
unless (A) the Administrative Agent is in possession of all documents of title
such as, but not limited to, bills of lading necessary to perfect a first
priority security interest in such Inventory, and (B) the Borrower or any of its
Domestic Subsidiaries has delivered to the Administrative Agent satisfactory
evidence that such Inventory is insured against such risks and in such amounts
as the Administrative Agent, in the exercise of its reasonable determination,
determines to be reasonable    $                           f.    Inventory that
is in the possession of a processor or bailee, or located on premises leased or
subleased to the Borrower or any of its Domestic Subsidiaries, or on premises
subject to a mortgage in favor of a Person other than the Administrative Agent,
unless, in each case, such processor or bailee or mortgagee or the lessor or
sublessor of such premises, as the case may be, has executed and delivered all
documentation which the Administrative Agent shall reasonably require to
evidence the subordination or other limitation or extinguishment of such
Person’s rights with respect to such Inventory and the Administrative Agent’s
right to gain access thereto, provided, however, that Inventory with an
aggregate value of not more than $1,000,000 at any time shall not be excluded
pursuant to this clause if it is located at a site of a contractor,
subcontractor or customer of the Borrower or any Domestic Subsidiary or any
customer of any such contractor or subcontractor    $                          
g.    Inventory that is produced in violation of the Fair Labor Standards Act or
subject to the “hot goods” provisions contained in 29 U.S.C. § 215 or any
successor statute or section    $                    

 

EXHIBIT I, Form of Borrowing Base Certificate – Page 7



--------------------------------------------------------------------------------

      h.    Inventory as to which any covenant, representation or warranty with
respect to such Inventory contained in the Loan Documents has both (i) been
breached, and (ii) such breach is still existing at the relevant date of
determination    $                           i.    Inventory that is not located
in the U.S. or in any territory or possession of the U.S. that has adopted
Article 9 of the UCC or in any province in Canada which has adopted the Personal
Property Security Act which is substantially similar to the Personal Property
Security Act in effect in the Province of Ontario on the Effective Date, unless
permitted pursuant to clause (e) of the definition of Inventory or expressly
permitted by Administrative Agent on terms acceptable to Administrative Agent   
$                           j.    Inventory that is sample or demonstration
Inventory    $                           k.      Inventory that consists of
proprietary software (i.e. software designed solely for the Borrower’s internal
use and not intended for resale)    $                           l.    Inventory
that is damaged, slow moving, obsolete, returned (unless such returned Inventory
is saleable in the normal course of the Borrower’s operations), defective,
recalled or unfit for further processing or not currently saleable in the normal
course of the Borrower’s operations    $                           m.   
Inventory that has been previously exported from the U.S.   
$                           n.    Inventory that is perishable or live   
$                           o.    Inventory that the Borrower has returned, has
attempted to return, is in the process of returning or intends to return to the
vendor thereof    $                           p.    Inventory that is
work-in-progress Inventory    $                           q.    Inventory that
is Inventory otherwise deemed ineligible by the Administrative Agent in its
reasonable discretion    $                           r.    Inventory that is to
be incorporated into Inventory whose sale would result in an Account which would
not be an Eligible Account    $                           s.    during the Ex-Im
Period, Inventory that is Export-Related Inventory    $                       
   t.    Total Ineligible Inventory (Lines I.B.1.a + b + c + d + e + f + g + h +
i + j + k + l + m + n + o + p + q + r + s)    $                           2.   
Total (Line I.B.1 – Line I.B.1.t) x 50%    $                     II.     
Borrowing Base    A.      80% of Eligible Accounts (Line I.A.2)   
$                        B.    50% of Eligible Inventory (Line I.B.2)   
$                    

 

EXHIBIT I, Form of Borrowing Base Certificate – Page 8



--------------------------------------------------------------------------------

   C.      100% of cash held in the LC Cash Account    $                       
D.    Foreign Currency Letter of Credit Contingency Amount   
$                        E.    Borrowing Base (Line II.A + B + C - D)    III.  
   Total Risk-Adjusted Revolving Credit Exposure    $                     IV.   
Borrowing Base Availability (Deficiency)       A.    Borrowing Base (Line II.E)
minus    $                        B.    Total Risk-Adjusted Revolving Credit
Exposure (Line III)    $                        C.    Borrowing Base
Availability (Deficiency) (Line IV.A – Line IV.B)    $                    

 

EXHIBIT I, Form of Borrowing Base Certificate – Page 9



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS

FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Credit Agreement dated as of September 7, 2012
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among PMFG, INC., a Delaware corporation
(“PMFG”), and PEERLESS MFG. CO., a Texas corporation (“Peerless”, and PMFG and
Peerless, individually and collectively shall be referred to herein as, the
“Borrower”), CITIBANK, N.A., a national banking association, as Administrative
Agent, the other agents and the lenders which are or become parties thereto.
Unless otherwise defined herein, each capitalized term used herein is defined in
the Credit Agreement.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:     Name:     Title:     Date:                     , 20
        

 

EXHIBIT J-1, Form of U.S. Tax Compliance Certificate – Page 1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS

FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Credit Agreement dated as of September 7, 2012
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among PMFG, INC., a Delaware corporation
(“PMFG”), and PEERLESS MFG. CO., a Texas corporation (“Peerless”, and PMFG and
Peerless, individually and collectively shall be referred to herein as, the
“Borrower”), CITIBANK, N.A., a national banking association, as Administrative
Agent, the other agents and the lenders which are or become parties thereto.
Unless otherwise defined herein, each capitalized term used herein is defined in
the Credit Agreement.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER] By:     Name:     Title:     Date:                     , 20
        

 

EXHIBIT J-2, Form of U.S. Tax Compliance Certificate – Page 1



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS

FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Credit Agreement dated as of September 7, 2012
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among PMFG, INC., a Delaware corporation
(“PMFG”), and PEERLESS MFG. CO., a Texas corporation (“Peerless”, and PMFG and
Peerless, individually and collectively shall be referred to herein as, the
“Borrower”), CITIBANK, N.A., a national banking association, as Administrative
Agent, the other agents and the lenders which are or become parties thereto.
Unless otherwise defined herein, each capitalized term used herein is defined in
the Credit Agreement.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:     Name:     Title:     Date:                     , 20
        

 

EXHIBIT J-3, Form of U.S. Tax Compliance Certificate – Page 1



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS

FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Credit Agreement dated as of September 7, 2012
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among PMFG, INC., a Delaware corporation
(“PMFG”), and PEERLESS MFG. CO., a Texas corporation (“Peerless”, and PMFG and
Peerless, individually and collectively shall be referred to herein as, the
“Borrower”), CITIBANK, N.A., a national banking association, as Administrative
Agent, the other agents and the lenders which are or become parties thereto.
Unless otherwise defined herein, each capitalized term used herein is defined in
the Credit Agreement.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:     Name:     Title:     Date:                     , 20
        

 

EXHIBIT J-4, Form of U.S. Tax Compliance Certificate – Page 1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and
                                        [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.   Assignor:        2.   Assignee:            [and is an Affiliate/Approved
Fund of [identify Lender]2] 3.   Borrower:   PMFG, INC. and PEERLESS MFG. CO. 4.
  Administrative Agent:   CITIBANK, N.A., as the administrative agent under the
Credit Agreement 5.   Credit Agreement:   The Credit Agreement dated as of
September 7, 2012 among PMFG, INC. and PEERLESS MFG. CO., the Lenders parties
thereto, CITIBANK, N.A., as Administrative Agent, and the other agents parties
thereto

 

2 

Select as applicable.

 

EXHIBIT K, Form of Assignment and Assumption – Page 1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Commitment Assigned

  

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned    Percentage Assigned  of
Commitment/Loans      $    $      %       $    $      %       $    $      %   

Effective Date:                     , 20            [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:     Name:     Title:    

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:     Name:     Title:    

 

EXHIBIT K, Form of Assignment and Assumption – Page 2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

 

CITIBANK, N.A., as Administrative Agent

By:     Name:     Title:    

 

[Consented to:]

 

[NAME OF RELEVANT PARTY]4

By:     Name:     Title:    

 

3

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4

To be added only if the consent of the Borrower and/or other parties (e.g.,
Issuing Bank, Swingline Lender) is required by the terms of the Credit
Agreement.

 

EXHIBIT K, Form of Assignment and Assumption – Page 3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

3. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

EXHIBIT K, Form of Assignment and Assumption – Page 4



--------------------------------------------------------------------------------

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

EXHIBIT K, Form of Assignment and Assumption – Page 5



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF CONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT

CONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT

Project                                         

Job No.                                         

On receipt by the signer of this document of a check from                    
(maker of check) in the sum of $                     payable
to                     (payee         or payees of check) and when the check has
been properly endorsed and has been paid by the bank on which it is drawn, this
document becomes effective to release any mechanic’s lien right, any right
arising from a payment bond that complies with a state or federal statute, any
common law payment bond right, any claim for payment, and any rights under any
similar ordinance, rule, or statute related to claim or payment rights for
persons in the signer’s position that the signer has on the property
of                     (owner) located at                     (location) to the
following extent:                                         (job description).

This release covers the final payment to the signer for all labor, services,
equipment, or materials furnished to the property or to                    
(person with whom signer contracted).

Before any recipient of this document relies on this document, the recipient
should verify evidence of payment to the signer.

The signer warrants that the signer has already paid or will use the funds
received from this final payment to promptly pay in full all of the signer’s
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project up to the
date of this waiver and release.

[SIGNATURES BEGIN NEXT PAGE]

 

EXHIBIT L-1, Form of Conditional Waiver and Release on Final Payment – Page 1



--------------------------------------------------------------------------------

Date:                                  [COMPANY NAME] By:     Name:     Title:  
 

STATE OF TEXAS

COUNTY OF                             

This Conditional Waiver and Release on Final Payment was acknowledged before me
on this         day of             , 20    , by                     , on behalf
of                     a                     .

 

   Notary Public, State of Texas

 

EXHIBIT L-1, Form of Conditional Waiver and Release on Final Payment – Page 2



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT

CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT

Project                             

Job No.                             

On receipt by the signer of this document of a check from
                    (maker of check) in the sum of $                     payable
to                     (payee         or payees of check) and when the check has
been properly endorsed and has been paid by the bank on which it is drawn, this
document becomes effective to release any mechanic’s lien right, any right
arising from a payment bond that complies with a state or federal statute, any
common law payment bond right, any claim for payment, and any rights under any
similar ordinance, rule, or statute related to claim or payment rights for
persons in the signer’s position that the signer has on the property
of                     (owner) located at                     (location) to the
following extent:                                         (job description).

This release covers a progress payment for all labor, services, equipment, or
materials furnished to the property or to                      (person with whom
signer contracted) as indicated in the attached statement(s) or progress payment
request(s), except for unpaid retention, pending modifications and changes, or
other items furnished.

Before any recipient of this document relies on this document, the recipient
should verify evidence of payment to the signer.

The signer warrants that the signer has already paid or will use the funds
received from this progress payment to promptly pay in full all of the signer’s
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project in regard
to the attached statement(s) or progress payment request(s).

[SIGNATURES BEGIN NEXT PAGE]

 

EXHIBIT L-2, Form of Conditional Waiver and Release on Progress Payment – Page 1



--------------------------------------------------------------------------------

Date:                                  [COMPANY NAME] By:     Name:     Title:  
 

STATE OF TEXAS

COUNTY OF                     

This Conditional Waiver and Release on Progress Payment was acknowledged before
me on this         day of             , 20    , by                     , on
behalf of                     a                     .

 

   Notary Public, State of Texas

 

EXHIBIT L-2, Form of Conditional Waiver and Release on Progress Payment – Page 2



--------------------------------------------------------------------------------

EXHIBIT L-3

FORM OF UNCONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT

NOTICE

This document waives rights unconditionally and states that you have been paid
for giving up those rights. It is prohibited for a person to require you to sign
this document if you have not been paid the payment amount set forth below (if
you have not been paid, use a conditional release form).

UNCONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT

Project                             

Job No.                             

The signer of this document has been paid in full for all labor, services,
equipment, or materials furnished to the property or to                    
(person with whom signer contracted) on the property of                    
(owner) located at                     (location) to the following
extent:                     (job description). The signer therefore waives and
releases any mechanic’s lien right, any right arising from a payment bond that
complies with a state or federal statute, any common law payment bond right, any
claim for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in the signer’s position.

The signer warrants that the signer has already paid or will use the funds
received from this final payment to promptly pay in full all of the signer’s
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project up to the
date of this waiver and release.

[SIGNATURES BEGIN NEXT PAGE]

 

EXHIBIT L-3, Form of Unconditional Waiver and Release on Final Payment – Page 1



--------------------------------------------------------------------------------

Date:                                      [COMPANY NAME] By:     Name:    
Title:    

STATE OF TEXAS

COUNTY OF                     

This Unconditional Waiver and Release on Final Payment was acknowledged before
me on this         day of             , 20    , by                     , on
behalf of                     a                     .

 

   Notary Public, State of Texas

 

EXHIBIT L-3, Form of Unconditional Waiver and Release on Final Payment – Page 2



--------------------------------------------------------------------------------

EXHIBIT L-4

FORM OF UNCONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT

NOTICE

This document waives rights unconditionally and states that you have been paid
for giving up those rights. It is prohibited for a person to require you to sign
this document if you have not been paid the payment amount set forth below.

UNCONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT

Project                     

Job No.                     

The signer of this document has been paid and has received a progress payment in
the sum of $                      for all labor, services, equipment, or
materials furnished to the property or to
                                         (person with whom signer contracted) on
the property of                      (owner) located at                     
(location) to the following extent:                                         
(job description). The signer therefore waives and releases any mechanic’s lien
right, any right arising from a payment bond that complies with a state or
federal statute, any common law payment bond right, any claim for payment, and
any rights under any similar ordinance, rule, or statute related to claim or
payment rights for persons in the signer’s position that the signer has on the
above referenced project to the following extent:

This release covers a progress payment for all labor, services, equipment, or
materials furnished to the property or to (person with whom signer contracted)
as indicated in the attached statement(s) or progress payment request(s), except
for unpaid retention, pending modifications and changes, or other items
furnished.

The signer warrants that the signer has already paid or will use the funds
received from this progress payment to promptly pay in full all of the signer’s
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project in regard
to the attached statement(s) or progress payment request(s).

Date:                     

 

[COMPANY NAME] By:     Name:     Title:    

STATE OF TEXAS

COUNTY OF             

 

EXHIBIT L-4, Form of Unconditional Waiver and Release on Progress Payment – Page
1



--------------------------------------------------------------------------------

This Unconditional Waiver and Release on Progress Payment was acknowledged
before me on this             day of                     , 20        , by
                    , on behalf of                     a                     .

 

   Notary Public, State of Texas

 

EXHIBIT L-4, Form of Unconditional Waiver and Release on Progress Payment – Page
2



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF AFFIDAVIT OF COMPLETION

BEFORE ME, the undersigned authority, on this day personally appeared
                    (“Affiant”), the                                     of
                                        , a
                                         (“Owner”), known to me to be the person
whose name is subscribed below, and who, being by me first duly sworn, did on
his or her oath state as follows:

1. Owner: The name and address of Owner are:

 

       

 

       

 

       

2. Contractor. The name and address of the original contractor (“Contractor”)
are:

 

       

 

       

 

       

3. Improvements. Certain improvements (the “Improvements”) were furnished under
an original contract (“Contract”) between Owner and Contractor, which
Improvements are generally described as follows:

 

        .

4. Real Property. Owner is the owner of the real property (the “Real Property”)
situated in             County, Texas, on which the Improvements were
constructed and are located, which Real Property is more particularly described
on Exhibit A attached hereto and made a part hereof.

5. Completion. The Improvements under the Contract between Owner and Contractor
have been completed within the meaning of Texas Property Code §53.106, and the
date of such completion was             , 201            (the “Date of
Completion”).

6. Affiant. Affiant is an authorized representative of Owner and has been duly
authorized to execute this Affidavit of Completion and cause it to be recorded
with the County Clerk of the county in which the Real Property is situated.

NOTICE: A CLAIMANT MAY NOT HAVE A LIEN ON RETAINED FUNDS UNLESS THE CLAIMANT
FILES THE AFFIDAVIT CLAIMING A LIEN NOT LATER THAN THE 30TH DAY AFTER THE DATE
OF COMPLETION.

 

EXHIBIT M, Form of Affidavit of Completion – Page 1



--------------------------------------------------------------------------------

DATED this             day of                     , 201    .

 

AFFIANT:    Name:     An authorized representative of Owner

SUBSCRIBED AND SWORN BEFORE ME, on this the             day of
                        , 201    .

 

   Notary Public, State of Texas

 

EXHIBIT M, Form of Affidavit of Completion – Page 2



--------------------------------------------------------------------------------

EXHIBIT A

Real Property

 

EXHIBIT M, Form of Affidavit of Completion – Page 3



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF CERTIFICATE OF SUBSTANTIAL COMPLETION

 

LOGO [g409528g87j32.jpg]

Certificate of Substantial Completion

 

PROJECT:

(Name and Address):

  

PROJECT NUMBER:

CONTRACT FOR: General Construction

CONTRACT DATE:

  

OWNER: ¨

 

ARCHITECT: ¨

 

CONTRACTOR: ¨

TO OWNER:

(Name and Address):

  

TO CONTRACTOR:

(Name and Address):

  

FIELD: ¨

 

OTHER: ¨

PROJECT OR PORTION OF THE PROJECT DESIGNATED FOR PARTIAL OCCUPANCY OR USE SHALL
INCLUDE:

The Work performed under this Contract has been reviewed and found, to the
Architect’s best knowledge, information and belief, to be substantially
complete. Substantial Completion is the stage in the progress of the Work when
the Work or designated portion is sufficiently complete in accordance with the
Contract Documents so that the Owner can occupy or utilize the Work for its
intended use. The date of Substantial Completion of the Project or portion
designated above is the date of issuance established by this Certificate, which
is also the date of commencement of applicable warranties required by the
Contract Documents, except as stated below:

 

Warranty

        Date of Commencement                      

ARCHITECT

        BY         DATE OF ISSUANCE

A list of items to be completed or corrected is attached hereto. The failure to
include any items on such list does not alter the responsibility of the
Contractor to complete all Work in accordance with the Contract Documents.
Unless otherwise agreed to in writing, the date of commencement of warranties
for items on the attached list will be the date of issuance of the final
Certificate of Payment or the date of final payment.

Cost estimate of Work that is incomplete or defective: $                    

The Contractor will complete or correct the Work on the list of items attached
hereto within             (            ) days from the above date of Substantial
Completion.

 

                     

CONTRACTOR

        BY         DATE

The Owner accepts the Work or designated portion as substantially complete and
will assume full possession at             (time) on             (date).

 

                     

OWNER

        BY         DATE

The responsibilities of the Owner and Contractor for security, maintenance,
heat, utilities, damage to the Work and insurance shall be as follows:

(Note: Owner’s and Contractor’s legal and insurance counsel should determine and
review insurance requirements and coverage.)

 

EXHIBIT N, Form of Certificate of Substantial Completion – Page 1



--------------------------------------------------------------------------------

Exhibit O

 

Project Name:    Peerless Mfg.    Draw Number: DRAFT    Date of Draw:   
Developer:    Phone #:           Draw Amount:         Contractor:    Phone #:

 

    Final     Previous     Current           PREVIOUS FUNDING     CURRENT
FUNDING           Total
Balance           Balance       Budget     Change     Change     Adjusted    
Previous     Borrower     CITIBANK     Requested     Borrower     CITBANK      
    Funded     %     to  

Description

  at Closing     Orders     Orders     Budget     Draws     Equity     Funds    
Draw     Equity     Funds     Retainage     (after draw)     Funded     Finish  

Land Cost

  $ 1,813,596.41      $ 0.00      $ 0.00      $ 1,813,596.41      $ 1,813,596.41
     $ 1,813,596.41      $ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00
     $ 1,813,596.41        100.00 %    $ 0.00   

Construction Contract

  $ 9,839,572.00          $ 9,839,572.00      $ 0.00          $ 0.00        $
0.00      $ 0.00      $ 0.00        $ 9,839,572.00   

Site Work

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

General Conditions

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00            $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00
       $ 0.00   

Contingency Reserve

  $ 491,978.60          $ 491,978.60      $ 0.00          $ 0.00          $ 0.00
     $ 0.00        $ 491,978.60   

Tenant Improvements

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Security System

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00            $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00
       $ 0.00            $ 0.00      $ 0.00          $ 0.00          $ 0.00     
$ 0.00        $ 0.00            $ 0.00      $ 0.00          $ 0.00          $
0.00      $ 0.00        $ 0.00     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total Construction Costs

  $ 10,331,550.60      $ 0.00      $ 0.00      $ 10,331,550.60      $ 0.00     
$ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00
       $ 10,331,550.60     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Architectural

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Engineering-testing

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Appraisal

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Environmental

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Legal-Borrower atty.

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Legal -Citi atty.

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Title & closing costs

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Permit Fees

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

SBA Fees

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Inspection fees & cost review

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Citi Bank Commitment Fee

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Security System

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Project Manager Fee

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Builder’s Risk Ins.

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Landscaping

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00   

Building Signage

        $ 0.00      $ 0.00          $ 0.00          $ 0.00      $ 0.00        $
0.00     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total Soft Costs

  $ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00
     $ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00        $ 0.00     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

TOTAL COSTS

  $ 12,145,147.01      $ 0.00      $ 0.00      $ 12,145,147.01      $
1,813,596.41      $ 1,813,596.41      $ 0.00      $ 0.00      $ 0.00      $ 0.00
     $ 0.00      $ 1,813,596.41        14.93 %    $ 10,331,550.60     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Sources of   Original     %           Adjusted     Amount     Balance  

Funds

  Amount     Total     Adjustments     Total     Funded     Remaining  

Equity

  $ 2,145,147.01        18 %    $ 0.00      $ 2,145,147.01      $ 1,813,596.41
     $ 331,550.60   

Loan

Proceeds

  $ 10,000,000.00        82 %    $ 0.00      $ 10,000,000.00      $ 0.00      $
10,000,000.00     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

  $ 12,145,147.01        100.00 %    $ 0.00      $ 12,145,147.01      $
1,813,596.41      $ 10,331,550.60     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Citi Loan

Proceeds

  $ 4,760,000.00        0 %    $ 0.00      $ 4,760,000.00      $ 0.00      $
4,760,000.00   

Bank Allocation:           Previous    Current    Balance             Draw   
Draw    Remaining

Citi

   $ 4,760,000.00            

HSBC

   $ 2,860,000.00            

Compass

   $ 2,380,000.00               

 

 

              $ 10,000,000.00            

 



--------------------------------------------------------------------------------

Schedule 7.05

Litigation

In June 2010, Peerless received notice from a customer claiming approximately
$9.1 million in repair costs associated with four heat exchangers sold by Alco
Products, a division of Nitram, in 2006 prior to the Peerless’ acquisition of
Nitram. The customer requested reimbursement for the repair costs pursuant to
Alco Products’ warranty obligations under the terms and conditions of the
purchase order. Peerless has not received sufficient information to assess the
validity of the claim and has notified the Nitram insurance carrier and the
selling stockholders of Nitram of this claim. Peerless believes if any valid
claim exists, Peerless is entitled to be indemnified by Nitram selling
stockholders pursuant to the terms of the Nitram acquisition agreement for any
amounts that are paid by Peerless in connection with such claim. At this time,
Peerless cannot estimate any potential range of loss that may result from this
asserted claim as Peerless has not received sufficient information to assess the
validity of the claim. No amount has been accrued in the financial statements
for this claim as of June 30, 2012. At this time, Peerless has not been notified
that any lawsuit has been filed by the customer.



--------------------------------------------------------------------------------

Schedule 7.06

Environmental

In connection with Peerless’ acquisition of Nitram and the related financing
transactions, environmental site assessments were performed on both our existing
manufacturing properties and Nitram’s properties in Cisco, Texas and Wichita
Falls, Texas. These assessments involved visual inspection, testing of soil and
groundwater, interviews with site personnel and a review of publicly available
records. The results of these assessments indicated soil and groundwater
contamination at the dormant Vermont Street facility in Wichita Falls and
groundwater concerns at the Jacksboro Highway facility in Wichita Falls and the
Cisco facilities. Additional sampling and evaluation of the groundwater concerns
at the Jacksboro Highway and Cisco facilities indicated levels of impact did not
exceed applicable regulatory standards and that further investigation and
remediation was not required. Soil remediation at the Vermont Street facility in
Wichita Falls was completed in July 2009 and we will continue to monitor
groundwater at the sites. We have an accrued liability of $0.2 million at
June 30, 2012, for the estimated costs relating to these environmental matters.
We are seeking reimbursement for the full cost of the remediation and ongoing
and future monitoring activities under our purchase agreement with Nitram’s
former stockholders in the amount of $0.6 million. Funds have been deposited
into an escrow account that may be used to reimburse these costs.



--------------------------------------------------------------------------------

Schedule 7.14

Subsidiaries

See attached.



--------------------------------------------------------------------------------

PMFG, Inc. Corporate Structure

 

LOGO [g409528g92l63.jpg]



--------------------------------------------------------------------------------

Schedule 9.02

Existing Indebtedness

 

Obligor

   Obligee      Current Principal
Amount  

Peerless Europe Ltd.

     Rainer Diekmann       € 1,000,000   



--------------------------------------------------------------------------------

Schedule 9.03

Existing Liens

 

ENTITY

  

STATE

  

JURISDICTION

  

SECURED PARTY

  

FILE NO.
FILE DATE

  

COLLATERAL
DESCRIPTION

PMFG, Inc.

   TX    SOS   

IKON

Financial

Svcs

  

File No: 11-0000446874

File Date: 01/06/11

   All of the equipment now or hereafter leased by Lessor to Lessee in
connection with that certain Master Agreement; and all accessions, additions,
replacements, and substitutions thereto and therefor and all proceeds including
insurance proceeds thereof.

Peerless Mfg. Co.

   TX    SOS   

NMHG

Financial

Services, Inc.

  

File No: 09-0007094140

File Date: 03/12/09

   All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefor and
all proceeds including insurance proceeds thereof.



--------------------------------------------------------------------------------

Schedule 9.05

Existing Investments

PMFG, Inc. owns 100% of the equity interests of Peerless Mfg. Co.

Peerless Mfg. Co. owns 100% of the equity interests of each of:

1. Nitram Energy, Inc.

2. PMC Acquisition, Inc.

3. Peerless Europe Ltd.

4. Peerless Manufacturing Canada Ltd.

5. Peerless Asia Pacific Pte. Ltd.

Peerless Mfg. Co. owns 60% of the equity interests of Peerless Propulsys China
Holdings LLC.

Peerless Propulsys China Holdings LLC owns 100% of the equity interests of
Peerless Manufacturing (Zhenjiang) Co. Ltd.

Peerless Europe Ltd. owns 100% of the equity interests of Burgess-Manning Gmbh.

Nitram Energy, Inc. owns 100% of the equity interests of each of:

1. Burgess-Manning, Inc.

2. BurMan Management, Inc.

3. Bos-Hatten, Inc.

Burgess-Manning, Inc. owns (a) 100% of the equity interests of Burgess-Manning
Europe Limited and (b) 51% of the equity interests of Burgess Manning (India)
Private Limited

Burgess-Manning Europe Limited owns 100% of the equity interests of each of:

1. Burgess-Manning S.A.

2. Skimovex B.V.

Peerless Mfg. Co. made two loans to Peerless Europe Ltd., its direct,
wholly-owned subsidiary, each with a current principal balance of £1,400,000.